EXHIBIT 10.1

CREDIT AND GUARANTY AGREEMENT
 
Dated as of April 4, 2008
 
by and among
 
ALLION HEALTHCARE, INC.
 
BIOMED HEALTHCARE, INC.
 
ACCESS THERAPEUTICS, INC.
 
ATLAS RESPIRATORY SERVICES, INC.
 
BIOMED CALIFORNIA, INC.
 
BIOMED FLORIDA, INC.
 
BIOMED KANSAS, INC.
 
BIOMED PA, INC.
 
BIOMED PHARMACEUTICALS, INC.
 
BIOMED TEXAS, INC.
 
ACCESS HEALTHCARE SERVICES, LLC
 
MOMS PHARMACY OF BROOKLYN, INC.
 
MOMS PHARMACY, INC.
 
MOMS PHARMACY, INC.
 
MAIL ORDER MEDS OF FLORIDA, LLC
 
ORIS HEALTH, INC.
 
NORTH AMERICAN HOME HEALTH SUPPLY, INC.
 
MEDICINE MADE EASY
 
SPECIALTY PHARMACIES, INC.
 
Collectively, as the Borrowers,
 
CIT HEALTHCARE LLC,
as Administrative Agent,
 
and
 
THE OTHER LENDERS PARTY HERETO
 
 
 
Arranged By:
 
CIT CAPITAL SECURITIES LLC,
as Sole Lead Arranger and Book Runner
 

--------------------------------------------------------------------------------



ARTICLE 1.......... DEFINITIONS AND ACCOUNTING
TERMS............................. 1
 
1.01.... Defined
Terms....................................................................................................
1
 
1.02.... Other Interpretive
Provisions............................................................................
32
 
1.03.... Accounting
Terms............................................................................................
33
 
1.04....
Rounding..........................................................................................................
33
 
1.05.... Times of
Day....................................................................................................
33
 
ARTICLE 2.......... THE COMMITMENTS AND CREDIT EXTENSIONS............... 34
 
2.01....
Loans...............................................................................................................
34
 
2.02.... Borrowings, Conversions and Continuations of
Loans....................................... 34
 
2.03....
[Reserved.]......................................................................................................
36
 
2.04....
[Reserved.]......................................................................................................
36
 
2.05....
Prepayments....................................................................................................
36
 
2.06.... Termination or Reduction of Total Revolving
Commitments............................... 38
 
2.07.... Repayment of
Loans.........................................................................................
38
 
2.08....
Interest.............................................................................................................
39
 
2.09....
Fees.................................................................................................................
39
 
2.10.... Computation of Interest and
Fees..................................................................... 40
 
2.11.... Evidence of
Debt..............................................................................................
40
 
2.12.... Payments
Generally..........................................................................................
40
 
2.13.... Sharing of
Payments.........................................................................................
42
 
2.14.... Handling of Proceeds of Collateral; Cash Dominion; Revolving Loan
Account... 43
 
ARTICLE 3.......... TAXES, YIELD PROTECTION AND ILLEGALITY.................. 44
 
3.01....
Taxes...............................................................................................................
44
 
3.02....
Illegality............................................................................................................
48
 
3.03.... Inability to Determine
Rates..............................................................................
48
 
3.04.... Increased Cost and Reduced Return; Capital
Adequacy.................................... 48
 
3.05.... Funding
Losses................................................................................................
49
 
3.06.... Matters Applicable to all Requests for
Compensation........................................ 50
 
3.07....
Survival............................................................................................................
50
 
ARTICLE 4.......... CONDITIONS PRECEDENT TO CREDIT EXTENSIONS......... 50
 
4.01.... Conditions of Initial Credit
Extension................................................................. 50
 
4.02.... Conditions to all Credit
Extensions....................................................................
54
 

--------------------------------------------------------------------------------


ARTICLE 5.......... REPRESENTATIONS AND WARRANTIES..............................
55
 
5.01.... Existence, Qualification and
Power................................................................... 55
 
5.02.... Authorization; No
Contravention.......................................................................
55
 
5.03.... Governmental Authorization; Other
Consents.................................................... 56
 
5.04.... Binding
Effect...................................................................................................
56
 
5.05.... Financial Statements; No Material Adverse
Effect............................................. 56
 
5.06....
Litigation..........................................................................................................
57
 
5.07.... No
Default.......................................................................................................
57
 
5.08.... Ownership of Property;
Liens...........................................................................
57
 
5.09.... Environmental
Compliance................................................................................
57
 
5.10....
Insurance.........................................................................................................
58
 
5.11....
Taxes...............................................................................................................
58
 
5.12.... ERISA
Compliance..........................................................................................
59
 
5.13....
Subsidiaries......................................................................................................
59
 
5.14.... Margin Regulations; Investment Company
Act.................................................. 60
 
5.15....
Disclosure........................................................................................................
60
 
5.16.... Compliance with
Laws.....................................................................................
60
 
5.17.... Intellectual Property; Licenses,
Etc.................................................................... 61
 
5.18.... Broker’s
Fees..................................................................................................
62
 
5.19.... Labor
Matters..................................................................................................
62
 
5.20.... Business
Locations...........................................................................................
62
 
5.21.... Perfection of Security Interests in the
Collateral................................................. 62
 
5.22....
Solvency..........................................................................................................
62
 
5.23....
Reserved..........................................................................................................
62
 
5.24.... Material
Contracts............................................................................................
62
 
5.25.... Patriot
Act.......................................................................................................
62
 
5.26.... Fraud and
Abuse..............................................................................................
63
 
5.27.... Licensing and
Accreditation..............................................................................
63
 
5.28.... Reimbursement from Medical Reimbursement
Programs.................................... 63
 
5.29.... Medicare and Medicaid Notices and Filings Related to Health Care
Business.... 64
 
ARTICLE 6.......... AFFIRMATIVE
COVENANTS................................................... 64
 
6.01.... Financial
Statements.........................................................................................
64
 
6.02.... Certificates; Other
Information..........................................................................
65
 
6.03....
Notices............................................................................................................
66
 
6.04.... Payment of
Obligations.....................................................................................
67
 
6.05.... Preservation of Existence,
Etc...........................................................................
68
 
6.06.... Maintenance of
Properties................................................................................
68
 
6.07.... Maintenance of
Insurance.................................................................................
68
 
6.08.... Compliance with
Laws.....................................................................................
69
 
6.09.... Books and
Records..........................................................................................
69
 
6.10.... Inspection
Rights..............................................................................................
70
 
6.11.... Use of
Proceeds...............................................................................................
70
 
6.12.... Additional
Subsidiaries.....................................................................................
70
 
6.13.... ERISA
Compliance..........................................................................................
71
 
6.14.... Pledged
Assets.................................................................................................
71
 
6.15.... Covenant with Respect to Environmental
Matters.............................................. 72
 

--------------------------------------------------------------------------------


6.16....
Reserved..........................................................................................................
73
 
6.17.... Lenders
Meetings.............................................................................................
73
 
6.18.... Post Closing
Covenants....................................................................................
73
 
6.19.... Interest Rate
Protection....................................................................................
73
 
ARTICLE 7.......... NEGATIVE
COVENANTS.......................................................... 74
 
7.01....
Liens................................................................................................................
74
 
7.02....
Investments......................................................................................................
75
 
7.03....
Indebtedness....................................................................................................
76
 
7.04.... Fundamental
Changes.......................................................................................
77
 
7.05....
Dispositions......................................................................................................
78
 
7.06.... Restricted
Payments.........................................................................................
78
 
7.07.... Change in Nature of
Business...........................................................................
79
 
7.08.... Transactions with Affiliates and
Insiders............................................................ 79
 
7.09.... Burdensome
Agreements..................................................................................
79
 
7.10.... Use of
Proceeds...............................................................................................
79
 
7.11.... Amendments of Certain
Agreements................................................................. 79
 
7.12.... Organization Documents; Fiscal Year; Legal Name, State of Formation and
 
Form of
Entity..............................................................................................................
80
 
7.13.... Ownership of
Subsidiaries................................................................................
80
 
7.14.... Sale and Leaseback
Transactions.....................................................................
80
 
7.15....
[Reserved].......................................................................................................
80
 
7.16.... Account Control Agreements; Bank
Accounts.................................................. 80
 
ARTICLE 8.......... FINANCIAL
COVENANTS........................................................ 80
 
8.01.... Financial
Covenants..........................................................................................
81
 
ARTICLE 9.......... EVENTS OF DEFAULT AND
REMEDIES................................. 83
 
9.01.... Events of
Default..............................................................................................
83
 
9.02.... Remedies Upon Event of
Default...................................................................... 85
 
9.03....
[Reserved.]......................................................................................................
86
 
9.04.... Application of
Funds........................................................................................
86
 
ARTICLE 10........
GUARANTY................................................................................
87
 
10.01.. The
Guaranty...................................................................................................
87
 
10.02.. Obligations
Unconditional.................................................................................
87
 
10.03..
Reinstatement...................................................................................................
88
 
10.04..
Waivers...........................................................................................................
88
 
10.05..
Remedies.........................................................................................................
89
 
10.06.. Contribution by
Guarantors...............................................................................
90
 
10.07.. Guarantee of Payment; Continuing
Guarantee.................................................... 90
 
10.08.. Subordination of Other
Obligations...................................................................
90
 

--------------------------------------------------------------------------------


ARTICLE 11........ THE ADMINISTRATIVE
AGENT.............................................. 91
 
11.01.. Appointment and Authorization of Administrative
Agent.................................... 91
 
11.02.. Delegation of
Duties.........................................................................................
91
 
11.03.. Liability of Administrative
Agent........................................................................ 91
 
11.04.. Reliance by Administrative
Agent...................................................................... 92
 
11.05.. Notice of
Default..............................................................................................
92
 
11.06.. Credit Decision; Disclosure of Information by Administrative
Agent................... 92
 
11.07.. Indemnification of Administrative
Agent............................................................. 93
 
11.08.. Administrative Agent in its Individual
Capacity................................................... 93
 
11.09.. Successor Administrative
Agent........................................................................ 94
 
11.10.. Administrative Agent May File Proofs of
Claim................................................. 94
 
11.11.. Collateral and Guaranty
Matters.......................................................................
95
 
11.12.. Other Agents; Arrangers and
Managers............................................................ 95
 
11.13.. Cooperation of Loan
Parties.............................................................................
95
 
ARTICLE 12........
MISCELLANEOUS.....................................................................
96
 
12.01.. Amendments,
Etc.............................................................................................
96
 
12.02.. Notices and Other Communications; Facsimile
Copies...................................... 98
 
12.03.. No Waiver; Cumulative
Remedies.................................................................... 99
 
12.04.. Attorney Costs,
Expenses.................................................................................
99
 
12.05.. Indemnification by the Loan
Parties................................................................... 99
 
12.06.. Payments Set
Aside........................................................................................
100
 
12.07.. Successors and
Assigns..................................................................................
101
 
12.08..
Confidentiality................................................................................................
105
 
12.09..
Set-off...........................................................................................................
106
 
12.10.. Interest Rate
Limitation...................................................................................
107
 
12.11..
Counterparts..................................................................................................
107
 
12.12..
Integration......................................................................................................
107
 
12.13.. Survival of Representations and
Warranties..................................................... 107
 
12.14..
Severability....................................................................................................
108
 
12.15.. Replacement of
Lenders.................................................................................
108
 
12.16.. Governing
Law...............................................................................................
108
 
12.17.. Waiver of Right to Trial by
Jury...................................................................... 109
 
12.18.. USA Patriot Act
Notice.................................................................................
109
 
12.19.. Nonliability of
Lenders....................................................................................
109
 

--------------------------------------------------------------------------------


ARTICLE 13........ appointment of THE Borrower representative; joint and several
 
liability of the
Borrowers............................................................................................
110
 
13.01.. Borrower
Representative................................................................................
110
 
13.02.. Joint and Several Liability of
Borrowers.......................................................... 110
 

--------------------------------------------------------------------------------


 
 

SCHEDULES
 
2.01
 
Commitments and Pro Rata Shares
 
4.01
 
Subordinated Indebtedness
 
5.10
 
Insurance
 
5.13
 
Capitalization
 
5.17
 
IP Rights
 
5.18
 
Broker’s Fees
 
5.20(a)
 
Locations of Real Property
 
5.20(b)
 
Locations of Tangible Personal Property
 
5.20(c)
 
Locations of Chief Executive Office
 
5.24
 
Material Contracts
 
6.18
 
Post-Closing Covenants
 
7.01
 
Liens Existing on the Closing Date
 
7.02
 
Investments Existing on the Closing Date
 
7.03
 
Indebtedness Existing on the Closing Date
 
12.02
 
Certain Addresses for Notices
 

 
 
EXHIBITS 
 
A-1
 
Form of Loan Notice
 
B-1
 
Form of Revolving Note
 
B-2
 
Form of Term Note
 
C
 
Form of Compliance Certificate
 
D
 
Form of Assignment and Assumption Agreement
 
E
 
Form of Joinder Agreement
 
F
 
Form of Landlord Agreement
 
G
 
Form of Subordination Agreement
 

 
 

--------------------------------------------------------------------------------



CREDIT AND GUARANTY AGREEMENT
 
This CREDIT AND GUARANTY AGREEMENT is entered into as of April 4, 2008 among,
ALLION HEALTHCARE, INC., a Delaware corporation (“ Holdings ”), Biomed
Healthcare, Inc., a Delaware corporation, Access Therapeutics, Inc., a Delaware
corporation, Atlas Respiratory Services, Inc., a Delaware corporation, Biomed
California, Inc., a California corporation, Biomed Florida, Inc., a Florida
corporation, Biomed Kansas, Inc., a Kansas corporation, Biomed Pa, Inc., a
Pennsylvania corporation, Biomed Pharmaceuticals, Inc., a Delaware corporation,
Biomed Texas, Inc., a Texas corporation, Access Healthcare Services, LLC, a
Pennsylvania limited liability company, Moms Pharmacy of Brooklyn, Inc., a New
York corporation, Moms Pharmacy, Inc., a California corporation, Moms Pharmacy,
Inc., a New York corporation, Mail Order Meds of Florida, LLC, a Florida limited
liability company, Oris Health, Inc., a California corporation, North American
Home Health Supply, Inc., a California corporation, Medicine Made Easy, a
California corporation, Specialty PharmacIES, Inc., a Washington corporation and
such other Persons joined hereto as a Borrower from time to time (each a “
Borrower ” and together with Holdings, the “ Borrowers ”), the Guarantors (as
hereinafter defined) from time to time party hereto, the Lenders (as hereinafter
defined) from time to time party hereto, and CIT HEALTHCARE LLC, as
Administrative Agent.
 
The Borrowers have requested that the Lenders provide $55,000,000 in credit
facilities for the purposes set forth herein and the Lenders are willing to do
so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS
1.01          Defined Terms .  As used in this Agreement, the following terms
shall have the meanings set forth below:
“ Accounts ” means all of the Loan Parties’ present and future:  (a) accounts
(as defined in the UCC); (b) instruments, documents, chattel paper (including
electronic chattel paper) (all as defined in the UCC); (c) reserves and credit
balances arising in connection with or pursuant to this Agreement;
(d) guaranties, (e) other supporting obligations, payment intangibles and letter
of credit rights (all as defined in the UCC); (f) property, including notes and
deposits, of the Loan Parties’ account debtors securing the obligations owed by
such account debtors to the Loan Parties; and (g) all proceeds of any of the
foregoing.
 
“ Acquisition ” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or all or a portion of the Capital
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
 

--------------------------------------------------------------------------------


“ Administrative Agent ” means CIT Healthcare LLC in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“ Administrative Agent’s Bank Account ” means the Administrative Agent’s bank
account number 304909629, ABA No. 021000021 at JPMorgan Chase Bank NA in New
York, New York, Reference:  Allion Healthcare.
 
“ Administrative Agent’s Office ” means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 12.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
 
“ Administrative Questionnaire ” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“ Affiliate ” means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is controlled by
or is under common Control with the Person specified.
 
“ Agent-Related Persons ” means the Administrative Agent, together with its
Affiliates (including, in the case of CIT Healthcare LLC in its capacity as the
Administrative Agent and CIT Capital Securities LLC in its capacity as the
Arranger), and its Approved Funds, and the officers, directors, employees,
agents, advisors, auditors and Controlling Persons and attorneys-in-fact of such
Persons and Affiliates; provided, however, that no Agent-Related Person shall be
an Affiliate of the Borrowers or the Guarantors.
 
“ Aggregate Payments ” has the meaning set forth in Section 10.06 .
 
“ Agreement ” means this Credit and Guaranty Agreement, as amended, modified,
restated, supplemented and extended from time to time.
 
“ AmerisourceBergen Contract ” means that certain supply agreement by and
between Holdings and AmerisourceBergen Drug Corporation dated September 15,
2003, as amended from time to time.
 
“ AmerisourceBergen Subordination Agreement ” means that certain Subordination
Agreement by and between AmerisourceBergen Drug Corporation and Administrative
Agent dated as of even date herewith.
 
“ Applicable Margin ” means the following percentages per annum:  3.00% for Base
Rate Loans and 4.00% for LIBOR Loans.
 
“ Approved Fund ” means (i) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
an Affiliate of a Lender (or an entity or an Affiliate of an entity that
administers, advises or manages a Lender); (ii) with respect to any Lender that
is an investment fund, any other investment fund that invests in loans and that
is advised, administered or managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor; and (iii) any third party
which provides “warehouse financing” to a Person described in the preceding
clause (i) or (ii) (and any Person described in said clause (i) or (ii) shall
also be deemed an Approved Fund with respect to such third party providing such
warehouse financing).
 

--------------------------------------------------------------------------------


“ Arranger ” means CIT Capital Securities LLC, in its capacity as sole lead
arranger and book runner.
 
“ Assignment and Assumption ” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D .
 
“ Attorney Costs ” means and includes all fees, expenses and disbursements of
any law firm or other external counsel.
 
“ Attributable Indebtedness ” means, on any date, in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“ Audited Pre-Closing Financial Statements ” means, collectively, (i) the
unaudited consolidated balance sheet of Target and its Subsidiaries for the
Fiscal Year ended December 31, 2007, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows of Target and its
Subsidiaries for such Fiscal Year, including the notes thereto and (ii) the
audited consolidated balance sheet of Holdings and its Subsidiaries for the
Fiscal Year ended December 31, 2007, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, including the notes thereto.
 
“ Availability Period ” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Revolving
Loan Maturity Date, (b) the date of termination of the Revolving Commitments
pursuant to Section 2.06 , and (c) the date of termination of the commitment of
each Lender to make Loans pursuant to Section 9.02.
 
“ Bankruptcy Code ” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“ Base Rate ” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% or (b) the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan Chase
Bank as its “prime rate” in effect for such day.    Any change in the “prime
rate” announced by JPMorgan Chase Bank shall take effect without notice to the
Borrowers at the opening of business on the day specified as the effective date
of change in the public announcement or publication of such change.  The Base
Rate is not necessarily the lowest rate of interest charged by Lenders in
connection with extensions of credit.
 
“ Base Rate Loan ” means a Loan that accrues interest by reference to the Base
Rate in accordance with the terms of this Agreement.
 

--------------------------------------------------------------------------------


“ Blocked Account ” means each bank account that is established by the Borrowers
pursuant to Section 2.14(c) of this Agreement and subject to a Blocked Account
Agreement.
 
“ Blocked Account Agreement ” means a three-party agreement in form and
substance reasonably satisfactory to the Administrative Agent among the
Administrative Agent, the applicable Borrowers and the bank that will maintain
the Blocked Account in which the Borrowers have issued Standing Transfer
Instructions.
 
“ Borrower Representative ” means Holdings, in its capacity as the borrowing
agent on behalf of itself and the Borrowers.
 
“ Borrowers ” has the meaning specified in the introductory paragraph hereto.
 
“ Borrowing ” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBOR Loans, having the same Interest Period made by
the Lenders pursuant to Sections 2.01 and 2.02.
 
“ Business Day ” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any such day meeting the above
requirements on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.
 
“ Businesses ” means, at any time, a collective reference to the businesses
operated by the Borrowers and their Subsidiaries at such time.
 
“ Capital Expenditures ” means, with respect to any Person, all expenditures
which, in accordance with GAAP, would be required to be capitalized and shown on
the balance sheet of such Person, including expenditures in respect of Capital
Leases.
 
“ Capital Lease ” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such Person.
 
“ Capital Stock ” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ Cash Control Period ” means the period of time commencing upon the occurrence
and continuation of an Event of Default.  For purposes of this Agreement, a Cash
Control Period shall be deemed to remain outstanding from the initial date of
any Cash Control Period until the earlier of (a) the waiver of such Event of
Default by the Required Lenders, or (b) the Termination Date.
 

--------------------------------------------------------------------------------


“ Cash Equivalents ” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A1
or the equivalent thereof or from Moody’s is at least P1 or the equivalent
thereof (any such bank being an “ Approved Bank ”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A1 (or the equivalent thereof) or better by S&P or P1
(or the equivalent thereof) or better by Moody’s and maturing within six months
of the date of acquisition, (d) repurchase agreements entered into by any Person
with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a)
through (d).
 
“ Change of Control ” means, at any time, (i) any Person (other than Raymond A.
Mirra, who may own more than 35% of the direct or indirect beneficial ownership
on a fully diluted basis of the voting and/or economic interest in the Capital
Stock of Holdings, so long as such ownership in excess of 24% is acquired in
connection with Earnout Payments) or “group” (within the meaning of Rules 13d 3
and 13d 5 under the Exchange Act) shall have acquired beneficial ownership of
thirty-five percent (35%) or more on a fully diluted basis of the voting and/or
economic interest in the Capital Stock of Holdings, (ii) the majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of Holdings cease to be occupied by Persons who are Incumbent Directors;
or (iii) Holdings shall cease to beneficially own and control one hundred
percent (100%), on a fully diluted basis, of the economic and voting interests
in the Capital Stock of any Borrower or any Guarantor; or (iv) a “Change of
Control” or any term of similar effect, as defined in the document governing any
Subordinated Indebtedness of any Loan Party or any Subsidiary thereof.
 
“ CIT Capital ” means CIT Capital Securities, LLC, and its successors and
assigns.
 
“ Closing Date ” means April 4, 2008.
 

--------------------------------------------------------------------------------


“ CMS ” means the Centers for Medicare and Medicaid Services of HHS and any
successor thereof and any predecessor thereof, including the United States
Health Care Financing Administration.
 
“ Collateral ” means, collectively, all real and personal Property with respect
to which Liens in favor of the Administrative Agent are granted (or were
intended to be granted) pursuant to and in accordance with the terms of the
Collateral Documents.
 
“ Collateral Assignment of Agreement ” means that certain Collateral Assignment
of Agreement and Plan of Merger executed by each of the applicable Loan Parties
in favor of the Administrative Agent under and pursuant to which such Loan
Parties collaterally assign to the Administrative Agent all of their rights and
remedies to certain agreements, in each case as amended, supplemented, modified,
replaced, substituted for or restated from time to time and all exhibits and
schedules attached thereto.
 
“ Collateral Documents ” means, collectively, the Security Agreement, the
Landlord Agreements, the Collateral Assignment of Agreements, the Deposit
Account Control Agreements, the Deposit Account Restriction Agreements, the
Blocked Account Agreements and such other security documents as may be executed
and delivered by the Loan Parties pursuant to the terms of Section 6.14 .
 
“ Commitment ” means, as to each Lender, the Revolving Commitment and/or the
Term Loan Commitment, as applicable, set forth opposite such Lender’s name on
Schedule 2.01 or in the Register, as applicable, as the same may be reduced or
modified at any time and from time to time pursuant to the terms hereof.
 
“ Compliance Certificate ” means a certificate substantially in the form of
Exhibit C .
 
“ Concentration Account ” means the bank account number 003922594898, ABA number
052001633 for ACH and EFT transfer and ABA number 026009593 for wire transfers
with the account name Allion Healthcare, Inc., maintained by Borrower
Representative at Bank of America at 10 Light Street, Baltimore, Maryland 21202
and subject to a Deposit Account Control Agreement.
 
“ Consolidated Capital Expenditures ” means, for any period, for Loan Parties
and their Subsidiaries on a consolidated basis, all Capital Expenditures, as
determined in accordance with GAAP; provided , however , that Consolidated
Capital Expenditures shall not include (a) expenditures made with proceeds of
any Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.
 
“ Consolidated EBITDA ” means, for any period for the Consolidated Group on a
consolidated basis (without duplication), an amount equal to Consolidated Net
Income for such period plus the following to the extent deducted in calculating
such Consolidated Net Income:  (a) Consolidated Interest Charges for such
period, (b) the provision for federal, state, local and foreign income taxes
payable by the Consolidated Group for such period, (c) the amount of
depreciation and amortization expense for such period, (d) restructuring
charges, accruals or reserves related to the Target Merger, (e) extraordinary
losses, unusual or non-recurring charges, and (f) all other non-recurring
non-cash charges (including non-cash stock or equity compensation) reasonably
acceptable to Administrative Agent and for which no cash outlay prior to the
Termination Date is foreseeable; and minus the following to the extent included
in calculating such Consolidated Net Income:  (w) Consolidated Interest Income,
(x) income tax credits (to the extent not netted from income taxes payable), (y)
any extraordinary, unusual or non-recurring income or gains (including gains on
the sale of assets outside the ordinary course of business) and related tax
effects thereon and (z) all non-cash income, for the period of the four (4)
Fiscal Quarters ended on such date; provided, however, that such calculation as
of the Fiscal Quarter ending June 30, 2008 shall be for the most recent fiscal
quarterly period ending on such date on a cumulative, annualized basis; such
calculation as of the Fiscal Quarter ending September 30, 2008 shall be for the
two (2) most recent fiscal quarterly periods ending on such date on a
cumulative, annualized basis; and such calculation as of the Fiscal Quarter
ending December 31, 2008 shall be for the three (3) most recent fiscal quarterly
periods ending on such date on a cumulative, annualized basis.
 

--------------------------------------------------------------------------------


“ Consolidated Fixed Charges ” means, for any period for the Consolidated Group
on a consolidated basis, an amount equal to the sum of (a) the cash portion of
Consolidated Interest Charges for such period plus (b) Consolidated Scheduled
Funded Debt Payments for such period plus (c) taxes paid in cash for such
period, all as determined in accordance with GAAP.
 
“ Consolidated Fixed Charges Coverage Ratio ” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
(4) Fiscal Quarters ended on such date less Capital Expenditures made in such
period to (b) Consolidated Fixed Charges for the period of four (4) Fiscal
Quarters ended on such date; provided, however, that such calculation as of the
Fiscal Quarter ending June 30, 2008 shall be for the most recent fiscal
quarterly period ending on such date on a cumulative, annualized basis; such
calculation as of the Fiscal Quarter ending September 30, 2008 shall be for the
two (2) most recent fiscal quarterly periods ending on such date on a
cumulative, annualized basis; and such calculation as of the Fiscal Quarter
ending December 31, 2008 shall be for the three (3) most recent fiscal quarterly
periods ending on such date on a cumulative, annualized basis.
 
“ Consolidated Funded Indebtedness ” means Funded Indebtedness of Loan Parties
and their Subsidiaries on a consolidated basis determined in accordance with
GAAP.
 
“ Consolidated Group ” means the Loan Parties and their Subsidiaries.
 
“ Consolidated Interest Charges ” means, for any period, the interest expense
(including any rent expense for such period under Capital Leases that is treated
as interest in accordance with GAAP) of the Consolidated Group for such period
with respect to all outstanding Indebtedness of the Consolidated Group
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), determined on a
consolidated basis in accordance with GAAP.
 

--------------------------------------------------------------------------------


“ Consolidated Interest Income ” means, for any period, the interest income of
the Consolidated Group for such period, determined on a consolidated basis in
accordance with GAAP.
 
“ Consolidated Net Income ” means, for any period for the Consolidated Group on
a consolidated basis, the net income of the Consolidated Group for such period
as determined in accordance with GAAP; provided that there shall be excluded
(a) the income (or deficit) of any Person (other than a Subsidiary of a
Borrower) in which a Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by such
Borrower or such Subsidiary in the form of dividends or similar distributions,
(b) the undistributed earnings of any Subsidiary of the Borrower to the extent
that the declaration of payment or dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation, governing document or Law applicable to such Subsidiary and (c) the
income (or deficit) of any Subsidiary of any Borrower which is not a Guarantor.
 
“ Consolidated Scheduled Funded Debt Payments ” means, for any period for the
Consolidated Group on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Indebtedness scheduled to be paid during such
period, as determined in accordance with GAAP.  For purposes of this definition,
payments of principal scheduled to be paid (a) shall be determined after giving
effect to any reduction of such scheduled payments resulting from the
application of any voluntary prepayments made during the applicable period,
(b) shall be deemed to include the Attributable Indebtedness in respect of
Capital Leases, Synthetic Leases and Sale and Leaseback Transactions, (c) shall
not include any mandatory prepayments required pursuant to Section 2.05 , and
(d) shall be determined without giving effect to the Following Business Day
Convention.
 
“ Consolidated Senior Leverage Ratio ” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness (other than Subordinated
Indebtedness) as of such date to (b) Consolidated EBITDA.
 
“ Consolidated Total Leverage Ratio ” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date (other than
Subordinated Indebtedness associated with the Qualified Seller Notes) to
(b) Consolidated EBITDA.
 
“ Contract Provider ” means any Person or any employee, agent or subcontractor
of such Person who provides professional health care services under or pursuant
to any employment arrangement or contract with any Borrower or any Subsidiary.
 
“ Contractual Obligation ” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
 
“ Contributing Guarantors ” has the meaning set forth in Section 10.06 .
 
“ Control ” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  “
Controlling ” and “ Controlled ” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
 

--------------------------------------------------------------------------------


“ Credit Extension ” means a Borrowing.
 
“ Debt Issuance ” means the issuance of any Indebtedness for borrowed money by
any Loan Party other than Indebtedness permitted under Section 7.03 .
 
“ Debtor Relief Laws ” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“ Default ” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“ Default Rate ” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Margin, if any, applicable
to Base Rate Loans plus (iii) 2% per annum; provided , however , that with
respect to a LIBOR Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum, in all cases to the fullest extent permitted by
applicable Laws.  Interest accruing at the Default Rate shall be immediately
payable upon demand.
 
“ Defaulting Lender ” means any Lender that (a) has failed to fund any portion
of the Loans required to be funded by it hereunder within one (1) Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or becomes the subject of a bankruptcy or insolvency proceeding under
any Debtor Relief Laws.
 
“ Deposit Account Control Agreement ” means an agreement among a Loan Party, a
depository institution, and the Administrative Agent, which agreement is in a
form reasonably acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time, and
contains such other terms and conditions as Administrative Agent may reasonably
require, including as to any such agreement pertaining to any deposit account,
providing that such depository institution shall wire, or otherwise transfer, in
immediately available funds, on a daily basis (or such other periodic basis
acceptable to Administrative Agent) to the Concentration Account (or, at
Administrative Agent’s option during a Cash Control Period, to Administrative
Agent’s Bank Account) all funds received or deposited into such deposit account.
 

--------------------------------------------------------------------------------


“ Deposit Account Restriction Agreement ” means an agreement among a Borrower, a
depository institution, and the Administrative Agent, which agreement is in a
form reasonably acceptable to the Administrative Agent covering deposit accounts
into which proceeds of Accounts from Governmental Account Debtors are paid
directly by the Governmental Account Debtor, and which agreement contains such
terms and conditions as Administrative Agent may reasonably require, including a
requirement that such depository institution shall wire, or otherwise transfer,
in immediately available funds, on a daily basis (or such other periodic basis
acceptable to Administrative Agent) to the Concentration Account (or, at
Administrative Agent’s option during a Cash Control Period, to Administrative
Agent’s Bank Account) all funds received or deposited into such deposit account
unless the applicable Borrower shall otherwise instruct the bank in writing,
subject to the limitations set forth in the Deposit Account Restriction
Agreement and the other Loan Documents.
 
“ Disposition ” or “ Dispose ” means the sale, transfer, license, lease or other
disposition of any Property by any Loan Party or any Subsidiary (including the
Capital Stock of any Subsidiary), including any Sale and Leaseback Transaction
and including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business of the Loan
Parties and their Subsidiaries, (b) the sale, lease, license, transfer or other
disposition of machinery and equipment no longer used or useful in the conduct
of business of the Loan Parties and their Subsidiaries, (c) any sale, lease,
license, transfer or other disposition of Property by any Loan Party or any
Subsidiary to any other Loan Party, (d) any Involuntary Disposition by any Loan
Party or any Subsidiary and (e) any license of any IP Rights by any Loan Party
or any Subsidiary in the ordinary course of business.
 
“ Dollar ” and “ $ ” mean lawful money of the United States.
 
“ Earnout Payment ” means any payment (whether in the form of cash, stock or a
note) of the Earnout Payment Amount (as defined in the Target Merger Agreement).
 
“ Environmental Laws ” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq .), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq .), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq .), the Clean Air Act (42 U.S.C. § 7401 et
seq .), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq .), the Safe
Drinking Water Act (42 U.S.C. § 300f to 300j-26 et seq .), the Oil Pollution Act
of 1990 (33 U.S.C. § 2701 et seq .) and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq .), as such laws may be amended or otherwise modified
from time to time, and any other federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions and common law relating to pollution, the protection
of the environment, natural resources, human health or the release of any
materials into the environment, including those related to Hazardous Materials,
hazardous substances or wastes, indoor and outdoor air emissions, soil,
groundwater, wastewater, surface water, stormwater, wetlands, sediment and
discharges of wastewater to  public treatment systems.
 

--------------------------------------------------------------------------------


“ Environmental Liability ” means any liability, contingent or otherwise
(including any liability for damages, losses, punitive damages, consequential
damages, costs of environmental investigation and remediation, fines, penalties,
indemnities or expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants)), of the Borrowers or any
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ Equity Issuance ” means any issuance by any Loan Party or any Subsidiary
thereof to any Person of shares of its Capital Stock, other than any issuance of
shares of Capital Stock by Holdings (a) pursuant to the exercise of options or
warrants, (b) pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities, (c) as consideration for or to finance a Permitted Acquisition and
(d) to officers and employees pursuant to employee benefit or incentive plans or
other similar arrangements.  The term “Equity Issuance” shall not be deemed to
include any Disposition.
 
“ ERISA ” means the Employee Retirement Income Security Act of 1974 and any
successor thereto.
 
“ ERISA Affiliate ” means any corporation, trade or business (whether or not
incorporated) under common control with a Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).  Any former ERISA Affiliate of a Borrower or any
of its Subsidiaries shall continue to be considered an ERISA Affiliate of a
Borrower or any of its Subsidiaries within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of a Borrower or any of
its Subsidiaries and with respect to liabilities arising after such period for
which a Borrower or any of its Subsidiaries could be liable under the Internal
Revenue Code or ERISA.
 
“ ERISA Event ” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate; (g) the
occurrence of an act or omission which could give rise to the imposition on a
Borrower or any ERISA Affiliate of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan;
(h) the assertion of a material claim (other than routine claims for benefits)
against any Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrowers or any ERISA Affiliate in connection with any Plan;
(i) receipt from the IRS of notice of the failure of any Pension Plan (or any
other Plan intended to be qualified under Section 401(a) of the Internal Revenue
Code) to qualify under Section 401(a) of the Internal Revenue Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code; (j) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan; (k) the
commencement of any administrative investigation, audit or other administrative
proceeding by the Department of Labor, IRS or other Governmental Authority,
including any voluntary compliance submission through the IRS’s Employee Plans
Compliance Resolution System or the Department of Labor’s Voluntary Fiduciary
Correction Program; or (l) the occurrence of a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.
 

--------------------------------------------------------------------------------


“ Eurodollar Reserve Percentage ” the daily average during the preceding month
of the aggregate maximum reserve requirement (expressed as a decimal) then
imposed under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor thereto) for “Eurocurrency Liabilities” (as defined
therein).
 
“ Event of Default ” has the meaning specified in Section 9.01 .
 
“ Exchange Act ” means the Securities Exchange Act of 1934, as amended.
 
“ Excluded Account ” means any deposit account that is used solely for payment
of payroll, bonuses, other compensation and related expenses, and deposit
accounts that do not, in the aggregate, have a balance in excess of $500,000 at
any time.
 
“ Excluded Property ” means, with respect to any Loan Party (a) any owned or
leased real or personal Property which is located outside of the United States
unless requested by the Required Lenders, (b) any leased Real Property, (c) any
personal Property (including motor vehicles) in respect of which perfection of a
Lien is not governed by the UCC, unless requested by the Required Lenders, and
(d)  other than Accounts, any lease, license or other asset over which the
granting of a security interest in such asset is prohibited by contractual
restrictions or applicable Law and would result in the termination of such lease
or license, but only to the extent that (i) in the case of contractual
restrictions after reasonable efforts, consent from the relevant party or
parties has not been obtained and (ii) any such prohibition could not be
rendered ineffective pursuant to the UCC or any other applicable law (including
Debtor Relief Laws) or principles of equity.
 
“ Exclusion Event ” means an event or events resulting in the exclusion of any
Borrower or any Subsidiary or any of the Facilities from participation in any
Medical Reimbursement Program.
 

--------------------------------------------------------------------------------


“ Existing Credit Agreement ” means that certain Amended and Restated Financing
Agreement by and among CIT Healthcare LLC, as lender, and Target and certain of
its Affiliates, as borrowers, dated October 15, 2007 (as amended from time to
time).
 
“ Existing Seller Notes ” means, collectively, the following unsecured
promissory notes: (i) that certain Promissory Note dated October 5, 2007
executed by Biomed America, Inc. in favor of Raymond A. Mirra, Jr. in the
principal amount of $3,000,000, (ii) that certain Promissory Note dated December
31, 2007 executed by Biomed America, Inc., Biomed Pharmaceuticals, Inc., Biomed
California, Inc., Biomed Florida, Inc., Biomed Kansas, Inc., Biomed PA, Inc. and
Biomed Texas, Inc. in favor of RAM Capital Group, LLC, in the principal amount
of $218,535 and (iii) that certain Promissory Note dated September 30, 2006
executed by Apogenics Healthcare, Inc. in favor of RAM Capital Group, LLC in the
principal amount of $425,000.
 
“ Facilities ” means, at any time, the facilities and real properties owned,
leased, managed or operated by any Loan Party or any Subsidiary, from which any
Loan Party or any Subsidiary provides or furnishes goods or services.
 
“ Fair Share ” has the meaning set forth in Section 10.06 .
 
“ Fair Share Contribution Amount ” has the meaning set forth in Section 10.06 .
 
“ Federal Funds Rate ” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to CIT Healthcare on
such day on such transactions as determined by the Administrative Agent, in its
sole discretion.
 
“ Fee Letter ” means the letter agreement dated as of March 13, 2008 among the
Borrowers, the Administrative Agent and the Arranger.
 
“ Fiscal Quarter ” means a fiscal quarter of any Fiscal Year.
 
“ Fiscal Year ” means the fiscal year of Loan Parties and their Subsidiaries or
Target, as applicable, ending on December 31 of each calendar year.
 
“ Following Business Day Convention ” means a contractual provision or provision
of applicable Laws pursuant to which a scheduled date for payment or performance
of an obligation, which date is not a Business Day, is extended to the first
following day that is a Business Day.
 
“ Foreign Lender ” has the meaning specified in Section 3.01(f) .
 

--------------------------------------------------------------------------------


“ FRB ” means the Board of Governors of the Federal Reserve System of the United
States.
 
“ Funded Indebtedness ” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)                obligations for borrowed money, whether current or long-term
(including the Obligations and any Subordinated Indebtedness) and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)               all purchase money indebtedness;
(c)                the principal portion of all obligations under conditional
sale or other title retention agreements relating to Property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
(d)               the maximum amount available to be drawn under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(e)                all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business);
(f)                 Attributable Indebtedness in respect of Capital Leases;
(g)                all preferred stock or other equity interests providing for
mandatory redemptions sinking fund or like payments prior to the Term Loan
Maturity Date (except to the extent payable in common stock);
(h)                all Funded Indebtedness of others secured by (or for which
the holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; and
(i)                  all Guarantees with respect to Funded Indebtedness of the
types specified in clauses (a) through (h) above of another Person.
“ Funding Guarantor ” has the meaning set forth in Section 10.06 .
 
“ GAAP ” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
 

--------------------------------------------------------------------------------


“ Governmental Account Debtor ” means an account debtor making payments under
Medicare, Medicaid and TRICARE and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government.
 
“ Governmental Approvals ” means any and all Permits of each Governmental
Authority issued or required under Laws applicable to the business of any
Borrower or any of its Subsidiaries or necessary in the sale, furnishing, or
delivery of goods or services under Laws applicable to the business of any
Borrower or any of its Subsidiaries.
 
“ Governmental Authority ” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“ Governmental Reimbursement Program Cost ” means with respect to and payable by
the Borrowers and their Subsidiaries the sum of:
 
(a)                amounts (including punitive and other similar amounts) agreed
to be paid or payable (i) in settlement of claims or (ii) as a result of a
final, non-appealable judgment, award or similar order, in each case, relating
to participation in Medical Reimbursement Programs;
(b)               all final, non-appealable fines, penalties, forfeitures or
other amounts rendered pursuant to criminal indictments or other criminal
proceedings relating to participation in Medical Reimbursement Programs; and
(c)                the amount of final, non-appealable recovery, damages,
awards, penalties, forfeitures or similar amounts rendered in any litigation,
suit, arbitration, investigation, review or other legal or administrative
proceeding of any kind relating to participation in Medical Reimbursement
Programs.
“ Guarantee ” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “ primary obligor ”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 

--------------------------------------------------------------------------------


“ Guaranteed Obligations ” has the meaning set forth in Section 10.01 .
 
“ Guarantor ” means all future direct or indirect Subsidiaries of Borrowers
(unless such Subsidiary is a Borrower).
 
“ Guaranty ” means the guaranty made by each Guarantor in favor of the
Administrative Agent, the Lenders and the other Secured Parties pursuant to
Article 10 .
 
“ HHS ” means the United States Department of Health and Human Services and any
successor thereof.
 
“ HIPAA ” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936.
 
“ Hazardous Materials ” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, lead-based paint, toxic mold or fungus, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
 
“ Healthcare Laws ” means all federal and state laws applicable to the business
of Borrower regulating the provision of and payment for healthcare services,
including HIPAA, Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. Section 1320a-7b (Criminal Penalties Involving Medicare or State Health
Care Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute,” and all rules and regulations promulgated thereunder, including the
Medicare Regulations and the Medicaid Regulations, the Federal Food, Drug &
Cosmetic Act (21 U.S.C. §§ 301 et seq.) and the regulations promulgated pursuant
thereto, the Medicare Prescription Drug, Improvement, and Modernization Act of
2003 (Pub. L. No. 108-173) and the regulations promulgated pursuant thereto, and
quality, safety and accreditation standards and requirements of all applicable
state laws or regulatory bodies, and all rules and regulations promulgated under
any of the foregoing.
 
“ Healthcare Permit ” means a Governmental Approval required under Healthcare
Laws applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the sale, furnishing, or delivery of goods or services under
Healthcare Laws applicable to the business of any Borrower or any of its
Subsidiaries.
 
“ Hedge Agreement ” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “ Master Agreement ”),
including any such obligations or liabilities under any Master Agreement.
 

--------------------------------------------------------------------------------


“ Hedge Party ” means any Person that is a counterparty to a Hedge Agreement
with a Loan Party.
 
“ Holdings ” has the meaning specified in the introductory paragraph hereto.
 
“ Holdings Unadjusted 2007 EBITDA ” means EBITDA as defined in the annual
unaudited financial statements of Holdings for the fiscal year ending December
31, 2007, in the amount of $7,948,000.
 
“ Incumbent Directors ” means those Persons who were members of the board of
directors of Holdings on the closing Date (it being acknowledged and agreed that
the two members of the board of directors of Holdings to be appointed by the
former stockholders of Target in connection with the Target Merger are
considered to be members of the board of directors of Holdings as of the Closing
Date); provided that any Person who becomes a director after the Closing Date
and whose election or nomination for election was approved by a vote of at least
a majority of the then-current Incumbent Directors shall be deemed to be an
Incumbent Director.
 
“ Indebtedness ” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)                all Funded Indebtedness;
(b)               the Termination Value of any Secured Hedge Agreement;
(c)                Synthetic Leases, Sale and Leaseback Transactions and
Securitization Transactions; and
(d)               all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (b) and (c) above of any other Person.
“ Indemnified Liabilities ” has the meaning set forth in Section 12.05 .
 
“ Indemnitees ” has the meaning set forth in Section 12.05 .
 
“ Information ” has the meaning set forth in Section 12.08(a) .
 

--------------------------------------------------------------------------------


“ Interest Payment Date ” means (a) as to any LIBOR Loan, the last day of each
Interest Period applicable to such LIBOR Loan and the Term Loan Maturity Date or
Revolving Loan Maturity Date (as applicable); provided , however , that if any
Interest Period for a LIBOR Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business
Day of each calendar month and the Revolving Loan Maturity Date or Term Loan
Maturity Date (as applicable).
 
“ Interest Period ” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one (1), two (2), three (3) or six (6) months thereafter,
as selected by the Borrower Representative in its Loan Notice; provided that:
 
(a)                any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
(b)               any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)                no Interest Period shall extend beyond the Term Loan Maturity
Date or Revolving Loan Maturity Date, as applicable.
“ Interim Pre-Closing Financial Statements ” means, collectively, (i) the
unaudited consolidated financial statements of the Target and its Subsidiaries
for the period commencing January 1, 2008 through and including February 29,
2008 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows, for such period and (ii) the unaudited
consolidated financial statements of the Loan Parties and their Subsidiaries for
the period commencing January 1, 2008 through and including February 29, 2008
and the related consolidated statements of income or operations, shareholders’
equity and cash flows, for such period.
 
“ Internal Revenue Code ” means the Internal Revenue Code of 1986.
 
“ Investment ” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any of the Capital Stock of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
“ Involuntary Disposition ” means any loss of, damage to or destruction of, or
any condemnation or other taking for public use of, any Property of any Loan
Party.
 

--------------------------------------------------------------------------------


“ IP Rights ” has the meaning set forth in Section 5.17 .
 
“ IRS ” means the United States Internal Revenue Service.
 
“ Joinder Agreement ” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Subsidiary in accordance with the
provisions of Section 6.12 .
 
“ Landlord Agreement ” means any agreement between the Administrative Agent and
the landlord of Real Property occupied by a Loan Party, as tenant, which
agreement shall be substantially in the form attached hereto as Exhibit F (or
such other form as is reasonably satisfactory to the Administrative Agent), as
amended, supplemented, modified, replaced, substituted for or restated from time
to time and all exhibits and schedules attached thereto.
 
“ Laws ” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, compacts,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“ Lender ” means each Person identified as a “Lender” on the signature pages
hereto and its successors and assigns.
 
“ Lender Parties ” has the meaning specified in Section 12.07(g) .
 
“ Lender Securitization ” has the meaning specified in Section 12.07(g) .
 
“ Lender Securitization Liabilities ” has the meaning specified in Section
12.07(g) .
 
“ Lender Securitization Parties ” has the meaning specified in Section 12.07(g)
.
 
“ Lending Office ” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent.
 
“ LIBO Base Rate ” means, for any Interest Period with respect to any LIBOR
Loan:
 
(a)                the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the Bloomberg Screen
BBAM (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, or
 

--------------------------------------------------------------------------------


(b)               if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or
 
(c)                if the rates referenced in the preceding clauses (a) and (b)
are not available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the LIBOR Loan being made, continued or
converted by JPMorgan Chase Bank and with a term equivalent to such Interest
Period would be offered by JPMorgan Chase Bank’s London Branch to major banks in
the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.
“ LIBO Rate ” means for any Interest Period with respect to any LIBOR Loan, a
rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (a) the LIBO Base Rate for such LIBOR Loan for
such Interest Period by (b) one minus the Eurodollar Reserve Percentage for such
LIBOR Loan for such Interest Period.
 
“ LIBOR Loan ” means any Loan which accrues interest by reference to the LIBO
Rate plus the Applicable Margin, in accordance with the terms of this Agreement.
 
“ Lien ” means any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).
 
“ Loan ” means an extension of credit by a Lender to any Borrower under
Article 2 in the form of a Term Loan and/or a Revolving Loan.
 
“ Loan Documents ” means this Agreement, each Note, each Joinder Agreement, each
Collateral Document, each Request for Credit Extension, each Compliance
Certificate, each Landlord Agreement, each Secured Hedge Agreement, each
Subordination Agreement and each other document, instrument or agreement from
time to time executed by any Loan Party or any Subsidiary or any Responsible
Officer thereof and delivered in connection with the transactions contemplated
by this Agreement.
 
“ Loan Notice ” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other pursuant to Section 2.02(a) , or
(c) a continuation of LIBOR Loans pursuant to Section 2.02(a) , which, if in
writing, shall be substantially in the form of Exhibit A-1 .
 
“ Loan Parties ” means, collectively, each Borrower and each Guarantor a party
hereto.
 
“ Master Agreement ” has the meaning set forth in the definition of “Hedge
Agreement.”
 
“ Material Adverse Effect ” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, assets,
liabilities (actual or contingent) or financial condition of the Loan Parties
and their Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is a party (as determined by the Administrative Agent in its reasonable
discretion); (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party; or (d) a material adverse effect on the validity, perfection or
priority of a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties on any material portion of the Collateral or on the aggregate
value of the Collateral.
 

--------------------------------------------------------------------------------


“ Material Contract ” means any lease of real or personal property, contract or
other arrangement to which any Loan Party or any of its Subsidiaries is a party
(other than the Loan Documents), for which breach, nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect.
 
“ Material Provider Agreement ” means, at any time, any contract between one or
more Borrowers and a payor of Accounts that, in any consecutive 3-month period
ending at such time, accounts for more than 10% of the total Accounts of the
Borrowers.
 
“ Medicaid ” means that means-tested entitlement program under Title XIX of the
Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq . of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
 
“ Medicaid Provider Agreement ” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide items and services for Medicaid patients in accordance with the terms of
the agreement and Medicaid Regulations.
 
“ Medicaid Regulations ” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in
clause (i) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (i) above;
(iii) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (i) and (ii) above; and
(iv) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
 

--------------------------------------------------------------------------------


“ Medical Reimbursement Programs ” means a collective reference to Medicare,
Medicaid and TRICARE and any other health care program operated by or financed
in whole or in part by any foreign or domestic federal, state or local
government and any other non-government funded third party payor programs.
 
“ Medicare ” means that government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq . of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.
 
“ Medicare Provider Agreement ” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.
 
“ Medicare Regulations ” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS, or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
 
“ Mirra Subordination Agreement ” means that certain Subordination Agreement by
and between Raymond A. Mirra, Jr. and Administrative Agent dated as of even date
herewith.
 
“ Moody’s ” means Moody’s Investors Service, Inc. and any successor thereto.
 
“ Multiemployer Plan ” means any employee benefit plan of the type described in
Sections 4001(a)(3) or 3(37) of ERISA that is sponsored or maintained by any
Borrower or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six
(6) plan years, has made or been obligated to make contributions.
 
“ Net Cash Proceeds ” means the aggregate cash and Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Involuntary Disposition, Equity Issuance, or Debt Issuance net of (a) direct
costs incurred in connection therewith (including legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and (c) the amount necessary to
retire any Indebtedness secured by a Permitted Lien on the related Property; it
being understood that “Net Cash Proceeds” shall include any cash or Cash
Equivalents received upon the sale or other disposition of any non cash
consideration received by any Borrower or any Subsidiary in any Disposition,
Involuntary Disposition, Equity Issuance or Debt Issuance.
 

--------------------------------------------------------------------------------


“ New Seller Notes ” means, collectively, those certain unsecured subordinated
promissory notes that may be issued by Holdings, from time to time to Target
Owners or Stockholders (as defined in the Target Merger Agreement) in connection
with the Earnout Payment.
 
“ Note ” or “ Notes ” means each Term Note and/or each Revolving Note,
individually or collectively, as appropriate.
 
“ Obligations ” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  The foregoing shall also include any obligations or
liabilities of any Loan Party under any Secured Hedge Agreement.
 
“ Obligee Guarantor ” has the meaning set forth in Section 10.08 .
 
“ OFAC ” means The Office of Foreign Assets Control of the U.S. Department of
the Treasury.
 
“ OIG ” means the Office of Inspector General of HHS and any successor thereof.
 
“ Organization Documents ” means, (a) with respect to any corporation, the,
charter, certificate or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“ Other Taxes ” has the meaning set forth in Section 3.01(b) .
 
“ Participant ” has the meaning set forth in Section 12.07(d) .
 
“ Patriot Act ” has the meaning specified in Section 5.25 .
 
“ PBGC ” means the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“ Pension Plan ” means any Plan, other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding six (6) plan years.
 
“ Permit ” means any governmental license, authorization, registration, permit,
drug or device authorization and approval, certificate, franchise,
qualification, accreditation, consent and approval required under any applicable
Law and required in order for any Person to carry on its business as now
conducted.
 

--------------------------------------------------------------------------------


“ Permitted Acquisitions ” means (a) Target Merger and (b) Investments
consisting of an Acquisition by any Loan Party or any Subsidiary, provided that
(i) the Property acquired (or the Property of the Person acquired) in such
Acquisition is used or useful in the same line of business (or reasonably
related thereto) as the Borrowers and their Subsidiaries were engaged in on the
Closing Date, (ii) the Administrative Agent shall have received not less than
twenty (20) days prior notice of such Acquisition, which notice shall contain a
summary, in reasonable detail, of the material acquisition terms and conditions,
including the proposed price, and Borrowers’ projections prepared in connection
with such Acquisition, and (iii) at or prior to the closing of such Permitted
Acquisition, the Administrative Agent shall be granted a first priority
perfected Lien (subject to Permitted Liens) in the assets and capital stock or
other equity interests of such acquisition target or Subsidiary and such
acquisition target or Subsidiary shall join this Agreement and the other Loan
Documents as a Loan Party pursuant to the terms of Section 6.12 ; and (iv) in
the case of an Acquisition of the Capital Stock of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (v) the Borrower Representative shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Article 8 as of the most recent Fiscal Quarter for which the Borrowers have
delivered financial statements pursuant to Section 6.01(a) or Section 6.01(b) ,
as applicable and no other Default exists or would be caused by such
Acquisition, (vi) the representations and warranties made by the Loan Parties in
each Loan Document shall be true and correct in all material respects at and as
if made as of the date of such Acquisition (after giving effect thereto) except
to the extent such representations and warranties expressly relate to an earlier
date, (vii) if such transaction involves the purchase of an interest in a
partnership between any Borrower (or a Subsidiary of any Borrower) as a general
partner and entities unaffiliated with such Borrower or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly wholly
owned by such Borrower newly formed for the sole purpose of effecting such
transaction, (viii) the Total Consideration paid by any Loan Party or any
Subsidiary pursuant to this clause for any Acquisition (or any series of related
Acquisitions) shall not exceed $5,000,000, and (ix) the Total Consideration paid
by the Loan Parties and their Subsidiaries pursuant to this clause for all
Acquisitions occurring in any Fiscal Year shall not exceed $7,500,000 and in the
aggregate prior to the Term Loan Maturity Date shall not exceed $15,000,000, and
(x) the business and assets acquired by a Loan Party, or in the case of a joint
venture, formed, in such Acquisition shall be free and clear of all Liens (other
than Permitted Liens).
 
“ Permitted Liens ” means, at any time, Liens in respect of Property of the Loan
Parties and their Subsidiaries permitted to exist at such time pursuant to the
terms of Section 7.01 .
 
“ Person ” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 

--------------------------------------------------------------------------------


“ Plan ” means (i) any “employee benefit plan” as defined in Section 3(3) of
ERISA which is or was sponsored, maintained or contributed to by, or required to
be contributed by the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates; and (ii) all other employee benefit plans,
programs, policies, agreements or arrangements, including any deferred
compensation plan, incentive plan, bonus plan or arrangement, stock option plan,
stock purchase plan, stock award plan or other equity-based plan, change in
control agreement, retention, severance pay plan, dependent care plan, sick
leave, disability, death benefit, group insurance, hospitalization, dental,
life, any fund, trust or arrangement providing health benefits including
multiemployer welfare arrangements, a multiple employer welfare fund or
arrangement, cafeteria plan, employee assistance program, scholarship program,
employment contract, retention incentive agreement, termination agreement,
severance agreement, non-competition agreement, consulting agreement,
confidentiality agreement, vacation policy, employee loan, or other similar
plan, agreement or arrangement, whether written or oral, funded or unfunded, or
actual or contingent which is or was sponsored, maintained or contributed to by,
or required to be contributed by, the Borrowers, any of their Subsidiaries or
any of their respective ERISA Affiliates.
 
“ Proceedings ” means any actual or threatened civil, equitable or criminal
proceeding litigation, action, suit, claim, investigation (governmental or
judicial or otherwise), dispute indictment or prosecution, pleading, demand or
the imposition of any fine or penalty or similar matter.
 
“ Pro Forma Adjusted EBITDA ” means the sum of (i) Holdings Unadjusted 2007
EBITDA, plus, (ii) up to $640,000 for the Medicaid audit settlement, plus (iii)
up to $600,000 for the impairment of long lived asset, plus (iv) up to
$1,500,000 for legal expenses related to Oris litigation, plus (v) Target
EBITDA.
 
“ Pro Forma Basis ” means, for purposes of calculating the financial covenants
in Article 8 , that any Disposition, Involuntary Disposition, Restricted Payment
or Acquisition shall be deemed to have occurred as of the first day of the four
(4) Fiscal Quarter period most recently ended prior to the date of such
transaction for which the Borrowers have delivered financial statements pursuant
to Section 6.01(a) or Section 6.01(b) .  In connection with the foregoing,
(a) with respect to any Disposition or Involuntary Disposition, (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the Property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and
(ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement items attributable to the Person or Property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Loan Parties and their Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the Person or Property acquired) in connection with such transaction and any
Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
 

--------------------------------------------------------------------------------


“ Pro Forma Compliance Certificate ” means a certificate of a Responsible
Officer of the Borrower Representative containing reasonably detailed
calculations of the financial covenants set forth in Article 8 as of the most
recent Fiscal Quarter end for which the Loan Parties have delivered financial
statements pursuant to Section 6.01(a) or Section 6.01(b) after giving effect to
the applicable transaction on a Pro Forma Basis.
 
“ Pro Forma Consolidated Funded Indebtedness ” means the sum of outstanding
obligations under (i) the Revolving Loans as of the Closing Date, (ii) the Term
Loan as of the Closing Date and (iii) the existing notes payable of any Borrower
(including the Target).
 
“ Pro Rata Share ” means, with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment, at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Commitment of such Lender at
such time and the denominator of which is the amount of the total Revolving
Commitments at such time; provided that if commitments of each Lender to make
Revolving Loans have been terminated pursuant to Section 9.02 , then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof, and (b) with respect
to the outstanding Term Loan at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the principal
amount of the outstanding Term Loan held by such Lender at such time and the
denominator of which is the aggregate outstanding principal amount of the Term
Loan held by all Term Loan Lenders at such time.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
 
“ Property ” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible, including Capital Stock.
 
“ Qualified Seller Notes ” means only those New Seller Notes, which are deeply
subordinated to the Obligations under this Agreement and the other Loan
Documents, pursuant to terms and conditions of a Subordination Agreement
satisfactory to Administrative Agent, in its sole discretion, which
Subordination Agreement shall be in the form attached as Exhibit G attached
hereto.
 
“ RAM Subordination Agreement ” means that certain Subordination Agreement by
and between RAM Capital Group, LLC and Administrative Agent dated as of even
date herewith.
 
“ Rating Agencies ” has the meaning set forth in Section 12.08(a) .
 
“ Real Property ” means the real estate listed on Schedule 5.20(a) , and any
other real estate owned or leased after the Closing Date.
 
“ Register ” has the meaning set forth in Section 12.07(c) .
 
“ Registrar ” has the meaning set forth in Section 12.07(c) .
 

--------------------------------------------------------------------------------


“ Reportable Event ” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“ Representatives ” has the meaning set forth in Section 12.08(a) .
 
“ Request for Credit Extension ” means with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice.
 
“ Required Lenders ” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments and the outstanding
Term Loan, or (b) if the Revolving Commitments have been terminated, the
aggregate Revolving Exposures and outstanding Term Loan; provided, however, if
there are two (2) or fewer Lenders, “Required Lenders” shall mean all Lenders. 
The Revolving Commitments (or, if the Revolving Commitments have terminated, the
aggregate Revolving Exposure) and the outstanding Term Loan held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“ Required Revolving Lenders ” means, at any time, Revolving Lenders holding in
the aggregate more than fifty percent (50%) of (a) the Revolving Commitments, or
(b) if the Revolving Commitments have been terminated, the aggregate Revolving
Exposures; provided, however, if there are two (2) or fewer Revolving Lenders,
“Required Revolving Lenders” shall mean all Revolving Lenders.  The Revolving
Commitments (or, if the Revolving Commitments have terminated, the aggregate
Revolving Exposure) held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“ Responsible Officer ” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party.  Any document delivered
hereunder that is executed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“ Restricted Payment ” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Capital Stock
of any Loan Party or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Capital Stock of any Loan Party or any of its Subsidiaries, now
or hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding (d) any payment or prepayment of
principal of, premium, if any, or interest on, redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Indebtedness of any Loan Party or any of its Subsidiaries, including, without
limitation, the Sellers Notes, and (e) the payment by any Loan Party or any of
its Subsidiaries of any management, advisory or consulting fee to any Person or
the payment of any extraordinary salary, bonus or other form of compensation to
any Person who is directly or indirectly a significant partner, shareholder,
owner or executive officer of any such Person, including, without limitation,
pursuant to any management fee agreements.
 

--------------------------------------------------------------------------------


“ Revolving Availability ” means, at any time, an amount equal to (a) the total
Revolving Commitments less (b) the total Revolving Exposures at such time.
 
“ Revolving Commitment ” means, as to each Lender, its obligation to make
Revolving Loans to the Borrowers pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
initial aggregate amount of the Revolving Commitments is $20,000,000.
 
“ Revolving Exposure ” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans at such time.
 
“ Revolving Lenders ” means, as of any date of determination, Lenders having a
Revolving Commitment, or after the Revolving Commitments have terminated,
Lenders holding any portion of the outstanding Revolving Loan.
 
“ Revolving Loan ” has the meaning specified in Section 2.01(a) .
 
“ Revolving Loan Account ” means the loan account on the Administrative Agent’s
books, in the name of the Borrower Representative on behalf of the Borrowers, in
which the Borrowers will be charged with all Obligations when due or incurred by
the Administrative Agent or any Lender.
 
“ Revolving Loan Maturity Date ” means April 4, 2013.
 
“ Revolving Note ” has the meaning specified in Section 2.11 .
 
“ S&P ” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.
 
“ Sale and Leaseback Transaction ” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“ SEC ” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“ Secured Hedge Agreement ” means any Hedge Agreement required or permitted by
this Agreement that is entered into by and between a Loan Party and a Secured
Hedge Provider.
 

--------------------------------------------------------------------------------


“ Secured Hedge Provider ” means (i) the Administrative Agent or any of its
Affiliates (or any Person who was an Affiliate of the Administrative Agent at
the time such Person entered into a Secured Hedge Agreement), and (ii) any other
Lender or Affiliate of a Lender which is approved in writing by the
Administrative Agent as a Secured Hedge Provider, each in their capacity as a
counterparty to a Secured Hedge Agreement.
 
“ Secured Parties ” means, collectively, the Administrative Agent, the Arranger,
the Lenders, and the Secured Hedge Providers (solely for the purpose of
(i) identifying the Persons entitled to share in payments and collections from
the Collateral as more fully set forth in this Agreement and the Collateral
Documents, (ii) identifying the beneficiaries of the guarantee provisions set
forth in Articles 10 and 13 and (iii)  Article 11 ).
 
“ Securitization Transaction ” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which any
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of any Person.
 
“ Security Agreement ” means the Security and Pledge Agreement dated as of the
Closing Date executed in favor of the Administrative Agent by each of the Loan
Parties which is a party thereto, as amended, modified and supplemented from
time to time.
 
“ Seller Notes ” means, collectively, the Existing Seller Notes and the New
Seller Notes, and each individually referred to as a “Seller Note”.
 
“ Social Security Act ” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.
 
“ Solvent ” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the assets of such Person exceed its liabilities,
including contingent liabilities, (b) the present fair saleable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liabilities of such Person or its debts as they become absolute and
matured, (c) the remaining capital of such Person is not unreasonably small to
conduct its business, and (d) such Person will not have incurred debts and does
not have the present intent to incur debts, beyond its ability to pay such debts
as they mature.  In computing the amount of contingent liabilities of any Person
on any date, such liabilities shall be computed at the amount that, in the
judgment of the Administrative Agent, in light of all facts and circumstances
existing at such time, represents the amount of such liabilities that reasonably
can be expected to become actual or matured liabilities.
 
“ Standing Transfer Instructions ” means those certain instructions from the
Borrowers to each bank that maintains a Blocked Account on behalf of the
Borrowers which instruct such bank to automatically transfer all deposits made
in any Blocked Account to the Concentration Account on a daily basis.
 
“ Subordinated Indebtedness ” means Indebtedness of any Loan Party that is
subordinated to the prior payment and satisfaction of the Obligations pursuant
to a Subordination Agreement.
 
“ Subordinated Indebtedness Documents ” means any agreement evidencing
Subordinated Indebtedness including the Seller Notes, the Subordination
Agreements and all security agreements, guaranty agreements and other documents,
agreements and instruments executed in connection therewith.
 

--------------------------------------------------------------------------------


“ Subordination Agreement(s) ” means (a) an agreement (in form and substance
reasonably satisfactory to the Administrative Agent) among any Loan Party, a
subordinating creditor of such Loan Party and the Administrative Agent, on
behalf of the Secured Parties, pursuant to which (i) the Subordinated
Indebtedness is subordinated to the prior payment and satisfaction of the
Obligations and (ii) the subordinating creditor agrees (A) not to require,
accept or maintain any Lien(s) on any assets of the Loan Parties and their
Subsidiaries, (B) not to bring any enforcement action of any kind whatsoever
against any Borrower, (C) not to initiate or join in any bankruptcy or other
insolvency proceeding against any Borrower, (D) not to challenge or dispute the
priority, validity or effectiveness of the liens and security interest granted
under this Agreement and the Collateral Documents, and (E) to the extent any
property or assets of any Borrower are obtained by such subordinating creditor
in contravention of the terms of the Subordination Agreement, such property and
assets shall be held in trust for the benefit of Administrative Agent and
Lenders, (b) any note, indenture, note purchase agreement or similar instrument
or agreement, pursuant to which the indebtedness evidenced thereby or issued
thereunder is subordinated to the Obligations by the express terms of such note,
indenture, note purchase agreement or similar instrument or agreement, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and (c) the AmerisourceBergen Subordination Agreement, the Mirra Subordination
Agreement and the RAM Subordination Agreement.
 
“ Subsidiary ” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Capital
Stock having ordinary voting power for the election of directors or other
governing body (other than Capital Stock having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.
 
“ Synthetic Lease ” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
 
“ Target ” means, Biomed America, Inc., a Delaware corporation
 
“ Target EBITDA ” means EBITDA of Target as defined in that certain Quality of
Earnings Due Diligence Report prepared by BDO Seidman, LLP dated March 4, 2008,
in the amount of $10,081,000.
 
“ Target Merger ” means the merger of Target, in, with and into Biomed
Healthcare, Inc. under and pursuant to the Target Merger Agreement.
 

--------------------------------------------------------------------------------


“ Target Merger Agreement ” means that certain Agreement and Plan of Merger
dated as of March 13, 2008, by and among Biomed Healthcare, Inc., Holdings,
Target and Target Owner.
 
“ Target Merger Documents ” means the Target Merger Agreement and each of the
other documents, instruments and agreements executed and delivered in connection
with the Target Merger.
 
“ Target Owner ” means Parallex, LLC, a Delaware limited liability company.
 
“ Taxes ” has the meaning set forth in Section 3.01(a) .
 
“ Term Loan ” has the meaning specified in Section 2.01(b) .
 
“ Term Loan Commitment ” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrowers pursuant to Section 2.01(b) and the
other terms and conditions of this Agreement, in the principal amount set forth
opposite such Lender’s name on Schedule 2.01 , as such amounts may be adjusted
from time to time in accordance with this Agreement.  The initial aggregate
amount of the Term Loan Commitments is $35,000,000.
 
“ Term Loan Lender ” means, as of any date of determination, any Lender holding
a Term Loan Commitment or any portion of the then-outstanding Term Loan.
 
“ Term Loan Maturity Date ” means April 4, 2013.
 
“ Term Note ” has the meaning set forth in Section 2.11 .
 
“ Termination Date ” means the date that (i) all Obligations (other than
contingent obligations in respect of Secured Hedge Agreements) have been fully
and indefeasibly paid in full and (ii) no commitments or other obligations of
any Lender to provide funds to the Borrowers remain outstanding.
 
“ Termination Value ” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“ Total Consideration ” means, with respect to any Acquisition, all cash and
non-cash consideration, including the amount of Indebtedness assumed by the
buyer and the amount of Indebtedness evidenced by notes issued by the buyer to
the seller, the maximum amount payable in connection with any deferred purchase
price obligation (including, to the extent it can be determined or reasonably
estimated, any earn-out obligation) and the value of any Capital Stock of any
Loan Party issued to the seller in connection with such Acquisition.
 

--------------------------------------------------------------------------------


“ TRICARE ” means the United States Department of Defense health care program
for service families (including TRICARE Prime, TRICARE Extra and TRICARE
Standard), and any successor or predecessor thereof.
 
“ Type ” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Loan.
 
“ UCC ” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
“ Unfunded Pension Liability ” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
 
“ United States ” and “ U.S. ” mean the United States of America.
 
“ Wholly Owned Subsidiary ” means any Person 100% of whose Capital Stock is at
the time owned by a Loan Party directly or indirectly through other Persons 100%
of whose Capital Stock is at the time owned, directly or indirectly, by such a
Loan Party.
 
1.02          Other Interpretive Provisions .  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “ include ,” “ includes ” and “ including ” shall be
deemed to be followed by the phrase “ without limitation .”  The word “ will ”
shall be construed to have the same meaning and effect as the word “ shall .” 
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words “
herein ,” “ hereof ” and “ hereunder ,” and words of similar import when used in
any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “ asset ” and “
property ” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 

--------------------------------------------------------------------------------


(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”
 
(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03          Accounting Terms.
(a)                Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Pre-Closing Financial Statements of the Borrowers.
 
(b)               Together with each Compliance Certificate, the Borrower
Representative will provide a written summary of any changes in GAAP that
materially impact the calculation of the financial covenants in Article 8
contained in such Compliance Certificate.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and any of the Borrowers, the Administrative Agent or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower Representative on behalf of the Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that , until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower Representative shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
(c)                Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Article 8 (including
for purposes of determining compliance with such financial covenants) shall be
made on a Pro Forma Basis.
 
1.04          Rounding .  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 

--------------------------------------------------------------------------------


1.05          Times of Day .  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 

--------------------------------------------------------------------------------


ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01          Loans .
 
(a)                Revolving Loans .  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans to the
Borrower Representative on behalf of the Borrowers (each such loan, a “
Revolving Loan ”) in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Revolving Lender’s Revolving Commitment; provided , however ,
that after giving effect to any Borrowing of Revolving Loans, (i) the total
Revolving Exposures shall not exceed the total Revolving Commitments, and
(ii) the Revolving Exposure of each Revolving Lender shall not exceed such
Revolving Lender’s Revolving Commitment.  Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower Representative on behalf of the Borrowers may borrow under
this Section 2.01(a) , prepay under Section 2.05 , and reborrow under this
Section 2.01(a) .  The Revolving Loans may be Base Rate Loans or LIBOR Loans, as
further provided herein; provided, however, that all Borrowings of Revolving
Loans made on the Closing Date shall be made as Base Rate Loans.
 

--------------------------------------------------------------------------------


(b)               Term Loan .  Subject to the terms and conditions set forth
herein, each Term Loan Lender severally agrees to fund its Pro Rata Share of a
term loan to the Borrower Representative on behalf of the Borrowers (the “ Term
Loan ”) on the Closing Date in an aggregate amount not to exceed such Lender’s
Term Loan Commitment; provided , however , that after giving effect to any
Borrowing under the Term Loan, the outstanding amount of the Term Loan shall not
exceed the total Term Loan Commitments less original issue discount in an amount
equal to .75%.  Amounts repaid or prepaid on the Term Loan may not be
reborrowed.  The Term Loan may consist of Base Rate Loans or LIBOR Loans, as
further provided herein; provided , however , all Borrowings of the Term Loan on
the Closing Date shall be Base Rate Loans. 
 
2.02          Borrowings, Conversions and Continuations of Loans .
 
(a)                Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of LIBOR Loans shall be made upon the Borrower
Representative’s irrevocable notice to the Administrative Agent, which may be
delivered by telephone or e‑mail request (or such other means as may be agreed
upon by the Administrative Agent in its sole discretion).  Each such notice must
be received by the Administrative Agent not later than 10:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate
Loans, and (ii) one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans (or any conversion to Base Rate Loans).  Each
telephonic notice by the Borrower Representative pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and executed by a
Responsible Officer of the Borrower Representative.  Each Borrowing of,
conversion to or continuation of LIBOR Loans shall be in a principal amount of
$500,000 or a whole multiple of $250,000 in excess thereof.  Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $250,000 in excess thereof.  Each Loan Notice pursuant to this
Section 2.02(a) (whether telephonic or written) shall specify (i) whether the
Borrower Representative is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of LIBOR Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower Representative fails to specify a Type of
Loan in a Loan Notice or if the Borrower Representative fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Loans.  If the Borrower
Representative requests a Borrowing of, conversion to, or continuation of LIBOR
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month.
 
(b)               Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower Representative as required by Section 2.02(a) with
respect to any continuation of a Borrowing of a LIBOR Loan, the Administrative
Agent shall notify each Lender of the details of any automatic conversion of
such Borrowing of a LIBOR Loan to Base Rate Loans as described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 11:00 a.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01 ), the Administrative Agent shall make all funds so
received available to the Borrower Representative in like funds as received by
the Administrative Agent by wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower Representative.
 
(c)                Except as otherwise provided herein, a LIBOR Loan may be
continued or converted only on the last day of the Interest Period for such
LIBOR Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBOR Loans without the consent of the
Administrative Agent or Required Lenders, and the Administrative Agent or
Required Lenders may demand that any or all of the then outstanding LIBOR Loans
be converted immediately to Base Rate Loans.
 
(d)               the Administrative Agent shall promptly notify the Borrower
Representative and the Lenders of the interest rate applicable to any Interest
Period for LIBOR Loans upon determination of such interest rate.  The
determination of the LIBO Rate by the Administrative Agent shall be conclusive
in the absence of manifest error.
 
(e)                After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect with
respect to outstanding Loans.
 

--------------------------------------------------------------------------------


2.03          [ Reserved .]
 
2.04          [ Reserved .]
 
2.05          Prepayments .
 
(a)                Voluntary Prepayments of Loans.
 
(i)                  Revolving Loans and Term Loan .  Subject to the limitations
set forth in this Section 2.05(a) , the Borrowers may, upon notice from the
Borrowers to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of LIBOR Loans, and (B) one (1) Business Day prior to
the date of prepayment of Base Rate Loans; (ii) any such prepayment of LIBOR
Loans shall be in a principal amount of $500,000 or a whole multiple of $250,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); (iii) any such prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding).  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid.  The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is delivered by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a LIBOR Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.05 .  Notwithstanding
the foregoing, the Borrowers may not voluntarily prepay (i) any Loans that are
LIBOR Loans unless such Loans are prepaid at the end of the applicable Interest
Period or unless the Borrowers pay all breakage costs associated with such
prepayment as provided in Section 3.05 hereof, and (ii) the Term Loan in part if
the outstanding principal balance of the Term Loan, after giving effect to such
prepayment, would be less than $3,000,000.
 
(ii)                Application of Voluntary Prepayments of Revolving Loans and
Term Loan .  Any voluntary prepayment of the Term Loan shall be applied ratably
to the remaining principal amortization payments thereof.  Prepayments of
Revolving Loans pursuant to this Section 2.05(a) shall not reduce the total
Revolving Commitments.  Each such prepayment shall be applied to the Loans of
the applicable Lenders in accordance with their respective Pro Rata Shares.
 
(b)               Mandatory Prepayments of Loans.
 

--------------------------------------------------------------------------------


(i)                  Total Revolving Exposure .  If for any reason the total
Revolving Exposures at any time exceed the total Revolving Commitments then in
effect, the Borrowers shall immediately prepay the Revolving Loans in an
aggregate amount equal to such excess (each such prepayment to be applied as set
forth in clause (vii) below).
 
(ii)                Dispositions and Involuntary Dispositions .  The Borrowers
shall prepay the Loans as hereinafter provided in an aggregate amount equal to
100% of the Net Cash Proceeds of any Disposition or Involuntary Disposition
(each such prepayment to be applied as set forth in clause (vii) below). 
Notwithstanding the foregoing, if at the time of the receipt or application of
such Net Cash Proceeds no Default or Event of Default has occurred and is
continuing and the Borrower Representative delivers to the Administrative Agent
a certificate, executed by the Borrower Representative’s chief financial
officer, that it intends within one hundred eighty (180) days after receipt
thereof to use all of such Net Cash Proceeds either to purchase assets used in
the ordinary course of business of the Borrowers and their Subsidiaries or to
make Capital Expenditures, the Borrower may use such Net Cash Proceeds in the
manner set forth in such certificate; provided , however , that, (A) such Net
Cash Proceeds shall either be deposited into a deposit account which is subject
to a Deposit Account Control Agreement or Deposit Account Restriction Agreement
or held in a Blocked Account until such time as such Net Cash Proceeds are used
to purchase such assets or to make such Capital Expenditures or applied to the
Obligations upon the occurrence of any Event of Default, as the case may be,
(B) the aggregate amount of such Net Cash Proceeds so used and not subject to
prepayment under this clause (ii) of this Section 2.05(b) shall not exceed
$100,000 in any Fiscal Year, (C) any such Net Cash Proceeds not so used or
committed to such use pursuant to a binding agreement within the period set
forth in such certificate shall, on the first Business Day immediately following
such period, be applied as a prepayment in accordance with clause (vii) below
and (D) any assets so acquired shall be subject to the security interests under
the Collateral Documents in the same priority as the assets subject to such
Disposition or Involuntary Disposition.
 
(iii)               Equity Issuances .  Immediately upon receipt by any Loan
Party or any Subsidiary of the Net Cash Proceeds of any Equity Issuance, the
Borrowers shall prepay the Loans as hereinafter provided in an aggregate amount
equal to 50% of such Net Cash Proceeds (such prepayment to be applied as set
forth in clause (vii) below).
 
(iv)              Debt Issuances .  Immediately upon receipt by any Loan Party
or any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrowers
shall prepay an aggregate principal amount of Loans in an amount equal to one
hundred percent (100%) of all such Net Cash Proceeds (such prepayment to be
applied as set forth in clause (vii) below).
 
(v)                Reserved .
 
(vi)              Reserved .
 
(vii)             Application of Mandatory Prepayments .  All amounts required
to be paid pursuant to this Section 2.05(b) shall be applied as follows:
 
(A)              with respect to all amounts prepaid pursuant to
Section 2.05(b)(i) , to the Revolving Loans to the full extent thereof; and
 

--------------------------------------------------------------------------------


(B)              with respect to all amounts prepaid pursuant to
Sections 2.05(b)(ii) through (iv) , first to the Term Loan (applied in inverse
order of maturity to the remaining principal amortization payments thereof), and
second to the Revolving Loans (without a corresponding permanent reduction of
the total Revolving Commitments).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to LIBOR Loans in direct order of
Interest Period maturities.  Prepayments of the Revolving Loans pursuant to this
Section 2.05(b) shall not reduce the total Revolving Commitments.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05 , but
otherwise without premium or penalty, and shall be accompanied by a payment of
all interest accrued on the principal amount prepaid through the date of
prepayment.
 
2.06          Termination or Reduction of Total Revolving Commitments . 
 
(a)                The Borrowers may, upon prior written notice from the
Borrower Representative to the Administrative Agent, terminate the total
Revolving Commitments or from time to time permanently reduce the total
Revolving Commitments; provided , however, that (a) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. (i) ten
(10) Business Days prior to the date of termination or (ii) three (3) Business
Days prior to the date of reduction, (b) any such partial reduction shall be in
an aggregate amount of $250,000 or any whole multiple of $250,000 in excess
thereof, and (c) after giving effect to any reduction of the total Revolving
Commitments, the total Revolving Commitments shall not be less than the total
Revolving Exposures.  The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Revolving Commitments.  Any reduction of the total Revolving Commitments shall
be applied to the Revolving Commitment of each Lender according to its Pro Rata
Share.  All fees accrued with respect thereto until the effective date of any
termination of the total Revolving Commitments shall be paid on the effective
date of such termination.
 
2.07          Repayment of Loans .
 
(a)                Revolving Loans .  On the Revolving Loan Maturity Date, the
Borrowers shall repay to the Administrative Agent for the ratable benefit of the
Lenders on the Revolving Loan Maturity Date the aggregate principal amount of
all Revolving Loans outstanding on such date.
 
(b)               Term Loan .  The Borrowers shall pay the principal amount of
the Term Loan in consecutive quarterly installments in the aggregate amounts set
forth below:
 

--------------------------------------------------------------------------------


Date
 
Term Loan Installment
 
September 30, 2008
 
$437,500
 
December 31, 2008
 
$437,500
 
March 31, 2009
 
$437,500
 
June 30, 2009
 
$437,500
 
September 30, 2009
 
$437,500
 
December 31, 2009
 
$437,500
 
March 31, 2010
 
$437,500
 
June 30, 2010
 
$612,500
 
September 30, 2010
 
$612,500
 
December 31, 2010
 
$612,500
 
March 31, 2011
 
$612,500
 
June 30, 2011
 
$1,312,500
 
September 30, 2011
 
$1,312,500
 
December 31, 2011
 
$1,312,500
 
March 31, 2012
 
$1,312,500
 
June 30, 2012
 
$1,312,500
 
September 30, 2012
 
$1,312,500
 
December 31, 2012
 
$1,312,500
 
Term Loan Maturity Date
 
The unpaid principal amount of the Term Loan then outstanding
 

 
 
2.08          Interest .
 
(a)                Subject to the provisions of subsection (b) below, (i) each
LIBOR Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of (A) the LIBO Rate
for such Interest Period plus (B) the Applicable Margin; and (ii) each Base Rate
Loan bear interest on the outstanding principal amount thereof from the
applicable borrowing or conversion date at a rate per annum equal to the
(A) Base Rate plus (B) the Applicable Margin.
 
(b)               After the occurrence and during the continuation of an Event
of Default, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.  
 

--------------------------------------------------------------------------------


2.09          Fees .
 
(a)                Unused Fee .  The Borrowers shall pay, or cause to be paid,
to the Administrative Agent for the account of each Revolving Lender in
accordance with its Pro Rata Share, an unused fee equal to the product of
(i) one half of one percent (0.5%) per annum times (ii) the average daily amount
by which the total Revolving Commitments exceeds the sum of (y) the total
outstanding amount of Revolving Loans.  The unused fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article 4 is not met, and shall be due and payable monthly
in arrears on the last day of each month, commencing with the first such date to
occur after the Closing Date, and on the Revolving Loan Maturity Date.
 
(b)               Other Fees .  The Borrowers shall pay, or cause to be paid, to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall be non-refundable for any reason whatsoever.
 
2.10          Computation of Interest and Fees .  All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed,
except that interest computed by reference to clause (b) of the definition of
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid.
 
2.11          Evidence of Debt .  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence of the amount of the Credit Extensions made by the
Lenders to the Borrowers and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit B-1 (a “ Revolving Note ”), and (ii),
in the case of a Term Loan, be in the form of Exhibit B-2 (a “ Term Note ”). 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto, but any failure to do so shall not limit or otherwise affect the
Borrowers’ Obligations hereunder.
 

--------------------------------------------------------------------------------


2.12          Payments Generally .
 
(a)                All payments to be made by the Borrowers of principal,
interest, fees and other Obligations shall be absolute and unconditional and
shall be made without condition or deduction for any counterclaim, defense,
recoupment, setoff or rescission.  Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 12:00 p.m. New York time on the date
specified herein.  The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 12:00 p.m. New
York time shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
 
(b)               Subject to the definition of “Interest Period”, if any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(c)                Unless any Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that any Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrowers or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto.  If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
 
 
(i)                  if any Borrower failed to make such payment, each Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
 

--------------------------------------------------------------------------------


(ii)                if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrowers to the date such amount is recovered by the Administrative Agent (the
“ Compensation Period ”) at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrowers, and the Borrowers shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Commitment or to prejudice
any rights which the Administrative Agent or the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
 
(iii)               In the event that any Lender fails to make available to the
Administrative Agent such Lender’s Pro Rata Share of any Borrowing by the
Borrowers in accordance with the provisions of Section 2.02 hereof, and the
Borrowers do not repay to the Administrative Agent such Lender’s Pro Rata Share
of the Borrowing within three (3) Business Days after such Borrowing, the
Administrative Agent shall have the right to recover such Lender’s Pro Rata
Share of the Borrowing directly from such Lender, together with interest thereon
from the date of the Borrowing at the rate per annum applicable to such
Borrowing.  In addition, until the Agent recovers such amount, (x) such Lender
shall not be entitled to receive any payments under Sections 2.05 , 2.07 or 2.08
hereof, and (y) for purposes of voting on or consenting to other matters with
respect to this Agreement or the other Loan Documents, such Lender’s Commitment
shall be deemed to be zero and such Lender shall not be considered to be a
Lender.
 
A notice of the Administrative Agent to any Lender or the Borrower
Representative with respect to any amount owing under this subsection (c) shall
be conclusive, absent manifest error.
 
(d)               The obligations of the Lenders hereunder to make Loans are
several and not joint.  The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.
 
2.13          Sharing of Payments .  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its Pro Rata Share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided ,
however , that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 12.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 12.09 ) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
 

--------------------------------------------------------------------------------


2.14          Handling of Proceeds of Collateral; Cash Dominion; Revolving Loan
Account . 
 
(a)                Collection of Accounts and Other Proceeds .  The Borrowers,
at their expense, will enforce and collect payments and other amounts owing on
all Accounts in the ordinary course of the Borrowers’ business subject to the
terms hereof.  Each Borrower shall execute with each applicable depository
institution a Deposit Account Control Agreement and such other agreements
related to each bank account of Borrowers (except as set forth below) as the
Administrative Agent may require.  Each Borrower shall, within sixty (60) days
after the Closing Date, execute with each applicable depository institution a
Deposit Account Restriction Agreement and such other agreements related to each
bank account of Borrowers for which collections of Accounts from a Governmental
Account Debtor are held as Administrative Agent may require.  Upon receipt of
any payment on an Account or other proceeds of the sale of Collateral, including
checks, cash, receipts from credit card sales and receipts, notes or other
instruments or property with respect to any Collateral, each Borrower shall
deposit such proceeds directly into a bank account of such Borrower which is
subject to a Deposit Account Control Agreement or Deposit Account Restriction
Agreement, as applicable within three (3) Business Days.
 
(b)               Transfer of Funds .  Funds on deposit in a bank account of
Borrower shall be transferred on a daily basis to the Concentration Account (or,
at the Administrative Agent’s option during a Cash Control Period, to the
Administrative Agent’s Bank Account) pursuant to the terms of a Deposit Account
Control Agreement or Deposit Account Restriction Agreement, as applicable. 
During a Cash Control Period, the Administrative Agent shall have the right, at
the Administrative Agent’s election in its sole discretion, to require that
funds remaining on deposit in the Concentration Account be transferred to the
Administrative Agent’s Bank Account on each Business Day, and the Borrowers
agree to take all actions reasonably required by the Administrative Agent or by
any bank at which the Concentration Account is maintained in order to effectuate
the transfer of funds in this manner.  All amounts so received will, for
purposes of calculating Revolving Availability and interest, be credited to the
Revolving Loan Account on the date of deposit in the Administrative Agent’s Bank
Account.  No checks, drafts or other instruments received by the Administrative
Agent shall constitute final payment to the Administrative Agent unless and
until such instruments have actually been collected.
 
(c)                New Blocked Accounts .  Each Borrower agrees not to open any
new bank account into which proceeds of Collateral are to be delivered or
deposited unless concurrently with the opening of such bank account, the
Borrowers enter into a Deposit Account Control Agreement, Deposit Account
Restriction Agreement or Blocked Account Agreement, as applicable, with respect
to such bank account.  Upon compliance with the terms set forth above, such bank
account shall constitute a Blocked Account, as applicable, for purposes of this
Agreement.  Notwithstanding anything to the contrary in this Section 2.14 , the
Borrowers may maintain one or more accounts constituting Excluded Accounts.
 

--------------------------------------------------------------------------------


(d)               Collective Borrowing Arrangement .  The Borrowers have
informed the Administrative Agent that:  (i) in order to increase the
efficiency, profitability and productivity of each Borrower, the Borrower
Representative has established a centralized cash management system for the
Borrowers that entails, in part, central disbursement and operating accounts for
each of the Borrowers in which the Borrower Representative provides the working
capital needs of each of the other Borrowers and manages and timely pays the
accounts payable of each of the other Borrowers; (ii) the Borrower
Representative further enhances the operating efficiencies of the other
Borrowers by purchasing, or causing to be purchased, in the Borrower
Representative’s name for its account, all or substantially all materials,
supplies, inventory and services required by the other Borrowers, resulting in a
reduction in operating costs of the other Borrowers; and (iii) all of the
Borrowers presently engage in an integrated operation that requires financing on
an integrated basis, and each Borrower expects to benefit from the continued
successful performance of such integrated operations.  Therefore, in order to
best utilize the borrowing powers of the Borrowers in the most effective and
cost efficient manner and to avoid adverse effects on the operating efficiencies
of each Borrower and the existing back office practices of the Borrowers, each
Borrower has requested that all Revolving Loans and the Term Loan be disbursed
solely upon the request of the Borrower Representative and to bank accounts
managed solely by the Borrower Representative, it being the intent and desire of
the Borrowers that the Borrower Representative manage for the benefit of each
Borrower the expenditure and usage of such funds.
 
(e)                Revolving Loan Account .  The Administrative Agent shall
charge the Revolving Loan Account for all loans and advances made by the
Administrative Agent and the Lenders to the Borrower Representative, or
otherwise for the Revolving Loan Account, and for all any other Obligations,
including out of pocket expenses of the Administrative Agent, when due and
payable hereunder.  Interest on the Revolving Loans shall be paid as set forth
in Section 2.08 hereto.  Subject to the provisions of Sections 2.02 , 2.05 , and
2.12 and as otherwise provided herein, the Administrative Agent will credit the
Revolving Loan Account with all amounts received by the Administrative Agent
from the Borrowers or, if applicable, from the Concentration Account or from
others for the Borrowers’ account, including all amounts received by the
Administrative Agent in payment of Accounts, and such amounts will be applied to
payment of the Obligations in the order and manner set forth herein.  In no
event shall prior recourse to any Account or other security granted to or by the
Borrowers be a prerequisite to the Administrative Agent’s or the Lenders’ rights
to demand payment of any of the Obligations.  In addition, the Borrowers agree
that neither the Administrative Agent nor any Lender shall have any obligation
whatsoever to perform in any respect any Borrower’s contracts or obligations
relating to the Accounts.
 

--------------------------------------------------------------------------------


ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01          Taxes .
 
(a)                Any and all payments by any Loan Party to or for the account
of the Administrative Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding , in the case of
the Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes, branch taxes or similar taxes imposed
on it (in lieu of net income taxes), in each of the foregoing cases by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “ Taxes ”).  If any Loan Party
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions, (iii) such Loan Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment, such Loan Party shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof or if no receipt is
available, other evidence of payment reasonably satisfactory to the
Administrative Agent.
 
(b)               In addition, the Borrowers agree to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “ Other Taxes ”).
 
(c)                If the Borrowers shall be required to deduct or pay any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
the Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
(d)               The Borrowers agree to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.01 ) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
so long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which Lender or Administrative Agent
first made demand therefor.  Payment under this subsection (d) shall be made
within thirty (30) days after the date the Lender or the Administrative Agent
makes a demand therefor.
 

--------------------------------------------------------------------------------


(e)                If any Loan Party is required to pay any amount to any Lender
or the Administrative Agent pursuant to this Section 3.01 , then such Lender
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to change the jurisdiction of its Lending Office so as to eliminate any such
additional payment which may thereafter accrue, if such change in the reasonable
judgment of such Lender is not otherwise disadvantageous to such Lender.
 
(f)                 Each Lender, if any, that is not organized under the laws of
the United States or a state thereof (each, a “ Foreign Lender ”) shall, (i) on
or prior to the date of the execution and delivery of this Agreement, in the
case of each Lender listed on the signature pages hereof, or, in the case of an
assignee Lender, on or prior to the date it becomes a Lender, execute and
deliver to the Borrowers and the Administrative Agent, two or more (as the
Borrowers or the Administrative Agent may reasonably request) IRS Forms W-8IMY
(with all required attachments), Forms W-8ECI or Forms W-8BEN (or successor
forms) establishing the Lender’s exemption from, or reduced rate of, United
States federal withholding tax, or, solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” IRS Form W-8BEN and a
certificate executed by a duly authorized officer of such Lender representing
that such Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of the Borrowers within the meaning
of Section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, or such other forms
or documents (or successor forms or documents), appropriately completed,
establishing that payments to such Lender are exempt from withholding or
deduction of United States federal withholding taxes; and (ii) deliver to the
Borrowers and the Administrative Agent two further copies of any such form or
documents on or before the date that any such form or document expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent such form or document previously delivered by it to the Borrowers. 
If the forms provided by a Foreign Lender at the time such Foreign Lender first
becomes a party to this Agreement indicate a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Foreign Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided , however , that, if at the date of an
assignment pursuant to which a Foreign Lender becomes a party to this Agreement,
the Foreign Lender assignor was entitled to payments under Section 3.01(a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Foreign Lender assignee on such date.
 
(g)                Each Foreign Lender, to the extent it does not act or ceases
to act for its own account with respect to any portion of any sums paid or
payable to such Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Lender), shall deliver to the Administrative
Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Administrative Agent (in
the reasonable exercise of its discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.
 

--------------------------------------------------------------------------------


(h)                The Borrowers shall not be required to pay any additional
amount to any Foreign Lender under this Section 3.01 (A) with respect to any
Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an IRS Form
W-8IMY pursuant to this Section 3.01 or (B) if such Lender shall have failed to
provide the proper forms as required by the foregoing provisions of this
Section 3.01(f) or (g) ; provided that if such Lender shall have satisfied the
requirement of Section 3.01(f) or (g) (as the case may be) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 3.01 shall
relieve the Borrowers of their obligation to pay any amounts pursuant to this
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate or such forms, certificates or other evidence is no longer
applicable to such Lender or other Person.
 
(i)                  The Administrative Agent may, without reduction, withhold
any Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrowers are not required to pay
additional amounts under this Section 3.01 .
 
(j)                 Upon the request of the Administrative Agent, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Internal Revenue Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W‑9.  If such Lender fails to deliver such
forms, then the Administrative Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Internal Revenue Code, without reduction.
 
(k)               If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 3.01 , and costs and
expenses (including Attorney Costs) of the Administrative Agent.  The obligation
of the Lenders under this Section shall survive the termination of all
commitments to make Loans, repayment of all Obligations and the resignation of
the Administrative Agent.
 
(l)                  If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which any
Borrower has paid additional amounts pursuant to this Section 3.01 , it shall
pay to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Borrower, upon the request of the Administrative Agent, or such
Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, or such Lender (as the case may be) in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.
 

--------------------------------------------------------------------------------


3.02          Illegality .  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon the LIBO Rate, then,
on notice thereof by such Lender to the Borrowers through the Administrative
Agent, any obligation of such Lender to make or continue LIBOR Loans or to
convert Base Rate Loans to LIBOR Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.  Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be disadvantageous to such Lender or cost any additional
amount.
 
3.03          Inability to Determine Rates .  If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBO Base Rate for any requested Interest Period with respect to
a proposed LIBOR Loan, or that the LIBO Base Rate for any requested Interest
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly notify the Borrowers and all Lenders.  Thereafter, the obligation
of the Lenders to make or maintain LIBOR Loans shall be suspended until the
Administrative Agent revokes such notice.  Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
 
3.04          Increased Cost and Reduced Return; Capital Adequacy . 
 (a)  If any Change in Law shall:
 

--------------------------------------------------------------------------------


(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBO Rate);
 
(ii)                subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any tax excluded from the definition of Taxes in Section 3.01(a)
payable by such Lender); or
 
(iii)               impose on any Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Loans made by
such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrowers will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered, so long as such costs have
accrued on or after the day which is two hundred seventy (270) days prior to the
date on which such Lender first made demand therefor.
 
(b)               Without duplication of amounts payable in paragraph (a) above,
if any Lender determines that any change in Law affecting such Lender or any
lending officer of such Lender or Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
3.05          Funding Losses .  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)                any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
 
(b)               any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrowers; or
 

--------------------------------------------------------------------------------


(c)                any assignment of a LIBOR Loan on a day other than the last
day of the Interest Period therefor as a result of (i) a request by the
Borrowers pursuant to
  Section 12.15 or (ii) an assignment by CIT Healthcare pursuant to Section
12.07(b) as part of the primary syndication of the Commitments and Loans
following the Closing Date;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained. 
 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05 , each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBO Base Rate used in determining the LIBO Rate for such
Loan by a matching deposit or other borrowing in the London interbank market for
a comparable amount and for a comparable period, whether or not such LIBOR Loan
was in fact so funded.
 
3.06          Matters Applicable to all Requests for Compensation .
 
(a)                A certificate of the Administrative Agent or any Lender
claiming compensation under this Article 3 and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
 
(b)               Upon any Lender making a claim for compensation under
Section 3.01 or 3.04 or becoming a Defaulting Lender and continuing as a
Defaulting Lender for a period of twenty (20) consecutive days, the Borrowers
may replace such Lender in accordance with Section 12.15 .
 
3.07          Survival .  All of the Borrowers’ obligations under this Article 3
shall survive the Termination Date.
 
ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01          Conditions of Initial Credit Extension .  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
 
(a)                Loan Documents .  Receipt by the Administrative Agent of
executed counterparts of this Agreement, the Security Agreement and the
agreements and the other documents executed in connection herewith and therewith
and the Notes (if requested), each properly executed by a Responsible Officer of
the signing Loan Party and, in the case of this Agreement, by each Lender.
 

--------------------------------------------------------------------------------


(b)               Organization Documents, Resolutions, Etc .  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), dated as of a recent date before
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
 
(i)                  copies of the Organization Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;
 
(ii)                such resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof (A) executing any agreement, certificate of
other document required to be delivered hereby or (B) authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
 
(iii)               such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation and the state in which its
principal place of business is located.
 
(c)                Filings, Registrations and Recordings .  Receipt by the
Administrative Agent of each document (including any UCC-1 financing statements)
required by the Collateral Documents or under Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for its benefit and the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than Permitted Liens), which shall
be in proper form for filing, registration or recordation.
 
(d)               Pledged Stock; Stock Powers; Pledged Notes .  Receipt by the
Administrative Agent of (i) any certificates representing the shares of Capital
Stock pledged pursuant to the Security Agreement, together with an undated stock
(or analogous) power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
 
(e)                [ Reserved ].
 
(f)                 [ Reserved ].
 
(g)                Opinions of Counsel .  Receipt by the Administrative Agent of
favorable opinions of (i) Alston & Bird LLP, counsel to the Loan Parties,
(ii) any local counsel to the Loan Parties and (iii) Fox Rothschild LLP, counsel
to Target delivered pursuant to Section 10.01(h) of the Target Merger Agreement,
in each case, addressed to the Administrative Agent and each Lender, dated as of
the Closing Date, and in form and substance reasonable satisfactory to the
Administrative Agent.
 

--------------------------------------------------------------------------------


(h)                Evidence of Insurance .  Receipt by the Administrative Agent
of ACORD insurance evidencing insurance coverages and amounts and appropriate
endorsements in favor of the Administrative Agent with respect thereto.
 
(i)                  Liens Searches .  Receipt by the Administrative Agent of
UCC and other Lien searches considered necessary by the Administrative Agent and
other evidence as requested by Administrative Agent that no Liens exist other
than Permitted Liens.
 
(j)                 Termination of Existing Credit Agreement .  Receipt by the
Administrative Agent of a payoff letter, in form and substance satisfactory to
Administrative Agent, relating to the Existing Credit Agreement.
 
(k)               Subordinated Indebtedness Documents .  Receipt by the
Administrative Agent of a copy, certified by a Responsible Officer of the
Borrower Representative as true and complete, of each of the Subordinated
Indebtedness Documents, in each case, including schedules and exhibits thereto
and together with all amendments, modifications, supplements and waivers thereto
along with Subordination Agreements, in form and substance satisfactory to the
Administrative Agent with respect to any Subordinated Indebtedness listed on
Schedule 4.01 hereto.
 
(l)                  Third Party Consents; Change of Ownership .  Receipt by the
Administrative Agent of evidence reasonably satisfactory to the Administrative
Agent that (i) the Loan Parties have obtained all material Governmental
Approvals and other third party approvals (including all approvals required for
a change of ownership for Medicare and Medicaid) necessary in connection with
the consummation of the Target Merger, the operation of Borrowers’ businesses
and the execution, delivery and performance of the Loan Documents shall have
been obtained and be in full force and effect, and (ii) all waiting periods
shall have expired without any action being taken or threatened by any authority
that would restrain or otherwise impose adverse conditions on the Target Merger,
the operation of Borrowers’ businesses or Administrative Agent’s or any Lender’s
rights or remedies under the Loan Documents.
 
(m)              Fees .  Receipt by the Administrative Agent and the Lenders of
any fees required to be paid on or before the Closing Date under this Agreement
and the Fee Letter.
(n)                Attorney Costs .  The Loan Parties shall have paid all
Attorney Costs of the Administrative Agent, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Loan Parties and the Administrative Agent).
 
(o)               Compliance with Laws .  Each Loan Party shall be in compliance
with all applicable Law, and shall have provided the Administrative Agent with
true and correct copies of each of the accreditations, license and,
certifications required by Section 5.01 below.
 
(p)               Compliance with Agreements .  Each Loan Party shall be in
compliance with all Material Contracts, and shall have provided the
Administrative Agent with true and correct copies of each Material Provider
Agreement, and each other Material Contract.
 

--------------------------------------------------------------------------------


(q)               No Litigation .  There exists no material pending or
threatened Proceeding against the Loan Parties or any of their respective
Affiliates or respective assets in any court or administrative forum.
 
(r)                 [ Reserved ].
 
(s)                No Material Adverse Change .  There shall not have occurred
since December 31, 2006 any development, event or circumstance which has had or
could reasonably be expected to have a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries, taken as a whole.
 
(t)                 No Target Material Adverse Change.   There shall not have
occurred a Company Material Adverse Effect (as defined in the Target Merger
Agreement) after December 31, 2007, as reasonably determined by Holdings;
provided, however, in no event shall the waiver by Holdings of a Company
Material Adverse Effect as a condition to its obligation to consummate the
Merger under the Target Merger Agreement prohibit Administrative Agent from
determining that this condition precedent has not been satisfied due to the
occurrence of such Company Material Adverse Effect.
 
(u)                Closing Certificate .  Receipt by the Administrative Agent of
a certificate executed by a Responsible Officer of the Borrower Representative
certifying that the conditions specified in Sections 4.01(s), (t), and (v), (y),
(z), (bb) and (gg) and Sections 4.02(a) , (b) , (c) and (d) have been satisfied
and that the representations and warranties contained in Article 5 are true and
correct as of the Closing Date.
 
(v)                Target Merger Documents .  No provision of the Target Merger
Agreement shall have been altered, amended, waived or otherwise changed or
supplemented in a manner that could reasonably be expected to be materially
adverse to Administrative Agent and/or the other Lenders or materially affect
Administrative Agent’s or the other Lenders’ rights or remedies hereunder or
under the other Loan Documents.  The Target Merger shall have been consummated
or shall be consummated contemporaneously with the closing and funding of the
Loans in accordance with the terms of the Target Merger Agreement (as altered,
amended, waived or otherwise changed or supplemented in compliance with this
paragraph).
 
(w)              [Reserved] .
 
(x)                 [ Reserved ].
 
(y)                Solvency .  Receipt by the Administrative Agent of a
certificate from the Chief Financial Officer of the Borrower Representative
attesting that the Loan Parties are Solvent immediately before and immediately
after giving effect to the Target Merger and the initial funding of the Loans
(and the application of proceeds thereof).
 
(z)                Minimum EBITDA .  Receipt by the Administrative Agent of a
certificate of the Borrower Representative’s chief financial officer, in form,
substance and detail satisfactory to the Administrative Agent demonstrating that
the Pro Forma Adjusted EBITDA for the twelve month period ended December 31,
2007 is equal to at least $20,000,000 from planned continuing operations.
 

--------------------------------------------------------------------------------


(aa)            [Reserved] .
 
(bb)           Maximum Closing Date Leverage .  Receipt by the Administrative
Agent of a certificate of the Borrower Representative’s chief financial officer,
in form, substance and detail satisfactory to the Administrative Agent,
demonstrating that the ratio of Pro Forma Consolidated Funded Indebtedness to
Pro Forma Adjusted EBITDA for the twelve month period ended December 31, 2007
does not exceed 2.75 to 1.00.
 
(cc)            Merger Certificate .  Receipt by the Administrative Agent of the
filed Certificate of Merger certified by the Secretary of State of the State of
Delaware.
 
(dd)           AmerisourceBergen Subordination Agreement .  Receipt by
Administrative Agent of the fully executed AmerisourceBergen Subordination
Agreement in form and substance reasonably satisfactory to Administrative Agent
(Administrative Agent acknowledging and agreeing that an intercreditor and
subordination in form and substance substantially similar to the Subordination
Agreement by and among Holdings, AmerisourceBergen Drug Corporation and Heller
Healthcare Finance, Inc. dated September 15, 2003 shall be satisfactory to
Administrative Agent).
 
(ee)            Mirra Subordination Agreement .  Receipt by Administrative Agent
of the fully executed Mirra Subordination Agreement in form and substance
reasonably satisfactory to Administrative Agent (Administrative Agent
acknowledging and agreeing that a subordination in form and substance
substantially similar to the Subordination Agreement by and among Administrative
Agent, the Target and certain of its subsidiaries and Raymond A. Mirra, Jr.,
dated October 5, 2007 shall be satisfactory to Administrative Agent).
 
(ff)               RAM Subordination Agreement .  Receipt by Administrative
Agent of the fully executed RAM Subordination Agreement in form and substance
reasonably satisfactory to Administrative Agent (Administrative Agent
acknowledging and agreeing that a subordination in form and substance
substantially similar to the Subordination Agreement by and among Administrative
Agent, the Target and certain of its subsidiaries and Raymond A. Mirra, Jr.
dated October 5, 2007 shall be satisfactory to Administrative Agent).
 
(gg)            Existing Credit Agreement .  No event of default shall have
occurred (which has not been waived in writing) under the Existing Credit
Agreement.
 
4.02          Conditions to all Credit Extensions .  The obligation of each
Lender to honor any Request for Credit Extension, whether on the Closing Date or
at any time thereafter, is subject to the following conditions precedent:
 
(a)                The representations and warranties of each Loan Party
contained in Article 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct (i) if such date is the Closing Date, on and as of
such date and (ii) otherwise, in all material respects (provided, that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation shall be true and correct in all respects) on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, and except that for purposes of this Section 4.02 , the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 ; provided that,
on the Closing Date, such representations and warranties shall be limited to the
Borrowers and their respective Subsidiaries (excluding the Target and its
Subsidiaries).
 

--------------------------------------------------------------------------------


(b)               No Default or Event of Default shall exist, or would result
from such proposed Credit Extension.
 
(c)                After giving effect to such Credit Extension, the total
Revolving Exposures shall not exceed the total Revolving Commitments.
 
(d)               The Administrative Agent shall have received a Request for
Credit Extension in accordance with the requirements hereof.
 
Each Request for Credit Extension submitted by the Borrower Representative shall
be deemed to be a representation and warranty by the Loan Parties that the
conditions specified in Section 4.02 have been satisfied on and as of the date
of the applicable Credit Extension.
 
ARTICLE 5

REPRESENTATIONS AND WARRANTIES
 
The Loan Parties hereby represent and warrant to the Administrative Agent and
the Lenders that:
 
5.01          Existence, Qualification and Power .  Each Loan Party (a) is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite Permits to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, except where the failure to have such Permits, either
singularly or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except where the failure to have such Permits, either
singularly or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect.
 
5.02          Authorization; No Contravention .  The execution, delivery and
performance by each Loan Party of each Loan Document and each Target Merger
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any Loan Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any Contractual Obligation to which any Loan Party is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which any Loan Party or the Property of any Loan Party is subject;
(c) violate any Law (including Regulation U or Regulation X issued by the FRB);
or (d) result in a limitation on any material licenses, permits or other
Governmental Approvals applicable to the business, operations or properties of
any Loan Party or adversely affect the ability of any Loan Party to participate
in any Medical Reimbursement Programs.
 

--------------------------------------------------------------------------------


5.03          Governmental Authorization; Other Consents .  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, other than
(i) those that have already been obtained and are in full force and effect,
(ii) filings to perfect the Liens created by the Collateral Documents and (iii)
in connection with any enforcement action taken under the UCC.
 
5.04          Binding Effect .  Each Loan Document has been duly executed and
delivered by each Loan Party that is party thereto.  Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable Debtor Relief Laws
or by equitable principles relating to enforceability.
 
5.05          Financial Statements; No Material Adverse Effect .
 
(a)                The Audited Pre-Closing Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Loan Parties and
their Subsidiaries and the Target and its Subsidiaries, as applicable, as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness and other liabilities, direct or contingent, of the Loan Parties
and their Subsidiaries and the Target and its Subsidiaries, as applicable, as of
the date thereof, including liabilities for taxes, commitments and Indebtedness.
 
(b)               The Interim Pre-Closing Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present in all
material respects the financial condition of the Loan Parties and their
Subsidiaries and the Target and its Subsidiaries, as applicable, as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments; and (iii) show all material Indebtedness and other
liabilities, direct or contingent, of the Loan Parties and their Subsidiaries
and the Target and its Subsidiaries, as applicable, as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(c)                From the date of the Audited Pre-Closing Financial Statements
and the Interim Pre-Closing Financial Statements to and including the Closing
Date, there has been no Disposition by the Loan Parties and their Subsidiaries
or the Target and its Subsidiaries, or any Involuntary Disposition, of any
material part of the business or Property of the Loan Parties and their
Subsidiaries or the Target and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Loan Parties and their Subsidiaries and
the Target and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.
 

--------------------------------------------------------------------------------


(d)               The financial statements delivered pursuant to
Sections 6.01(a) and 6.01(b) have been prepared in accordance with GAAP (except
as may otherwise be permitted under Sections 6.01(a) and 6.01(b) ) and present
fairly (on the basis disclosed in the footnotes to such financial statements) in
all material respects the consolidated financial condition, results of
operations and cash flows of the Loan Parties and their Subsidiaries as of the
dates thereof and for the periods covered thereby.
 
(e)                Since December 31, 2006, there has been no event or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.  Since December 31, 2007, there has been no event or
circumstance that has had or could reasonably be expected to have a Company
Material Adverse Effect (as such term is defined in the Target Merger
Agreement).
 
5.06          Litigation .  Except as set forth on Schedule 5.06 , there are no
Proceedings pending or, to the knowledge of the Loan Parties after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or (b) if determined adversely, could reasonably be expected to have a Material
Adverse Effect.
 
5.07          No Default .
 
(a)                No Loan Party is (i) in breach of or default under any
Material Contract, or (ii) is in breach of or default under any Contractual
Obligation that could reasonably be expected to have a Material Adverse Effect.
 
(b)               No Default or Event of Default has occurred and is continuing.
 
5.08          Ownership of Property; Liens .  Each of the Loan Parties and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all Real Property necessary or used in the ordinary
conduct of its business.  No Property of the Loan Parties and their Subsidiaries
is subject to any Liens, other than Permitted Liens.
 
5.09          Environmental Compliance .  Except as could not reasonably be
expected to have a Material Adverse Effect:
 
(a)                Each of the Facilities and all operations at the Facilities
are in compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Facilities or the
Businesses, and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.
 

--------------------------------------------------------------------------------


(b)               None of the Facilities contains, or has previously contained,
any Hazardous Materials at, on or under the Facilities in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.
 
(c)                Neither any Loan Party nor any Subsidiary has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.
 
(d)               Hazardous Materials have not been transported or disposed of
from the Facilities, or generated, treated, stored or disposed of at, on or
under any of the Facilities or any other location, in each case by or on behalf
of any Loan Party or any Subsidiary in violation of, or in a manner that would
be reasonably likely to give rise to liability under, any applicable
Environmental Law.
 
(e)                No judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Responsible Officers of the Loan
Parties, threatened, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Facilities or the
Businesses.
 
(f)                 There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including disposal) of any Loan Party or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
 
5.10          Insurance .  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies (none of which are Affiliates of the Loan Parties), in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary
operates.  The insurance coverage of the Loan Parties as in effect on the
Closing Date complies with the requirements of Section 6.07 and is outlined as
to carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 .
 
5.11          Taxes .  The Loan Parties have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are (a) not delinquent or
(b) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party that could, if
made, have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


5.12          ERISA Compliance .
 
(a)                Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code, the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“ COBRA ”) and the regulations and
published interpretations thereunder, and other federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the IRS or an
application for such letter is currently being processed by the IRS with respect
thereto taking into account the changes in qualification requirements under
Section 401(a) of the Internal Revenue Code made by the Uruguay Round Agreements
Act, the Small Business Job Protection Act of 1996, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Taxpayer Relief Act of 1997,
the Internal Revenue Service Restructuring and Reform Act of 1998, and the
Community Renewal Tax Relief Act of 2000 (and each Plan has been timely amended
to reflect changes in the qualification requirements under Section 401(a) of the
Internal Revenue Code made by the Economic Growth and Tax Relief Reconciliation
Act of 2001 and any application IRS guidance issued thereunder) and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification.  Each Loan Party and each ERISA Affiliate
has made all required contributions to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code
has been made with respect to any Plan.  Each Loan Party and each ERISA
Affiliate has performed all their obligations under each Plan according to their
terms, including filing or furnishing to the IRS, Department of Labor or other
Governmental Authority, or to participants or beneficiaries of each Plan, any
reports, returns, notices and other documentation required to be filed or
furnished.
 
(b)               There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.
 
(c)                (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan
Party or any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party
or any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) no Loan Party or any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
 
5.13          Subsidiaries .  Set forth on Schedule 5.13 is a complete and
accurate list as of the Closing Date of the name and jurisdiction of
organization of each Loan Party and each Subsidiary, together with (a) number of
shares of each class of Capital Stock outstanding and (b) number and percentage
of outstanding shares of each class owned (directly or indirectly) by any Loan
Party or any Subsidiary.  None of the shares of Capital Stock of any Subsidiary
is subject to any outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.  The outstanding
Capital Stock of each Loan Party and each Subsidiary that is a corporation is
validly issued, fully paid and non-assessable.
 

--------------------------------------------------------------------------------


5.14          Margin Regulations; Investment Company Act .
 
(a)                The Loan Parties are not engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  No proceeds of any Borrowing shall be used for the purpose of
purchasing or carrying margin stock.
 
(b)               None of the Loan Parties, any Person Controlling any Loan
Party or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
 
5.15          Disclosure .  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and contemplated in the Target Merger Documents
and the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to any projected financial
information, the Loan Parties represent that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. 
Notwithstanding the foregoing, Administrative Agent and Lenders acknowledge that
the pro forma financial statements and other economic forecasts by Borrowers
hereunder are not factual representations and that the actual financial results
of Borrowers may differ from the pro forma financial statements and other
economic forecasts submitted from time to time.
 
5.16          Compliance with Laws .  Each of the Loan Parties and each
Subsidiary has operated at all times in compliance with the requirements of all
material Laws (including Healthcare Laws) and all orders, writs, conditions of
participation, contracts, standards, policies, injunctions, decrees, and
Governmental Approvals applicable to it, its properties or the Facilities. 
Without limiting the generality of the foregoing:
 
(i)                  neither any Loan Party nor any Subsidiary, nor any
individual employed by any Loan Party or any Subsidiary, has any criminal
culpability or has been excluded from participation in any Medical Reimbursement
Program for corporate or individual actions or failures to act known to any Loan
Party or any Subsidiary where such culpability or exclusion has resulted or
could reasonably be expected to result in an Exclusion Event and neither any
Loan Party nor any Subsidiary nor any individual employed by any Loan Party or
Subsidiary has been subject to sanction or been indicted or convicted of a
crime, or pled nolo contendre or to sufficient facts, in connection with any
allegation of violation of any Medical Reimbursement Program or health care law;
 
(ii)                no officer or other member of management continues to be
employed by any Loan Party or any Subsidiary who may reasonably be expected to
have individual culpability for matters under investigation by the OIG or other
Governmental Authority unless such officer or other member of management has
been, within a reasonable period of time after discovery of such actual or
potential culpability, either suspended or removed from positions of
responsibility related to those activities under challenge by the OIG or other
Governmental Authority;
 

--------------------------------------------------------------------------------


(iii)               current billing policies, arrangements, protocols, practices
and instructions of the Loan Parties and their Subsidiaries comply with
requirements of Medical Reimbursement Programs and are administered by properly
trained personnel, except where any such failure to comply could not reasonably
be expected to result in an Exclusion Event or a Material Adverse Effect;
 
(iv)              current arrangements of the Loan Parties and their
Subsidiaries with physicians and other healthcare providers and referral sources
comply with all Healthcare Laws, except where any such failure to comply could
not reasonably be expected to result in an Exclusion Event or a Material Adverse
Effect;
 
(v)                neither any Loan Party nor any Subsidiary is in receipt of
any written notice of any material violation of any Law, statute, rule,
regulation, ordinance, code, judgment, order writ, decree, permit, concession,
franchise or other governmental approval applicable to it or any of its
property, which notice, individually or in the aggregate could reasonably be
expected to result in an Exclusion Event or a Material Adverse Effect; and
 
(vi)              neither any Loan party nor any Subsidiary or any Affiliate
thereof is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://ustreas.gov/offices/enforcement/ofac/ or as
otherwise published from time to time.
 
5.17          Intellectual Property; Licenses, Etc .  The Loan Parties and their
Subsidiaries own, or possess the legal right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “ IP Rights ”)
that are necessary for the operation of their respective businesses without
conflict with the rights of any other Person.  Set forth on Schedule 5.17 is a
list of all IP Rights registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
any Loan Party, or that any Loan Party has the right to use (other than
off-the-shelf software), as of the Closing Date.  No claim has been asserted and
is pending by any Person challenging or questioning the use of any IP Rights or
the validity or effectiveness of any IP Rights (except as could not reasonably
be expected to have a Material Adverse Effect), nor does any Loan Party know of
any such claim, and, to the knowledge of the Responsible Officers of the Loan
Parties, the use of any IP Rights by any Loan Party or any Subsidiary or the
granting of a right or a license in respect of any IP Rights from any Loan Party
or any Subsidiary does not infringe on the rights of any Person.  As of the
Closing Date, none of the IP Rights owned by any of the Loan Parties is subject
to any licensing agreement or similar arrangement except as set forth on
Schedule 5.17 .
 

--------------------------------------------------------------------------------


5.18          Broker’s Fees .  Except as set forth on Schedule 5.18 , neither
any Loan Party nor any Subsidiary has any obligation to any Person in respect of
any finder’s, broker’s, investment banking or other similar fee in connection
with any of the transactions contemplated under the Loan Documents or the Target
Merger Agreement.
 
5.19          Labor Matters .  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Subsidiary
as of the Closing Date, and neither any Loan Party nor any Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years.
 
5.20          Business Locations .  Set forth on Schedule 5.20(a) is a list of
all Real Property located in the United States that is owned or leased by any
Loan Party as of the Closing Date.  Set forth on Schedule 5.20(b) is a list of
all locations where any tangible personal property of any Loan Party is located
as of the Closing Date.  Set forth on Schedule 5.20(c) is the chief executive
office, tax payer identification number and organizational identification number
of each Loan Party as of the Closing Date.  The exact legal name and state of
organization of each Loan Party is as set forth on the signature pages hereto.
 
5.21          Perfection of Security Interests in the Collateral .  The
Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens (other than those security
interests and Liens for which Administrative Agent and Borrowers have reasonably
determined that the cost of perfecting such security interests and Liens is
excessive in relation to the benefit to Administrative Agent and Lenders
afforded thereby), prior to all other Liens, other than Permitted Liens.
 
5.22          Solvency .  Both before and after giving effect to (a) the Loans
to be made or extended on the Closing Date or such other date as Loans requested
hereunder are made or extended, the issuance of the guaranties of the
Obligations and the pledge of assets as security therefor by all of the Loan
Parties, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of the Loan Parties, (c) the consummation of the transactions
contemplated in the Loan Documents and the Target Merger Agreement and (d) the
payment and accrual of all transaction costs in connection with the foregoing,
the Loan Parties individually and taken as a whole are Solvent.
 
5.23          Reserved . 
 
5.24          Material Contracts .  Schedule 5.24 contains a true, correct and
complete list of all Material Contracts in effect as of the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no material breaches, defaults or events of default currently exist
thereunder.
 
5.25          Patriot Act .  To the extent applicable, each Loan Party is in
compliance with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the Untied States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “ Patriot Act ”).  No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 

--------------------------------------------------------------------------------


5.26          Fraud and Abuse .  Neither any Loan Party nor any Subsidiary nor
any of their respective officers or directors has engaged in any activities that
are prohibited under any applicable provision of any Healthcare Law and the
regulations promulgated thereunder, including HIPAA, the Medicare Regulations or
the Medicaid Regulations.
 
5.27          Licensing and Accreditation .
 
(a)                Each of the Loan Parties and their Subsidiaries has, to the
extent applicable:  (i) obtained (or been duly assigned) all material
Governmental Approvals and certificates of need or determinations of need as
required by the relevant state Governmental Authority for the acquisition,
construction, expansion of, investment in or operation of its Businesses and
Facilities as currently operated; (ii) obtained and maintains in good standing
all material Governmental Approvals and Healthcare Permits; (iii) obtained and
maintains accreditation from all generally recognized accrediting agencies;
(iv) entered into and maintains in good standing its Medicare Provider
Agreements and, to the extent applicable, Medicaid Provider Agreements; and
(v) ensured that all such material Healthcare Permits are in full force and
effect on the date hereof and have not been revoked or suspended or otherwise
limited (collectively, “ Certificates, Licenses and Accreditation ”).  No event
has occurred or other fact exists with respect to the Certificates, Licenses and
Accreditation and Governmental Approvals that allows, or after notice or lapse
of time or both, would allow, revocation, suspension, restriction, limitation or
termination of any of the Certificates, Licenses and Accreditation and
Governmental Approvals.  No notice from any Governmental Authority in respect to
the revocation, suspension, restriction, limitation or termination of any
Certificates, Licenses and Accreditation and Governmental Approvals has been
delivered, issued, proposed or threatened.
 
(b)               Each Contract Provider is duly licensed by each state, state
agency, commission or other Governmental Authority having jurisdiction over the
provision of such services by such Person in the locations where the Loan
Parties and their Subsidiaries conduct business, to the extent such licensing is
required to enable such Person to provide the professional services provided by
such Person and otherwise as is necessary to enable the Loan Parties and their
Subsidiaries to operate as currently operated and as contemplated to be
operated.
 
(c)                There is no civil, criminal or administrative action, suit,
claim, indictment, proceeding, hearing, charge, complaint, demand, audit
inspection or investigation pending or, to the knowledge of the Loan Parties,
threatened by any federal, state or local governmental agency against any Loan
Party or any Subsidiary or any Responsible Officer thereof, nor is there any
basis therefore.
 

--------------------------------------------------------------------------------


5.28          Reimbursement from Medical Reimbursement Programs .  The accounts
receivable of the Loan Parties and their Subsidiaries and all billing and
collection practices of Loan Parties and their Subsidiaries have been and will
continue to be adjusted to reflect the reimbursement policies (both those most
recently published in writing as well as those not in writing which have been
verbally communicated) of Medical Reimbursement Programs, including Medicare,
Medicaid, Blue Cross/Blue Shield, private insurance companies, health
maintenance organizations, preferred provider organizations, alternative
delivery systems, managed care systems, government contracting agencies and
other third party payors.  In particular, accounts receivable relating to such
Medical Reimbursement Programs do not and shall not exceed amounts any obligee
is entitled to receive under any capitation arrangement, fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to its usual
charges.  Neither the Loan Parties nor their Subsidiaries have submitted to any
Medical Reimbursement Program any false, fraudulent, abusive or improper claim
for payment, billed any Medical Reimbursement Program for any service not
rendered as claimed, or received and retained any payment or reimbursement from
any Medical Reimbursement Program in excess of the proper amount allowed by
applicable law and applicable contracts or agreements with the Medical
Reimbursement Program.
 
5.29          Medicare and Medicaid Notices and Filings Related to Health Care
Business .  With respect to the Loan Parties and their Subsidiaries, to the
extent applicable:  (i) each has timely filed all reports required to be filed
in connection with Medicare and applicable Medicaid programs and due on or
before the date hereof, and all required reports and administrative forms and
filings are true and complete in all material respects; (ii) there are no
claims, actions, proceedings or appeals pending (and neither any Loan Party nor
any of their Subsidiaries has filed anything that would result in any claims,
actions or appeals) before any Governmental Authority with respect to any
Medicare or Medicaid cost reports or claims filed by any Loan Party or any of
their Subsidiaries on or before the date hereof, or with respect to any
adjustments, denials, recoupments or disallowances by any intermediary, carrier,
other insurer, commission, board or agency in connection with any cost reports
or claims; (iii) no validation review, survey, inspection, audit, investigation
or program integrity review related to any Loan Party or any Subsidiary has been
conducted by any Governmental Authority or government contractor in connection
with the Medicare or Medicaid programs, and no such reviews are scheduled,
pending or, threatened against or affecting any Loan Party or any Subsidiary,
other than surveys conducted in the ordinary course, the findings under which
have been fully remedied in compliance with applicable law and without any
penalty, fine, sanction or other adverse action having been imposed upon any
Borrower or Facility; and (iv) each has timely filed all material reports, data
and other information required by any other Governmental Authority with
authority to regulate any Loan Party or any Subsidiary or its business in any
manner.
 
ARTICLE 6

AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, the Loan
Parties shall and shall cause each Subsidiary to:
 

--------------------------------------------------------------------------------


6.01          Financial Statements .  Deliver to the Administrative Agent and
each Lender:
 
(a)                as soon as available, but in any event within ninety
(90) days after the end of each Fiscal Year of the Loan Parties and their
Subsidiaries, an audited consolidated balance sheet of the Loan Parties and
their Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, retained earnings,
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures as of the end of and for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, and
in the case of the consolidated financial statements audited and accompanied by
a report and opinion of BDO Seidman, LLP or other independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
 
(b)               as soon as available, but in any event within forty-five
(45) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Loan Parties and their Subsidiaries, a consolidated balance
sheet of the Loan Parties and their Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
retained earnings, shareholders’ equity and cash flows for such Fiscal Quarter
and for the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures as of the end of and for the corresponding Fiscal
Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, all in reasonable detail and certified by a Responsible
Officer of the Borrower Representative as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of Loan Parties and their Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
6.02          Certificates; Other Information .  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent:
 
(a)                [Reserved];
 
(b)               concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b) , a duly completed Compliance
Certificate executed by a Responsible Officer of the Borrower Representative;
 
(c)                within seventy-five (75) days after end of each Fiscal Year,
the annual business plan and budget of the Loan Parties and their Subsidiaries
containing, among other things, projected financial statements (including,
without limitation, consolidated balance sheet of the Loan Parties and their
Subsidiaries as at the end of each such Fiscal Quarter, and the related
consolidated statements of income or operations, retained earnings,
shareholders’ equity and cash flows for each such Fiscal Quarter) for each
Fiscal Quarter through the Term Loan Maturity Date;
 

--------------------------------------------------------------------------------


(d)               copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Loan Parties and their Subsidiaries by
independent accountants in connection with the accounts or books of the Loan
Parties and their Subsidiaries, or any audit of any of them;
 
(e)                (i) promptly after the same are available (and in any event
within ten (10) days thereof), copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of any Loan
Party, and copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
to a holder of any Indebtedness owed by any Loan Party or any Subsidiary in its
capacity as such a holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, (ii) all material reports and written
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration or any successor agencies
or authorities concerning environmental, health or safety matters, and (iii) all
material reports and written information to and from any state or local agency
responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters; and
 
(f)                 promptly (and in any event within five (5) days after a
request therefor), such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
6.03          Notices .
 
(a)                Promptly (and in any event within two (2) Business Days)
notify the Administrative Agent in writing of the occurrence of any Default or
Event of Default.
 
(b)               Promptly (and in any event within two (2) Business Days)
notify the Administrative Agent in writing of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)                Promptly (and in any event within two (2) Business Days)
notify the Administrative Agent in writing of the occurrence of any ERISA Event.
 
(d)               Promptly (and in any event within five (5) Business Days)
notify the Administrative Agent in writing of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary.
 
(e)                Promptly (and in any event within five (5) Business Days),
notify the Administrative Agent, in writing, of any Proceeding threatened
against or affecting any Loan Party (i) in which the amount involved or relief
sought is in excess of $150,000, (ii) which could reasonably be expected to have
a Material Adverse Effect, (iii) which seeks injunctive relief, (iv) which
alleges criminal misconduct by any Loan Party, (v) which alleges material
violations of any Laws or Governmental Approvals, or (vi) which alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Liability.
 

--------------------------------------------------------------------------------


(f)                 Promptly (and in any event within two (2) Business Days),
notify the Administrative Agent, in writing, of (i) the institution of any
investigation, review or proceeding against any Loan Party to suspend, revoke or
terminate (or that may result in the termination of) any Medicaid Provider
Agreement or Medicare Provider Agreement, or any such investigation or
proceeding that may result in an Exclusion Event, (ii) any notice of loss or
threatened loss of any applicable Governmental Approval or accreditation, loss
of participation under any Medical Reimbursement Program or loss of applicable
health care license, in each case, that could reasonably be expected to result
in a Material Adverse Effect or (iii) any notice of an actual or threatened
Exclusion Event.
 
(g)                Promptly (and in any event within five (5) Business Days),
notify the Administrative Agent, in writing, of any loss, damage or destruction
to the Collateral in the amount of $150,000 or more individually, whether or not
covered by insurance.
 
(h)                Immediately upon the occurrence of, upon becoming aware of,
or upon receipt of notice from a third party to any Loan Party of, (i) any Loan
Party’s default pursuant to the terms of any Material Contract, including,
without limitation, the AmerisourceBergen Contract, to which such Loan Party is
a party or (ii) the termination of, or the intent or threat to terminate, any
such Material Contract, including, without limitation, the AmerisourceBergen
Contract, or lease, notify the Administrative Agent in writing of such default,
termination or threat.
 
(i)                  [Reserved].
 
(j)                 [Reserved].
 
(k)               Promptly (and in any event within five (5) Business Days),
notify the Administrative Agent, in writing, of any action, proposal or
legislative act to (i) modify the premium reimbursement rates received for the
delivery of disease management services and/or specialty pharmacy services under
the Medicaid programs in the State of New York and California or (ii) terminate
the Medicaid pilot program relating to the premium reimbursement rates for the
delivery of disease management services and specialty pharmacy services in the
State of California.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth details of
the occurrence referred to therein and stating what action the Borrowers have
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 

--------------------------------------------------------------------------------


6.04          Payment of Obligations .  Pay and discharge as the same shall
become due and payable, all its material obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Loan Party or such Subsidiary;
and (b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or such Subsidiary.
 
6.05          Preservation of Existence, Etc.
 
(a)                Preserve, renew and maintain in full force and effect its
legal existence under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or Section 7.05 .
 
(b)               Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization or formation.
 
(c)                Take all reasonable action to maintain all Governmental
Approvals as are necessary for the conduct of its business as currently
conducted and herein contemplated, including professional licenses, CLIA
certifications, Medicare Provider Agreements and Medicaid Provider Agreements.
 
(d)               Preserve, register and renew whenever applicable all of the
registered patents, copyrights, trademarks, trade names and service marks
necessary to conduct its business.
 
6.06          Maintenance of Properties .
 
(a)                Maintain, preserve and protect all of its property necessary
in the operation of its business in good working order and condition, ordinary
wear and tear and Involuntary Dispositions excepted.
 
(b)               Make all necessary repairs thereto and renewals and
replacements thereof.
 
(c)                Use the standard of care typical in the industry in the
operation and maintenance of its Facilities.
 

--------------------------------------------------------------------------------


6.07          Maintenance of Insurance .  Maintain or cause to be maintained,
with financially sound and reputable insurers rated not less than  B+, Class VI
by Best’s, comprehensive general liability insurance, professional liability
(malpractice) insurance, business interruption insurance and all risk casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of each Loan Party as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self insurance), with such deductibles, covering such risks, and in
amounts and otherwise on such terms and conditions as shall be customary for
such Persons (including perils of flood, quake and/or windstorm, as applicable)
and reasonably acceptable to the Administrative Agent.  It being acknowledged
and agreed that the insurers engaged by Borrowers as of the Closing Date are
reasonably acceptable to Administrative Agent.   Without limiting the generality
of the foregoing, the Loan Parties will maintain or cause to be maintained flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the FRB.  Each such policy
of insurance shall (i) name Administrative Agent, on behalf of each Lender, as
an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a lender loss payable clause or
endorsement, satisfactory in form and substance to Administrative Agent, that
names Administrative Agent, on behalf of Lenders, as the lender loss payee
thereunder and (iii) provides for at least thirty (30) days’ prior written
notice to Administrative Agent of any modification or cancellation of such
policy.  The Administrative Agent and Secured Parties have no responsibility for
premiums, warranties or representations to underwriters.  The Loan Parties or
their insurance broker shall provide a certificate of insurance prior to each
policy renewal or replacement.  In the event Borrowers fail within ten (10)
Business Days after Administrative Agent’s request to provide Administrative
Agent with evidence of the insurance coverage required by this Agreement,
Administrative Agent may purchase insurance at Borrowers’ expense to protect the
Administrative Agent’s interests in the Collateral.  This insurance may, but
need not, protect Borrowers’ interests.  The coverage purchased by
Administrative Agent may not pay any claim made by any Borrower or any claim
that is made against any Borrower in connection with the Collateral.  Borrowers
may later cancel any insurance purchased by Administrative Agent, but only after
providing Administrative Agent with evidence that Borrowers have obtained
insurance as required by this Agreement.  If Administrative Agent purchases
insurance for the Collateral, to the fullest extent provided by law, Borrowers
will be responsible for the costs of that insurance, including interest and
other charges imposed by Administrative Agent in connection with the placement
of the insurance, until the effective date of the cancellation or expiration of
the insurance.  The costs of the insurance may be added to the Obligations and
secured by the Collateral Documents.  The costs of the insurance may be more
than the cost of insurance Borrowers are able to obtain on their own.
 

--------------------------------------------------------------------------------


6.08          Compliance with Laws .  Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect:
 
(a)                Comply with the requirements of all Laws and Governmental
Approvals applicable to it (including Healthcare Laws and Environmental Laws)
and all orders, writs, injunctions and decrees applicable to it or to its
business or Property, except in such instances in which such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted;
 
(b)               Ensure that (i) billing policies, arrangements, protocols and
instructions will comply with reimbursement requirements under Medicare,
Medicaid and other Medical Reimbursement Programs and will be administered by
properly trained personnel; and (ii) medical director compensation arrangements
and other arrangements with referring physicians will comply with applicable
state and federal Healthcare Laws relating to self-referrals and anti-kickback
measures, including 42 U.S.C. Section 1320a-7b(b)(1) - (b)(2)  42 U.S.C. and 42
U.S.C. Section 1395nn; and
 
(c)                Maintain policies that are consistent with HIPAA.
 
6.09          Books and Records .
 
(a)                Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of such Loan Party or such Subsidiary, as the case may be.
 

--------------------------------------------------------------------------------


(b)               Maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Loan Party or such Subsidiary, as the case may
be.
 
6.10          Inspection Rights .  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Loan Parties; provided , however , that when a
Default or an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Loan Parties at any time during normal
business hours and without advance notice; provided , further , that so long as
no Default or Event of Default exists, the Loan Parties shall only be obligated
for the costs and expenses associated with two (2) examinations in any calendar
year.  The Administrative Agent and each Lender acknowledge the Borrowers’
obligation to comply with applicable law, including, without limitation, HIPAA
and will cooperate in a reasonable manner with Borrowers with respect thereto.
 
6.11          Use of Proceeds .
 
(a)                Use the proceeds of the Term Loan to (i) refinance
Indebtedness of the Target under the Existing Credit Agreement, (ii) pay the
Effective Time Cash Consideration Amount (as defined in the Target Merger
Agreement), and (iii) pay fees, expenses and other transaction costs related to
the consummation of the Target Merger Agreement and the transactions
contemplated thereunder and under this Agreement.
 
(b)               Use proceeds of the Revolving Loans for (i) the purposes set
forth in (a) above, (ii) to finance working capital, (iii) make Capital
Expenditures, (iv) consummate Permitted Acquisitions, (v) for other general
corporate purposes and (vi) to make cash payments of the Earnout Payment to the
extent permitted under Section 7.06 .
 
(c)                Notwithstanding the foregoing, in no event shall the proceeds
of the Credit Extensions be used in contravention of any Law or of any Loan
Document.
 
6.12          Additional Subsidiaries .  Simultaneously with (or such longer
period as the Administrative Agent may provide in its sole discretion) any
Acquisition or the formation of any Subsidiary:
 

--------------------------------------------------------------------------------


(a)                notify the Administrative Agent thereof in writing, together
with (i) jurisdiction of formation, (ii) number of shares of each class of
Capital Stock outstanding, (iii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by any Loan Party or any Subsidiary
and (iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and
 
(b)               cause such Subsidiary to (A) become a Borrower or Guarantor
(to be determined by the Administrative Agent in its sole discretion) by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other document as the Administrative Agent shall deem appropriate for such
purpose, and
(B) deliver to the Administrative Agent documents of the types referred to in
Sections 4.01(b) , (c) and (d) and favorable opinions of counsel (if requested)
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in
clause (A)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
6.13          ERISA Compliance .  Do, and cause each of its ERISA Affiliates to
do, each of the following:  (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state Law; (b) cause each Plan that is qualified under
Section 401(a) of the Internal Revenue Code to maintain such qualification; and
(c) make all required contributions to any Plan subject to Section 412 of the
Internal Revenue Code.
 
6.14          Pledged Assets .  At all times, (a) cause all of the owned and
leased Real Property (other than Excluded Property) of each Loan Party to be
subject at all times to first priority, perfected Liens (except for Permitted
Liens and those Liens for which Administrative Agent and Borrowers have
reasonably determined that the cost of perfecting such Liens is excessive in
relation to the benefit to Administrative Agent and Lenders afforded thereby)
and, in the case of owned and leased Real Property, title insured Liens in favor
of the Administrative Agent to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such Property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request, subject in any
case to Permitted Liens and (b) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including appropriate UCC financing statements, real estate title insurance
policies, surveys, environmental reports, landlord’s waivers, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 4.01(d) , all in form, content and scope reasonably satisfactory to
the Administrative Agent.
Without limiting the generality of the above, each Loan Party will cause 100% of
the issued and outstanding Capital Stock of each Subsidiary owned by such Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
request.
 
With respect to each Account for which either the perfection, enforceability, or
validity of the Administrative Agent’s Liens in such Account, or the
Administrative Agent’s right or ability to obtain direct payment to the
Administrative Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC, the
Loan Parties will take such steps as the Administrative Agent may from time to
time reasonably request, including compliance with the Federal Assignment of
Claims Act of 1940, the Social Security Act, the Medicare Regulations and the
Medicaid Regulations, in each case and such acts, rules and regulations may be
amended, modified, supplemented and/or replaced from time to time.
 

--------------------------------------------------------------------------------


If an Event of Default exists, each Loan Party shall grant a first priority,
perfected Lien (except for Permitted Liens) on any additional Property of the
Loan Parties (including Excluded Property) in favor of Administrative Agent for
the benefit of itself, the other Lenders and the other Secured Parties to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
as requested by Administrative Agent in its sole discretion.
 
6.15          Covenant with Respect to Environmental Matters .  In respect of
all environmental matters:
 
(a)                comply in all material respects with the requirements of all
federal, state, and local Environmental Laws applicable to the Loan Parties or
their Property; notify the Administrative Agent promptly in the event of any
spill, release or disposal of Hazardous Material on, or hazardous waste
pollution or contamination affecting, the Facilities in material violation of
applicable Environmental Laws of which a Loan Party has actual knowledge;
forward to the Administrative Agent promptly any written notices relating to
such matters received from any Governmental Authority; and pay when due any fine
or assessment against the Facilities; provided , however, that the Loan Parties
shall not be required to pay any such fine or assessment so long as the validity
thereof shall be diligently contested in good faith by appropriate proceedings
and they shall have set aside on their books reasonable reserves (in accordance
with GAAP) with respect to any such fine or assessment so contested; and
provided further that, in any event, payment of any such fine or assessment
shall be made before any of their Property shall be subjected to a Lien or be
seized or sold in satisfaction thereof;
 
(b)               promptly notify the Administrative Agent upon becoming aware
of any fact or change in circumstances that would be expected to cause any of
the representations and warranties contained in Section 5.09 to cease to be true
in all material respects for any time before the Termination Date;
 
(c)                not become involved, and will not knowingly permit any tenant
of the Facilities to become involved, in any operations at the Facilities
generating, storing, disposing, or handling Hazardous Materials in material
violation of applicable Environmental Laws or any other activity that could lead
to the imposition on any Lender or the Administrative Agent of any liability, or
the imposition on the Loan Parties or the Facilities of any material liability
or any lien under any Environmental Laws;
 
(d)               promptly contain or remove any Hazardous Materials found on
the Facilities in violation of any applicable Environmental Law, which
containment or removal must be done in compliance with applicable Environmental
Laws and at the Borrowers’ expense; and the Borrowers agree that the
Administrative Agent has the right, at its sole option but at the Borrowers’
expense, to have an environmental engineer or other representative review the
work being done; and
 

--------------------------------------------------------------------------------


(e)                indemnify, protect, defend and hold harmless each Indemnitee
from and against any and all liabilities, obligations, losses, damages
(including, consequential damages), penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, the reasonable fees and disbursements of counsel for and consultants
of such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), which may be imposed on, incurred by, or asserted against such
Indemnitees (whether direct, indirect, or consequential) now or hereafter
arising as a result of any claim for environmental cleanup costs, any resulting
damage to the environment and any other environmental claims against any Loan
Party, any Lender, the Administrative Agent, any other Indemnitee or the
Facilities; provided , however , that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee (or such
Indemnitee’s officers, directors, employees or agents).  The provisions of this
Section 6.15(e) shall continue in effect and shall survive the Termination Date.
 
6.16          Reserved . 
 
6.17          Lenders Meetings .  The Loan Parties will, upon the request of the
Administrative Agent, participate in a meeting of the Administrative Agent and
Lenders once during each Fiscal Year to be held at the Borrowers’ corporate
offices (or at such other location as may be agreed to by the Borrowers and the
Administrative Agent) at such time as may be agreed to by the Borrowers and the
Administrative Agent; provided that during the existence of an Event of Default,
meetings may be held more frequently than once per Fiscal Year.
 
6.18          Post Closing Covenants .  The Loan Parties shall satisfy the
requirements and/or provide to the Administrative Agent each of the documents,
instruments, agreements and information set forth on Schedule 6.18 , in form and
substance reasonably acceptable to the Administrative Agent, on or before the
date specified for such requirement in such Schedule or such later date to be
determined by the Administrative Agent, in its sole discretion, each of which
shall be completed or provided in form and substance reasonably satisfactory to
the Administrative Agent.
 
6.19          Interest Rate Protection .  Within sixty (60) days following the
Closing Date, the Borrowers shall obtain and, at all times thereafter until the
third anniversary of the Closing Date, the Borrowers shall cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Hedge Agreements in form and substance, and with a Hedge Party,
satisfactory to the Administrative Agent, in order to ensure that no less than
fifty percent (50%) of the Term Loan is subject to such Hedge Agreements.
 

--------------------------------------------------------------------------------


6.20          Handling of Proceeds of Collateral; Cash Dominion .  The Loan
Parties, at their expense, will enforce and collect payments and other amounts
owing on all Accounts in the ordinary course of their business subject to the
terms hereof and take all actions necessary so that at the close of each
Business Day all such payments and amounts are transferred into the
Concentration Account (except such payments and amounts in Excluded Accounts).
 
6.21          Dissolution of Mail Order Meds, Inc.   Within thirty (30) days
following the Closing Date, the Borrowers shall cause Mail Order Meds, Inc. to
be dissolved, and the Borrowers shall deliver to Administrative Agent evidence
of such dissolution, in form and substance reasonably satisfactory to
Administrative Agent.
 
ARTICLE 7

NEGATIVE COVENANTS
 
So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:
 
7.01          Liens .  Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, other than the
following:
 
(a)                Liens pursuant to any Loan Document;
 
(b)               Liens existing on the Closing Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that the Property covered
thereby is not increased and any renewal or extension of the obligations secured
or benefited thereby is permitted by Section 7.03(b) ;
 
(c)                Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
 
(d)               statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, (i) are unfiled and no other action
has been taken to enforce the same or (ii) are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;
 
(e)                pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)                 deposits to secure the performance of bids, trade contracts,
licenses and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
 
(g)                easements, rights-of-way, restrictions, zoning restrictions
and other similar encumbrances affecting Real Property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value or marketability of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
 

--------------------------------------------------------------------------------


(h)                Liens securing Indebtedness permitted under Section 7.03(c) ;
provided that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness and the proceeds thereof, (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the Property being acquired on the date of acquisition
and (iii) such Liens attach to such Property concurrently with or within thirty
(30) days after the acquisition thereof;
 
(i)                  leases, licenses or subleases granted to others not
interfering in any material respect with the business of any Loan Party or any
Subsidiary;
 
(j)                 any interest of title of a lessor under, and Liens arising
from precautionary UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) solely evidencing such
lessor’s interest under, leases permitted by this Agreement;
 
(k)               Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 7.02 ;
 
(l)                  normal and customary rights of setoff upon deposits of cash
in favor of banks or other depository institutions holding such deposits;
 
(m)              Liens of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection;
 
(n)                judgment liens in respect of judgments that either
individually or in the aggregate do not constitute an Event of Default under
Section 9.01(h) ; and
 
(o)               any Lien (i) existing on property of a Person at the time of
its consolidation with or merger into a Borrower or a Subsidiary or at the time
such Person becomes a Subsidiary or (ii) existing on any property acquired by a
Borrower or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed); provided that in
each such case, (x) such Lien was not created or assumed in contemplation of
such consolidation or merger or such Person becoming a Subsidiary or such
acquisition of property, (y) such Lien shall extend solely to the property so
acquired or in the case of an acquisition of a Subsidiary, the assets of the
Subsidiary and (z) such Lien shall not secure an amount of Indebtedness in
excess of the amount referenced in Section 7.03(i) .
 
7.02          Investments .  Make any Investments, except:
 
(a)                cash or Cash Equivalents;
 
(b)               accounts receivable created, acquired or made and trade credit
extended in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
 

--------------------------------------------------------------------------------


(c)                Investments consisting of stock, obligations, securities or
other property received in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors;
 
(d)               Investments existing as of the Closing Date and set forth in
Schedule 7.02 provided that the amount of such Investment is not increased after
the Closing Date except in accordance with this Section 7.02 ;
 
(e)                Guarantees permitted by Section 7.03 ;
 
(f)                 Permitted Acquisitions;
 
(g)                [Reserved]; and
 
(h)                intercompany Investments by (i) any Loan Party in any other
wholly owned Loan Party (excluding Holdings) and (ii) Subsidiaries that are not
Loan Parties in any Loan Party or in other Subsidiaries that are not Loan
Parties;
 
(i)                  Investments of any Person in existence at the time such
Person becomes a Subsidiary; provided that such Investment was not created in
anticipation of such Person becoming a Subsidiary; and
 
(j)                 Investments consisting of deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with the
past practices of Holdings and its Subsidiaries.
 
7.03          Indebtedness .  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)                Indebtedness under the Loan Documents;
 
(b)               Indebtedness of the Loan Parties and their Subsidiaries
existing on the Closing Date and set forth in Schedule 7.03 (and renewals,
refinancings, and extensions thereof which do not increase the principal amount
thereof and are otherwise on terms and conditions satisfactory to the
Administrative Agent in its sole discretion);
 
(c)                purchase money Indebtedness (including obligations in respect
of Capital Leases but excluding Synthetic Leases) hereafter incurred by the Loan
Parties or any of their Subsidiaries to finance the purchase of fixed assets,
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing and (iii) the total amount of all such Indebtedness
at any time outstanding shall not exceed $500,000;
 

--------------------------------------------------------------------------------


(d)               obligations (contingent or otherwise) of any Loan Party or any
Subsidiary existing or arising under any Hedge Agreement (including any Secured
Hedge Agreement); provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Hedge Agreement does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
 
(e)                intercompany Indebtedness permitted under Section 7.02 (h);
provided that in the case of the intercompany Indebtedness permitted pursuant to
Section 7.02(h)(i) , such intercompany Indebtedness is evidenced by a demand
note (which may cover all such intercompany Indebtedness) in form and substance
satisfactory to the Administrative Agent and pledged and delivered to the
Administrative Agent pursuant to the Security Agreement as additional collateral
security for the Obligations, and the obligations under such demand note shall
be subordinated to the Obligations in a manner satisfactory to the
Administrative Agent;
 
(f)                 Subordinated Indebtedness in an amount not to exceed
$1,000,000 (excluding the New Seller Notes permitted in subsection (h) below) at
any time outstanding; provided that such Subordinated Indebtedness (i) has a
maturity date that is not earlier than the six (6) month anniversary of the Term
Loan Maturity Date and (ii) by its terms, does not require amortization payments
prior to the maturity thereof;
 
(g)                Guarantees with respect to Indebtedness permitted under this
Section 7.03 ;
 
(h)                Indebtedness under the New Seller Notes, provided, that, at
the time of the issuance of such New Seller Notes, and immediately after giving
effect thereto, (i) no Default or Event of Default is outstanding or would occur
as a result of the issuance thereof and (ii) such New Seller Notes are
subordinate to the Obligations, pursuant to terms and conditions satisfactory to
Administrative Agent.  Notwithstanding anything to the contrary set forth in
this subsection (h), Borrowers may issue New Seller Notes in connection with any
Earnout Payment so long as such New Seller Notes are Qualified Seller Notes;
 
(i)                  Indebtedness of any Person that becomes a Subsidiary after
the Closing Date (renewals, refinancings, and extensions thereof which do not
increase the principal amount thereof), provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary and was not created in
contemplation of or in connection with such Person becoming a Subsidiary, and
(ii) the aggregate principal amount of Indebtedness permitted by this subsection
shall not exceed $250,000 at any time outstanding; and
 
(j)                 other unsecured Indebtedness (not otherwise covered by (a)
through (i) above) in an aggregate principal amount not exceeding $250,000 at
any time outstanding.
 
7.04          Fundamental Changes .  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person; provided , however ,
that, notwithstanding the foregoing provisions of this Section 7.04 but subject
to the terms of Sections 6.12 and 6.14 (a) any Loan Party or Subsidiary may
merge or consolidate with any other Loan Party, provided that, if such
transaction involves a Borrower, the Borrower is the surviving entity, (b) any
Wholly Owned Subsidiary that is not a Loan Party may merge or consolidate with
any other Wholly Owned Subsidiary that is not a Loan Party or a Loan Party,
provided that, if such transaction involved a Loan Party, the Loan Party is the
surviving entity, (c) any Subsidiary may merge with any Person that is not a
Loan Party in connection with a Disposition permitted under Section 7.05 , (d)
any Loan Party or any Subsidiary may merge with any Person that is not a Loan
Party in connection with a Permitted Acquisition provided that, if such
transaction involves a Borrower or Guarantor, the Borrower or Guarantor, as
applicable shall be the continuing or surviving corporation and (e) any Wholly
Owned Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect and all of its
assets and business is transferred to a Loan Party.
 

--------------------------------------------------------------------------------


7.05          Dispositions .  Make any Disposition unless:
 
(a)                such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary;
 
(b)               such transaction does not involve a sale or other disposition
of receivables other than receivables owned by or attributable to other Property
concurrently being disposed of in a transaction otherwise permitted under this
Section 7.05 ;
 
(c)                no Default or Event of Default has occurred and is
continuing;
 
(d)               the consideration paid in connection therewith shall be cash
or Cash Equivalents, shall be received contemporaneous with the consummation of
such Disposition and shall be in an amount not less than the fair market value
of the Property disposed of;
 
(e)                the aggregate net book value of all of the assets sold or
otherwise disposed of by the Borrowers and their Subsidiaries shall not exceed
$100,000 in any Fiscal Year and $500,000 in the aggregate prior to the Term Loan
Maturity Date; and
 
(f)                 the Net Cash Proceeds of any Disposition permitted above are
applied in the manner specified in Section 2.05(b)(ii) hereof.
 
7.06          Restricted Payments .  Directly or indirectly declare or make any
Restricted Payment or incur any obligation to do so, except that so long as no
Default or Event of Default exists or would result therefrom:
 
(a)                each Subsidiary of the Borrowers may make Restricted Payments
(directly or indirectly) to any Loan Party or any Borrower;
 
(b)               each Loan Party and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the Capital Stock of
the Person making such dividend or distribution;
 
(c)                each applicable Loan Party and each Subsidiary may make
regularly scheduled payments of interest permitted under the Subordinated
Indebtedness if such payment is permitted under the terms of the Subordination
Agreement and no Default or Event of Default shall have occurred and remains
outstanding on the date on which such payment or transaction occurs or would
occur as a result thereof;
 

--------------------------------------------------------------------------------


(d)               each applicable Loan Party may make cash payments relating to
the Earnout Payment, so long as after giving effect to such payment, (i)
Revolving Availability is in an amount equal to at least fifty percent (50%) of
the Revolving Commitments and (ii) the  Consolidated Senior Leverage Ratio of
Borrowers, on a Pro Forma Basis, does not exceed 1.75 to 1.0.
 
7.07          Change in Nature of Business .  Engage to any material extent in
any business different from the business conducted by the Loan Parties and their
Subsidiaries on the Closing Date and businesses reasonably related thereto.
 
7.08          Transactions with Affiliates and Insiders .  Enter into or permit
to exist any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) transactions between the Loan Parties,
(b) intercompany transactions expressly permitted by Section 7.02 , 7.03 , 7.04
, 7.05 or 7.06 , (c) reasonable compensation and reimbursement of expenses of
officers and directors, and (d) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms length transaction
with a Person other than an officer, director or Affiliate.
 
7.09          Burdensome Agreements .  Enter into or permit to exist any
Contractual Obligation that encumbers or restricts the ability of any Loan Party
or any Subsidiary to (a) pay dividends or make any other distributions to any
Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Loan Party, (c) make loans or advances to any Loan Party,
(d) sell, lease or transfer any of its Property to any Loan Party, (e) grant any
Lien on any of its Property to secure the Obligations pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (f) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(e) above) for (i) this
Agreement and the other Loan Documents, (ii) any document or instrument
governing Indebtedness incurred pursuant to Section 7.03(c) , provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iii) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (iv) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 7.05
pending the consummation of such sale, (v) any document or instrument governing
Subordinated Indebtedness and (vi) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of any Loan Party.
 
7.10          Use of Proceeds .  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.
 

--------------------------------------------------------------------------------


7.11          Amendments of Certain Agreements . 
 
(a)                Amend or modify any of the terms of any Subordinated
Indebtedness Documents or any Subordinated Indebtedness of any Loan Party or any
Subsidiary if such amendment or modification would add or change any terms in a
manner adverse to any Loan Party or any Subsidiary (including any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto or make more restrictive on the applicable
Loan Party any restriction or covenant set forth therein), or amend or modify
any of the subordination provisions of any Subordinated Indebtedness Documents
or any Subordinated Indebtedness.
 
(b)               Amend or modify, or waive any rights under, any Target Merger
Document, if, in any case, such amendment, modification or waiver could
reasonably be expected (i) to be materially adverse to Administrative Agent
and/or Lenders or (ii) to materially affect Administrative Agent’s and/or any
Lender’s rights or remedies under the Loan Documents.
 
7.12          Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity .
 
(a)                Amend, modify or change its Organization Documents in a
manner which is materially adverse to the interests of the Lenders.
 
(b)               Change its Fiscal Year.
 
(c)                Change its name or its state of formation or form of
organization without providing thirty (30) days prior written notice to the
Administrative Agent.
 
7.13          Ownership of Subsidiaries .  Notwithstanding any other provisions
of this Agreement to the contrary, (i) permit any Person (other than any
Borrower or any Wholly Owned Subsidiary) to own any Capital Stock of any
Subsidiary, except to qualify directors where required by applicable law,
(ii) permit any Subsidiary to issue or have outstanding any shares of preferred
Capital Stock, or (iii) create, incur, assume or suffer to exist any Lien on any
Capital Stock of any Subsidiary other than pursuant to the Loan Documents.
 
7.14          Sale and Leaseback Transactions .  Enter into any Sale and
Leaseback Transaction.
 
7.15          [Reserved] . 
 
7.16          Account Control Agreements; Bank Accounts .  At any time after the
sixty (60) day period following the Closing Date, open, maintain or otherwise
have any bank account, other than (a) deposit accounts that are subject to a
Deposit Account Control Agreement, Deposit Account Restriction Agreement or
Blocked Account Agreement, as applicable, and (b) Excluded Accounts.
 

--------------------------------------------------------------------------------


ARTICLE 8

FINANCIAL COVENANTS
 
8.01          Financial Covenants .  So long as any Lender shall have any
Commitment hereunder or any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, no Loan Party shall, nor shall it permit any Subsidiary
to, directly or indirectly:
 
(a)                Consolidated Total Leverage Ratio .  Permit the Consolidated
Total Leverage Ratio as of the end of any Fiscal Quarter set forth below to be
greater than the ratio set forth opposite such Fiscal Quarter:
 
Fiscal Quarter Ended
 
Consolidated Total Leverage Ratio
 
March 31, 2008
 
3.25 to 1.00
 
June 30, 3008
 
3.25 to 1.00
 
September 30, 2008
 
3.25 to 1.00
 
December 31, 2008
 
3.25 to 1.00
 
March 31, 2009
 
3.25 to 1.00
 
June 30, 2009
 
3.25 to 1.00
 
September 30, 2009
 
3.25 to 1.00
 
December 31, 2009
 
3.25 to 1.00
 
March 31, 2010
 
3.25 to 1.00
 
June 30, 2010
 
3.25 to 1.00
 
September 30, 2010
 
3.25 to 1.00
 
December 31, 2010
 
3.25 to 1.00
 
March 31, 2011
 
3.25 to 1.00
 
June 30, 2011
 
3.25 to 1.00
 
September 30, 2011
 
3.25 to 1.00
 
December 31, 2011
 
3.25 to 1.00
 
March 31, 2012
 
3.25 to 1.00
 
June 30, 2012
 
3.25 to 1.00
 
September 30, 2012
 
3.25 to 1.00
 
December 31, 2012
 
3.25 to 1.00
 

 

--------------------------------------------------------------------------------


(b)               Consolidated Senior Leverage Ratio .  Permit the Consolidated
Senior Leverage Ratio as of the end of any Fiscal Quarter set forth below to be
greater than the ratio set forth opposite such Fiscal Quarter:
 
Fiscal Quarter Ended
 
Consolidated Senior Leverage Ratio
 
September 30, 2008
 
2.75 to 1.00
 
December 31, 2008
 
2.75 to 1.00
 
March 31, 2009
 
2.75 to 1.00
 
June 30, 2009
 
2.75 to 1.00
 
September 30, 2009
 
2.75 to 1.00
 
December 31, 2009
 
2.75 to 1.00
 
March 31, 2010
 
2.75 to 1.00
 
June 30, 2010
 
2.75 to 1.00
 
September 30, 2010
 
2.75 to 1.00
 
December 31, 2010
 
2.75 to 1.00
 
March 31, 2011
 
2.75 to 1.00
 
June 30, 2011
 
2.75 to 1.00
 
September 30, 2011
 
2.75 to 1.00
 
December 31, 2011
 
2.75 to 1.00
 
March 31, 2012
 
2.75 to 1.00
 
June 30, 2012
 
2.75 to 1.00
 
September 30, 2012
 
2.75 to 1.00
 
December 31, 2012
 
2.75 to 1.00
 

 

--------------------------------------------------------------------------------


(c)                Consolidated Fixed Charges Coverage Ratio .  Permit the
Consolidated Fixed Charges Coverage Ratio as of the end of each Fiscal Quarter
ending on the dates set forth below to be less than the ratio set forth below
opposite such Fiscal Quarter:
 
Fiscal Quarter Ended
 
Consolidated Fixed Charges Coverage Ratio
 
September 30, 2008
 
1.50 to 1.00
 
December 31, 2008
 
1.50 to 1.00
 
March 31, 2009
 
1.50 to 1.00
 
June 30, 2009
 
1.50 to 1.00
 
September 30, 2009
 
1.50 to 1.00
 
December 31, 2009
 
1.50 to 1.00
 
March 31, 2010
 
1.50 to 1.00
 
June 30, 2010
 
1.50 to 1.00
 
September 30, 2010
 
1.50 to 1.00
 
December 31, 2010
 
1.50 to 1.00
 
March 31, 2011
 
1.50 to 1.00
 
June 30, 2011
 
1.50 to 1.00
 
September 30, 2011
 
1.50 to 1.00
 
December 31, 2011
 
1.50 to 1.00
 
March 31, 2012
 
1.50 to 1.00
 
June 30, 2012
 
1.50 to 1.00
 
September 30, 2012
 
1.50 to 1.00
 
December 31, 2012
 
1.50 to 1.00
 

 
(d)               [ Reserved .] 
 
(e)                Consolidated Capital Expenditures .  Permit the Consolidated
Capital Expenditures for any Fiscal Year set forth below to be greater than the
amount set forth opposite such Fiscal Year:
 
Fiscal Year
 
Maximum Consolidated Capital Expenditures
 
2008
 
$2,000,000
 
2009
 
$3,000,000
 
2010
 
$3,600,000
 
2011
 
$4,000,000
 
2012
 
$4,400,000
 

 

--------------------------------------------------------------------------------


ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES
 
9.01          Events of Default .  Any of the following shall constitute an
Event of Default:
 
(a)                Non-Payment .  Any Borrower or any other Loan Party fails to
pay when and as required to be paid pursuant to this Agreement or any other Loan
Document, (i) any amount of principal of any Loan, or (ii) within one (1)
Business Day after the same becomes due, any interest on any Loan, or any
commitment fee, utilization fee or other fee due hereunder, or (iii) within five
(5) Business Days after notice thereof to any Loan Party by the Administrative
Agent, any other amount payable hereunder or under any other Loan Document; or
 
(b)               Specific Covenants .  Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.01 , 6.02
, 6.03 , 6.05 (with respect to each Borrower’s existence), 6.07 , 6.10 , 6.11 ,
6.12 , 6.14 , 6.18 , 6.19 , Article 7 , Article 8 or Article 10 ; or
 
(c)                Other Defaults .  Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of (i) a Responsible
Officer of any Loan Party becoming aware of such failure or (ii) notice thereof
to any Loan Party by the Administrative Agent; or
 
(d)               Representations and Warranties .  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Borrower or any other Loan Party herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made; or
 
(e)                Cross-Default .  (i) Any Loan Party or any Subsidiary fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder or under any Hedge Agreement)
having an aggregate principal amount (including undrawn committed or available
amounts) of more than $500,000 beyond any applicable grace cure or notice
period, if any, provided in the instrument or agreement; (ii) any Loan Party or
any Subsidiary fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(iii) there occurs under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (A) any event of default under
such Hedge Agreement as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Hedge Agreement) or (B) any Termination
Event (as so defined) under such Hedge Agreement as to which any Loan Party or
any Subsidiary is an Affected Party (as so defined) and, in either event, the
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than $500,000; or
 

--------------------------------------------------------------------------------


(f)                 Insolvency Proceedings, Etc .  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its Property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
 
(g)                Inability to Pay Debts; Attachment .  (i) Any Loan Party or
any of its Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the Property of any such Person; or
 
(h)                Judgments .  There is entered against any Loan Party or any
of its Subsidiaries (i) one or more final judgments or orders for the payment of
money in an aggregate amount exceeding $500,000 (to the extent not covered by
independent third-party insurance as to which the insurer has acknowledged in
writing its obligation to cover), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)                  ERISA .  (i) An ERISA Event occurs which has resulted or
could reasonably be expected to result in liability of any Loan Party under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $500,000, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $500,000; or
 

--------------------------------------------------------------------------------


(j)                 Invalidity of Loan Documents .  Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect or ceases to give the Administrative Agent, for the
benefit of the Lenders, any part of the Liens purported to be created thereby;
or any Loan Party or any other Affiliate of a Loan Party contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
 
(k)               Change of Control .  There occurs any Change of Control; or
 
(l)                  Subordinated Indebtedness .  (i) There shall occur a
“Default,” an “Event of Default” (or any comparable term) under any of the
Subordinated Indebtedness Documents, or (ii) the subordination provisions of any
of the Subordinated Indebtedness Documents shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the Subordinated Indebtedness; or
 
(m)              Concentration Account; Blocked Account .  There shall occur any
rescission, revocation or modification of any instruction or agreement regarding
the Concentration Account, any Blocked Accounts or the bank accounts relating
thereto, including but not limited to the Standing Transfer Instructions, or any
such instruction or agreement is amended or terminated without the written
consent of the Administrative Agent; or
(n)                Exclusion Event .  There shall occur an Exclusion Event; or
 
(o)               Healthcare Permits .  A state or federal regulatory agency
shall have revoked any Governmental Approvals or Healthcare Permit to the extent
that such revocation could reasonably be expected to have a Material Adverse
Effect, regardless of whether such Governmental Approvals or Healthcare Permit
was held by or originally issued for the benefit of Borrower, a Subsidiary, or a
Contract Provider with whom any Borrower or Subsidiary has entered into a
management agreement.
 
(p)               Healthcare Law Fines .  A penalty or fine in excess of
$500,000 is assessed against any Loan Party under any Healthcare Law.
 
9.02          Remedies Upon Event of Default .  Upon the occurrence of any Event
of Default, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)                declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
 
(c)                [Reserved]; and
 
(d)               exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
provided , however , that upon the occurrence of any Event of Default described
in Section 9.01(f) and 9.01(g) the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.  Except as expressly provided for herein, presentment, demand, protest
and all other notices of any kind are hereby waived by the Borrowers.
 

--------------------------------------------------------------------------------


9.03          [Reserved .]
 
9.04          Application of Funds .  Upon the occurrence and during the
continuance of an Event of Default  (or after the Loans have otherwise become
due and payable as set forth in the proviso to Section 9.02 ), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
(a)                First , to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article 3 ) payable to the Administrative Agent
in its capacity as such;
 
(b)               Second , to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including Attorney Costs and amounts payable
under Article 3 ), ratably among them in proportion to the amounts described in
this clause (b) payable to them;
 
(c)                Third , to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and fees, premiums and
scheduled periodic payments, and any interest accrued thereon, due under any
Secured Hedge Agreement, ratably among the Secured Parties in proportion to the
respective amounts described in this clause (c) held by them;
 
(d)               Fourth , to payment of that portion of the Obligations
constituting unpaid principal of the Loans and breakage, termination or other
payments, and any interest accrued thereon, due under any Secured Hedge
Agreement that is required by the terms of Section 6.19 , ratably among the
Secured Parties in proportion to the respective amounts described in this
clause (d) held by them;
 
(e)                Fifth , to the payment of unpaid Obligations due under any
Secured Hedge Agreements to the extent such Secured Hedge Agreement is
permitted, but not required, by the terms hereof; and
 
(f)                 Last , the balance, if any, after all of the Obligations
have been indefeasibly paid in full, to the Borrowers or as otherwise required
by Law.
In connection with any distribution of payments and collections pursuant to this
Section 9.04 , the Administrative Agent shall be entitled to assume that no
amounts are due to any Secured Hedge Provider unless such Secured Hedge Provider
has notified the Administrative Agent of the amount of any such liability owed
to it prior to such distribution.
 

--------------------------------------------------------------------------------


ARTICLE 10

GUARANTY
 
10.01      The Guaranty .  Each Guarantor hereby guarantees to each Secured
Party and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment and performance of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) strictly in accordance with the terms thereof.  Each Guarantor
hereby further agrees that if any of the Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), each Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal
(collectively, the “ Guaranteed Obligations ”).
 
Subject to Section 10.06 and the last sentence of this Section 10.01 below, the
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which the Administrative Agent or any
Secured Party may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of any Guarantor to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), the Guarantors will upon
demand pay, or cause to be paid, in cash, to the Administrative Agent for the
ratable benefit of Secured Parties, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against any Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to the Secured Parties as
aforesaid.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the Guaranteed Obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws.
 

--------------------------------------------------------------------------------


10.02      Obligations Unconditional .  The Guaranteed Obligations of each
Guarantor under Section 10.01 are joint and several and absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 10.02 that
the obligations of each Guarantor hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers or any other Guarantor for amounts paid under this
Article 10 until the Termination Date.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain joint and several and
absolute and unconditional as described above:
 
(a)                at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)               any of the acts mentioned in any of the provisions of any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;
 
(c)                the maturity of any of the Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or any other agreement or
instrument referred to in the Loan Documents shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;
 
(d)               any Lien granted to, or in favor of, the Administrative Agent
or any Secured Party or Secured Parties as security for any of the Obligations
shall fail to attach or be perfected; or
 
(e)                any of the Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).
 
10.03      Reinstatement .  The Guaranteed Obligations of any Guarantor under
this Article 10 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Secured Party on demand for all reasonable
costs and expenses (including fees and expenses of counsel) incurred by the
Administrative Agent or such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 

--------------------------------------------------------------------------------


10.04      Waivers .  Each Guarantor hereby waives, to the fullest extent
permitted by Law, for the benefit of the Administrative Agent and Secured
Party:  (a) any right to require the Administrative Agent or any Secured Party,
as a condition of payment or performance by such Guarantor, to (i) proceed
against any Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of the Administrative Agent and Secured Parties in favor of
any Borrower or any other Person, or (iv) pursue any other remedy in the power
of the Administrative Agent and the Secured Parties whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of any Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of any Borrower or any other Guarantor
from any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal or any law, rule, regulation, or order of
any jurisdiction affecting any term of the Guaranteed Obligations; (d) any
defense based upon the Administrative Agent’s or any Secured Party’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that the Administrative Agent and the Secured Parties protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default under any Loan Document, any Secured Hedge Agreement
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to any Borrower and notices of any
of the matters referred to in Section 10.02 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.  Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation to the extent permitted by
Section 10.02 .
 
10.05      Remedies .  Each Guarantor agrees that, to the fullest extent
permitted by law, as between such Guarantor, on the one hand, and the
Administrative Agent and the Secured Parties, on the other hand, the Obligations
may be declared to be forthwith due and payable as provided in Section 9.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 9.02 ) for purposes of Section 10.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by each Guarantor for purposes of Section 10.01
.  Each Guarantor acknowledges and agrees that its Guaranteed Obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Secured Parties may exercise their remedies thereunder in
accordance with the terms thereof.
 

--------------------------------------------------------------------------------


10.06      Contribution by Guarantors .  All Guarantors desire to allocate among
themselves (collectively, the “ Contributing Guarantors ”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a “
Funding Guarantor ”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “ Fair Share ” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “ Fair
Share Contribution Amount ” means, with respect to a Contributing Guarantor as
of any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided , solely for purposes of
calculating the “ Fair Share Contribution Amount ” with respect to any
Contributing Guarantor for purposes of this Section 10.06 , any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor.  “ Aggregate Payments ” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 10.06 ), minus (2) the aggregate amount of all
payments received on or before such date by such Contributing Guarantor from the
other Contributing Guarantors as contributions under this Section 10.06 .  The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor.  The allocation among Contributing Guarantors of their obligations as
set forth in this Section 10.06 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 10.06
and a right to receive any Fair Share Contribution Amount shall be deemed an
asset of the Guarantor entitled to such amount.
 
10.07      Guarantee of Payment; Continuing Guarantee .  The guarantee in this
Article 10 is an absolute and unconditional guaranty of payment and not of
collection, is a continuing and irrevocable guarantee, and shall apply to all
Obligations whenever arising.
 
10.08      Subordination of Other Obligations .  Any Indebtedness of any
Borrower or any Guarantor now or hereafter owing to any Guarantor (the “ Obligee
Guarantor ”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent for its benefit and the benefit of the
Secured Parties and shall forthwith be paid over to Administrative Agent for its
benefit and the benefit of the Secured Parties to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.
 

--------------------------------------------------------------------------------


ARTICLE 11

THE ADMINISTRATIVE AGENT
 
11.01      Appointment and Authorization of Administrative Agent .  Each Secured
Party hereby irrevocably appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Secured Party or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “ agent ” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
11.02      Delegation of Duties .  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through its, or
its Affiliates’, agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as finally determined in a non-appealable decision of a court of
competent jurisdiction).
 
11.03      Liability of Administrative Agent .  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein) (as finally
determined in a non-appealable decision of a court of competent jurisdiction),
or (b) be responsible in any manner to any Secured Party or participant for any
recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Secured Party or participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.
 

--------------------------------------------------------------------------------


11.04      Reliance by Administrative Agent .  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by the Administrative Agent.  The Administrative Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Secured Parties against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Secured Parties.
 
(a)                For purposes of determining compliance with the conditions
specified in Sections 4.01 and 4.02 , each Lender that has signed this Agreement
(or an addendum to this Agreement or a Joinder Agreement) shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
11.05      Notice of Default .  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default and/or Event of
Default, unless the Administrative Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Administrative Agent shall take such action with respect to such Default
and/or Event of Default as may be directed by the Required Lenders in accordance
with Article 9 ; provided , however , that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default and/or Event of Default as it shall deem advisable or in
the best interest of the Lenders.
 
11.06      Credit Decision; Disclosure of Information by Administrative Agent . 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.
 

--------------------------------------------------------------------------------


11.07      Indemnification of Administrative Agent .  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided , however ,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided , however , that no action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 11.07 .  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrowers.  The undertaking in this Section 11.07 shall survive
the Termination Date and the resignation of the Administrative Agent.
 

--------------------------------------------------------------------------------


11.08      Administrative Agent in its Individual Capacity .  CIT Healthcare and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though CIT
Healthcare were not the Administrative Agent hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, CIT Healthcare or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, CIT Healthcare
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent, and the terms “ Lender ” and “ Lenders ” include CIT Healthcare in its
individual capacity.
 
11.09      Successor Administrative Agent .  The Administrative Agent may resign
as the Administrative Agent upon ten (10) days’ notice to the Lenders and
Borrower Representative.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders (or the
affiliates thereof) a successor administrative agent for the Lenders, which
successor administrative agent shall (unless an Event of Default has occurred
and is continuing) be subject to the approval of the Borrower Representative
(which approval shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders, and, so long as no Default or Event of Default
exists, the Borrower Representative, a successor administrative agent from among
the Lenders (or the affiliates thereof).  Upon the acceptance of its appointment
as successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” means such
successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties in such capacities shall be terminated without
any other further act or deed on its behalf.  After any retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article 11 and Sections 12.04 and 12.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.  If no successor administrative agent has accepted
appointment as the Administrative Agent by the date ten (10) days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
 
11.10      Administrative Agent May File Proofs of Claim .  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 12.04 ) allowed in such
judicial proceeding; and
 
(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 12.04 .
 

--------------------------------------------------------------------------------


11.11      Collateral and Guaranty Matters .  The Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor and any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon the Termination Date,
(ii) that is transferred or to be transferred as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 12.01
.  Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, pursuant to
this Section 11.11 .
 
11.12      Other Agents; Arrangers and Managers .  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” (each, an “ Additional
Titled Agent ”) shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, no Additional Titled Agent shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any Additional Titled Agent in deciding to
enter into this Agreement or in taking or not taking action hereunder.  At any
time that any Lender serving as an Additional Titled Agent shall have
transferred to any other Person (other than any Affiliates) all of its interests
in the Loans, such Lender shall be deemed to have concurrently resigned as such
Additional Titled Agent.
 
11.13      Cooperation of Loan Parties .  If necessary, each Loan Party agrees
to (i) execute any documents (including new Revolving Notes and/or Term Notes)
reasonably required to effectuate and acknowledge each assignment of a
Commitment or Loan to an assignee in accordance with Section 12.07 , (ii) upon
reasonable notice to Loan Parties, make the Loan Parties’ management available
to meet with the Administrative Agent and prospective participants and assignees
of Commitments or Loans and (iii) assist the Administrative Agent or the Lenders
in the preparation of information relating to the financial affairs of the Loan
Parties as any prospective participant or assignee of a Commitment or Loan
reasonably may request.  Subject to the provisions of Section 12.08 , each Loan
Party authorizes each Lender to disclose to any prospective participant or
assignee of a Commitment, any and all information in such Lender’s possession
concerning the Loan Parties and their financial affairs which has been delivered
to such Lender by or on behalf of the Loan Parties pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of the Loan Parties
in connection with such Lender’s credit evaluation of the Loan Parties prior to
entering into this Agreement.
 

--------------------------------------------------------------------------------


ARTICLE 12

MISCELLANEOUS
 
12.01      Amendments, Etc .  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing executed by the Required
Lenders and the applicable Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and no amendment or waiver
of any provision of any Collateral Document shall be effective unless in writing
executed by the Administrative Agent (with the consent of the Required Lenders)
and the applicable Loan Party, as the case may be, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is delivered; provided , however , that no such amendment,
waiver or consent shall:
 
(a)                extend the expiry or increase the amount of the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 9.02 )
without the written consent of such Lender (it being understood and agreed that
a waiver of any condition precedent set forth in Section 4.02 or of any Default
or Event of Default is not considered an extension or increase in Revolving
Commitments of any Lender);
 
(b)               postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(c)                reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided , however , that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate and
no change to the definition of “Consolidated Total Leverage Ratio” or in the
component definitions thereto shall be considered to be a reduction or
forgiveness of interest;
 
(d)               change Section 2.12(c) or Section 9.04 or the definition of
“Pro Rata Share” in a manner that would alter the pro rata sharing or
application of payments required thereby without the written consent of each
Lender;
 
(e)                change any provision of this Section 12.01  or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights thereunder or make any determination or grant any consent thereunder
without the written consent of each Lender;
 

--------------------------------------------------------------------------------


(f)                 release all or substantially all of the Collateral without
the written consent of each Lender; or
 
(g)                release any Borrower; or release all or substantially all of
the Guarantors from their obligations under the Loan Documents (or otherwise
limit such Guarantors’ liability) without the written consent of each Lender;
 
and, provided further , that (i) no amendment, waiver or consent shall, unless
in writing and executed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) [Reserved]; (iii) [Reserved];
(iv) a Secured Hedge Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v) no
amendment, waiver or consent of any provision of this Agreement or any Loan
Document altering the priority of payment of Obligations arising under Secured
Hedge Agreements or resulting in Obligations owing to any Secured Hedge Provider
becoming unsecured (other than releases of Liens in accordance with terms
hereof), without the written consent of such Secured Hedge Provider and (vi) no
amendment, waiver or other modification to this Agreement shall, unless signed
by Required Revolving Lenders, (A) amend Section 2.01(a) insofar as the
revisions affect the substance of such Section, (B) change the definition of the
term Required Revolving Lenders or the percentage of Lenders which shall be
required for Required Revolving Lenders to take any action hereunder or (C)
amend, waive or otherwise modify this Section 12.01 or the definitions of the
terms used in this Section 12.01 insofar as the definitions affect the substance
of this Section 12.01 .  Notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Commitment of such Lender
may not be increased or extended without the consent of such Lender and (ii)
Required Revolving Lenders are authorized, in their sole and absolute
discretion, and without the consent of Required Lenders, to waive (x) any and
all conditions to the funding of Revolving Loans set forth in Section 4.02
and/or (y) any Event of Default solely for the purpose of satisfying one or more
conditions to the funding of Revolving Loans set forth in Section 4.02 .
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities or
extensions of credit to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and Revolving Loans and the accrued interest
and fees in respect thereof and (b) to include the Lenders holding such
additional extensions of credit in any determination of Required Lenders.
 

--------------------------------------------------------------------------------


12.02      Notices and Other Communications; Facsimile Copies .
 
(a)                General .  Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(messages sent by electronic mail or other electronic transmission (other than
by facsimile) shall not constitute a writing, however any signature on a
document or other writing that is transmitted by electronic mail or facsimile
machine shall constitute a valid signature for the purposes hereof).  All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or (subject to subsection (c) below) electronic mail address,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
 
(i)                  if to the Loan Parties, the Borrower Representative or the
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 12.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii)                if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower Representative and the Administrative Agent.
 
All such notices and other communications shall be deemed to be delivered or
made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by courier, when signed for by or on
behalf of the relevant party hereto; (B) if delivered by mail, four (4) Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided , however , that notices and
other communications to the Administrative Agent pursuant to Article 2 shall not
be effective until actually received by such Person.  In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.
 
(b)               Effectiveness of Facsimile Documents and Signatures .  Loan
Documents may be transmitted and/or executed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided , however , that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.
 
(c)                Limited Use of Electronic Mail .  Electronic mail and
internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Section 6.01 and Section 6.02 , and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.
 

--------------------------------------------------------------------------------


(d)               Reliance by Administrative Agent and Lenders .  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly delivered by or on
behalf of any Loan Party or the Borrower Representative even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrowers shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly delivered by or on behalf of any Loan Party or
Borrower Representative.  All telephonic notices to and other communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
12.03      No Waiver; Cumulative Remedies .  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
12.04      Attorney Costs, Expenses .  The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses paid or
actually incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs and costs and
expenses in connection with the use of IntraLinks, SyndTrak, StuckyNet, or other
similar information transmission systems in connection with this Agreement, and
(b) to pay or reimburse the Administrative Agent and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants, consultants and other outside
experts retained by the Administrative Agent or any Lender.  All amounts due
under this Section 12.04 shall be deemed part of the Obligations when incurred
and shall be payable within ten (10) Business Days after demand therefor.  The
agreements in this Section 12.04 shall survive the Termination Date.
 

--------------------------------------------------------------------------------


12.05      Indemnification by the Loan Parties .  Whether or not the
transactions contemplated hereby are consummated, the Loan Parties agree jointly
and severally to indemnify and hold harmless each Agent-Related Person, each
Lender, each Secured Party and the respective Affiliates of all such Persons,
directors, officers, employees, counsel, trustees, advisors, agents and
attorneys-in-fact (collectively the “ Indemnitees ”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs and other costs of investigation or defense, including those incurred upon
any appeal) of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against any such Indemnitee in any way relating to
or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or the use or proposed use of the proceeds
therefrom, (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Borrower,
any Subsidiary or any other Loan Party, or any Environmental Liability related
in any way to any Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“ Indemnified Liabilities ”); provided , however , that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (or such Indemnitee’s
officers, directors, employees or agents).  No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through the internet, IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
have any liability for any punitive, special, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether arising or occurring
before or after the Closing Date).  All amounts due under this Section 12.05
shall be payable within ten (10) Business Days after demand therefor.  The
agreements in this Section 12.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender and the Termination Date. 
To the extent that the indemnification set forth in this Section 12.05 may be
unenforceable, each Loan Party shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.  Without limiting the generality of any provision of this
Section 12.05 , to the fullest extent permitted by law, each Loan Party hereby
waives all rights for contribution or any other rights of recovery with respect
to liabilities, losses, damages, costs and expenses arising under or relating to
Environmental Laws that it might have by statute or otherwise against any
Indemnitee, except to the extent that such items are determined by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of such Indemnitee.
 
12.06      Payments Set Aside .  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
 
12.07      Successors and Assigns .
 
(a)                Successors and Assigns Generally .  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of subsection (b) of this Section 12.07 , (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 12.07 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 12.07 (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 12.07 and, to the extent expressly contemplated
hereby, the Indemnitees of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)               Assignments by Lenders .  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)                  Minimum Amounts.
 
(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)              in any case not described in subsection (b)(i)(A) of this
Section 12.07 , the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, in the case
of any assignment of a Revolving Commitment, or $1,000,000, in the case of any
assignment of a Term Loan Commitment or Term Loan, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Representative otherwise consents (each such consent
not to be unreasonably withheld or delayed).
 

--------------------------------------------------------------------------------


(ii)                Proportionate Amounts .  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches or facilities on a non-pro rata basis.
 
(iii)               Required Consents .  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section 12.07 and, in addition:
 
(A)              the consent of the Borrower Representative (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
 
(B)              the consent of the Administrative Agent shall be required for
assignments in respect of (i) a Revolving Commitment if such assignment is to a
Person that is not a Lender with a Revolving Commitment, an Affiliate of such
assigning Lender or an Approved Fund with respect to such assigning Lender or
(ii) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.
 
(iv)              Assignment and Assumption .  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)                No Assignment to any Loan Party .  No such assignment may be
made to any Loan Party or any of their respective Affiliates or Subsidiaries.
 
(vi)              No Assignment to Natural Persons .  No such assignment shall
be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 12.07 , from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01 , 3.04 , 3.05 , 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Upon request, the Borrowers (at their expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 12.07 .
 

--------------------------------------------------------------------------------


(c)                Register .  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (the “ Registrar ”), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, the principal amounts of the Loans owing to
each Lender pursuant to the terms hereof from time to time (the “ Register ”). 
No assignment or transfer of a Loan or a Commitment shall be effective unless
and until registered in the Register.  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary, provided that, failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments or any
Borrower’s or other Loan Party’s Obligations in respect of any Loan.  The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  Each
Borrower hereby designates the entity serving as the Administrative Agent to
serve as such Borrower’s agent solely for purposes of maintaining the Register
as provided in this Section, and each Borrower hereby agrees that the entity
serving as Registrar and its Affiliates, and their respective officers,
directors, employees and agents shall constitute Indemnitees under Section 12.05
.  At the request of the registered Lender, the Registrar shall note a
collateral assignment of a Loan on the Register and, provided that the Registrar
has received the name and address of such collateral assignee, the Registrar
(i) shall not permit any further transfers of the Loan on the Register absent
receipt of written consent to such transfers from such collateral assignee and
(ii) shall record the transfer of the Loan on the Register to such collateral
assignee (or such collateral assignee’s designee, nominee or assignee) upon
written request by such collateral assignee.
 
(d)               Participations .  Any Lender may at any time, without the
consent of, or notice to, the Borrower Representative, any Loan Party or the
Administrative Agent sell participations to any Person (other than a natural
person or any Loan Party or any of its Affiliates or Subsidiaries) (each, a “
Participant ”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Borrower, each other Loan Party, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 

--------------------------------------------------------------------------------


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 12.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower and each other Loan Party agrees that each Participant
shall be entitled to the benefits of Sections 3.01 , 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
 
(e)                Limitations upon Participant Rights .  A Participant shall
not be entitled to receive any greater payment under Sections 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower Representative’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower
Representative is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01 as though it were a Lender.
 
(f)                 Certain Pledges .  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank and any pledge to a
trustee as security for the benefit of the noteholders and other securityholders
or creditors of a Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto until the provisions of
this Section regarding assignment are satisfied with respect to such pledge.
 
(g)                Lender Securitization .  In addition to any other assignment
permitted pursuant to this Section, the Loan Parties hereby acknowledge that
(x) the Lenders, their Affiliates and Approved Funds (the “ Lender Parties ”)
may sell or securitize the Loans (a “ Lender Securitization ”) through the
pledge of the Loans as collateral security for loans to a Lender Party or the
assignment or issuance of direct or indirect interests in the Loans (such as,
for instance, collateralized loan obligations), and (y) such Lender
Securitization may be rated by a Rating Agency.  The Loan Parties shall
reasonably cooperate with the Lender Parties to effect the Lender Securitization
including by (a) amending this Agreement and the other Loan Documents, and
executing such additional documents, as reasonably requested by the Lenders in
connection with the Lender Securitization; provided that (i) any such amendment
or additional documentation does not impose material additional costs on
Borrowers and (ii) any such amendment or additional documentation does not
materially adversely affect the rights, or materially increase the obligations,
of Borrowers under the Loan Documents or change or affect in a manner adverse to
the Borrowers the financial terms of the Loans, (b) providing such information
as may be reasonably requested by the Lenders or Rating Agencies in connection
with the rating of the Loans or the Lender Securitization, and (c) providing a
certificate (i) agreeing to indemnify the Lender Parties, or any party providing
credit support or otherwise participating in the Lender Securitization,
including any investors in a Lender Securitization entity (collectively, the “
Lender Securitization Parties ”) for any losses, claims, damages or liabilities
(the “ Lender Securitization Liabilities ”) to which the Lender Parties or such
Lender Securitization Parties may become subject insofar as the Lender
Securitization Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Loan Document
or in any writing delivered by or on behalf of any Loan Party to the Lender
Parties in connection with any Loan Document or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, and such
indemnity shall survive any transfer by the Lenders or their successors or
assigns of the Loans, and (ii) agreeing to reimburse the Lender Parties and the
other Lender Securitization Parties for any legal or other expenses reasonably
incurred by such Persons in connection with defending the Lender Securitization
Liabilities; provided, however, that such indemnity shall not, as to any Lender
Securitization Parties, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Lender Securitization Parties (or such
Lender Securitization Parties’ officers, directors, employees or agents).
 

--------------------------------------------------------------------------------


(h)                Consent to Disclosure .  Subject to the provisions of
Section 12.08 , each Loan Party authorizes each Lender to disclose to any
prospective participant or assignee of a Commitment, any and all information in
such Lender’s possession concerning the Loan Parties and their financial affairs
which has been delivered to such Lender by or on behalf of the Loan Parties
pursuant to this Agreement, or which has been delivered to such Lender by or on
behalf of the Loan Parties in connection with such Lender’s credit evaluation of
the Loan Parties prior to entering into this Agreement.
 

--------------------------------------------------------------------------------


12.08      Confidentiality .
 
(a)                Each of the Administrative Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and Approved Funds and to its
and its Affiliates’ and Approved Funds’ respective partners, directors,
officers, employees, agents, consultants, counsel, accountants, advisors, actual
and prospective investors, and other representatives (collectively, the “
Representatives ”) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), or to Rating Agencies, (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar judicial or legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) to (i) any assignee or
pledgee of or Participant in, or any prospective assignee or pledgee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty to any swap or derivative
transaction relating to any Borrower or any other Loan Party and its
obligations, provided that such parties agree to be bound by confidentiality
provisions substantially similar to those hereunder, and to the Representatives
of the foregoing parties in clauses (i) and (ii), (g) with the consent of the
Borrower Representative, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, or any of their
respective Representatives on a non-confidential basis from a source other than
the Loan Parties.  The terms of this provision shall supersede and replace any
previous agreement regarding the confidentiality of the Information.  This
provision shall terminate upon the termination of the Commitments and payment of
the Obligations.  For purposes of this Section, (i) “ Information ” means, all
information received from any Loan Party or any of its Subsidiaries relating to
any Loan Party or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to or in the possession of the
Administrative Agent or any Lender or their Representatives on a non
confidential basis prior to disclosure by any Loan Party or any of its
Subsidiaries, provided that, such information was or is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information and (ii) “ Rating
Agencies ” means Moody’s, S&P, Fitch Ratings Ltd., or any other nationally
recognized rating agency or service.  Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Administrative Agent and each
Lender may disclose without limitation of any kind, any information with respect
to the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans and transactions
contemplated hereby.
 
(b)               No Borrower or Affiliate thereof will issue any press releases
or other public disclosure using the name of “CIT Healthcare LLC” or its
Affiliates or any other Lender or its Affiliates or referring to this Agreement
or the other Loan Documents without at least three (3) Business Days’ prior
notice to such Lender and without the prior written consent of such Lender
unless (and only to the extent that) such Borrower or Affiliate is required to
do so under law and then, in any event, such Borrower or Affiliate will consult
with such Lender before issuing such press release or other public disclosure. 
The Borrowers hereby consent to the publication by any Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement.  Each Lender reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
12.09      Set-off .  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and any Affiliate of a Lender is authorized at any time and
from time to time, with the prior written consent of the Administrative Agent,
but without prior notice to the Borrowers or any other Loan Party, any such
notice being waived by the Borrowers (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or such
Affiliate to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness.  Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such set-off by such Lender or
any of its Affiliates and application made by such Lender or Affiliate; provided
, however , that the failure to give such notice shall not affect the validity
of such set-off and application.
 

--------------------------------------------------------------------------------


12.10      Interest Rate Limitation .  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “ Maximum Rate ”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
12.11      Counterparts .  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
12.12      Integration .  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter; provided that the Fee Letter and the Commitment
Letter (to the extent expressly stated in the Commitment Letter that such terms
survive) shall survive the effectiveness of this Agreement and the initial
Credit Extensions hereunder and shall continue to be in full force and effect
after the Closing Date in accordance with their terms.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
 

--------------------------------------------------------------------------------


12.13      Survival of Representations and Warranties .  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
 
12.14      Severability .  If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12.15      Replacement of Lenders .  Under any circumstances set forth herein
providing that the Borrowers shall have the right to replace a Lender as a party
to this Agreement, the Borrowers may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Revolving Commitment and outstanding Loans (with the assignment fee to be paid
by the Borrowers in such instance) at par pursuant to Section 12.07(b) to one or
more other Lenders or eligible assignees procured by the Borrowers (each, a
“replacement lender”); provided , however , that if the Borrowers elect to
exercise such right with respect to any Lender pursuant to Section 3.06(b) , it
shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04 .  The Borrowers shall have
reimbursed such Lender for its increased costs and additional payments for which
it is entitled to reimbursement under Section 3.01 , 3.04 or 3.05 , as
applicable, through the date of such sale and assignment.  Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans.
 
12.16      Governing Law .
 
(a)                THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.
 
(b)               EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY (INCLUDING ITS APPELLATE DIVISION), AND OF ANY OTHER APPELLATE COURT IN
THE STATE OF NEW YORK, FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH LOAN PARTY HEREBY ALSO
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ALL FEDERAL AND STATE COURTS
SITTING IN ANY STATE IN WHICH A BORROWER OR OTHER LOAN PARTY OWNS PROPERTY OR
OPERATES ITS BUSINESS.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 

--------------------------------------------------------------------------------


12.17      Waiver of Right to Trial by Jury .  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
12.18      USA Patriot Act Notice .  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act.
 
12.19      Nonliability of Lenders .  The relationship between the Loan Parties
on the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower or guarantor, as applicable, and lender. 
Neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to any Loan Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Loan Parties, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor.  Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations. 
The Loan Parties agree that neither the Administrative Agent nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER
REPRESENTATIVE ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE).  The Loan Parties acknowledge that they have
been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Loan Documents to which it is a party.  No joint venture
is created hereby or by the other Loan Documents or otherwise exists by virtue
of the transactions contemplated hereby among the Administrative Agent, Lenders
or among the Loan Parties and the Lenders and the Administrative Agent.
 

--------------------------------------------------------------------------------


ARTICLE 13

appointment of THE Borrower representative; joint and several liability of the
Borrowers
 
13.01      Borrower Representative .  Each Borrower hereby irrevocably appoints
the Borrower Representative, as the agent for such Borrower on its behalf, to
(i) request Loans from the Lenders, (ii) to give and receive notices under the
Loan Documents and (iii) take all other action which the Borrower Representative
or the Borrowers are permitted or required to take under this Agreement.
 
13.02      Joint and Several Liability of Borrowers .
 
(a)                Joint and Several Liability .  Each Borrower hereby agrees
that such Borrower is jointly and severally liable for, and hereby absolutely
and unconditionally guarantees to the Administrative Agent and Secured Parties
and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to the Administrative Agent and Secured
Parties by each other Borrower.  Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 13.02 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 13.02 shall be absolute,
unconditional and irrevocable, irrespective of, and unaffected by, (i) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, any Obligation or any agreement, document or instrument to which any
Borrower is or may become a party; (ii) the absence of any action to enforce any
Obligation or the waiver or consent by the Administrative Agent or any Secured
Party with respect to any of the provisions governing any Obligation; (iii) the
insolvency of any Borrower or Subsidiary; and (iv) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor.  Each Borrower shall be regarded, and shall be
in the same position, as principal debtor with respect to the Obligations
guaranteed hereunder.
 

--------------------------------------------------------------------------------


(b)               Waivers by Borrowers .  Each Borrower expressly waives all
rights it may have now or in the future under any statute, or at common law, or
at law or in equity, or otherwise, to compel the Administrative Agent or Lenders
to marshal assets or to proceed in respect of the Obligations guaranteed
hereunder against any other Borrower or Subsidiary, any other party or against
any security for the payment and performance of the Obligations before
proceeding against, or as a condition to proceeding against, such Borrower. 
Each Borrower consents and agrees that the Administrative Agent or the Lenders
may, at any time and from time to time, without notice or demand, whether before
or after an actual or purported termination, repudiation or revocation of this
Agreement by any Borrower, and without affecting the enforceability or
continuing effectiveness hereof as to such Borrower:  (i) with the consent of
the other Borrowers, supplement, restate, modify, amend, increase, decrease,
extent, renew or otherwise change the time for payment or the terms of this
Agreement or any part thereof, including any increase or decrease of the rate(s)
of interest thereon; (ii) with the consent of the other Borrowers, supplement,
restate, modify, amend, increase, decrease, or enter into or give any agreement
with respect to, this Agreement or any part thereof, or any of the Security
Documents; (iii) waive, approve or consent to any action, condition, covenant,
default, remedy, right, representation or term of this Agreement or any other
Loan Document; (iv) accept partial payments; (v) release, reconvey, terminate,
waive, abandon, fail to perfect, subordinate, exchange, substitute, transfer or
enforce any security or guarantees, and apply any security and direct the order
or manner of sale thereof as the Administrative Agent or Lenders in their sole
and absolute discretion may determine; (vi) release any person from any personal
liability with respect to this Agreement or any part thereof; (vii) settle,
release on terms satisfactory to the Required Lenders or by operation of
applicable Laws or otherwise liquidate or enforce any security or guaranty in
any manner, consent to the transfer of any security and bid and purchase at any
sale; or (viii) consent to the merger, change or any other restructuring or
termination of the corporate or partnership existence of any Borrower or any
other person, and correspondingly restructure the obligations evidenced hereby,
and any such merger, change, restructuring or termination shall not affect the
liability of any Borrower or the continuing effectiveness hereof, or the
enforceability hereof with respect to all or any part of the obligations
evidenced hereby.  It is agreed among each Borrower, the Administrative Agent
and Lenders that the foregoing consents and waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 13.02 and such waivers, the
Administrative Agent and Lenders would decline to enter into this Agreement.
 
(c)                Benefit of Guaranty .  Each Borrower agrees that the
provisions of this Section 13.02 are for the benefit of the Administrative Agent
and the other Secured Parties and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and the Administrative Agent or the other Secured Parties, the
obligations of such other Borrower under the Loan Documents.
 
(d)               Waiver of Subrogation, Etc .  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 13.02(g) , each Borrower hereby expressly and irrevocably
waives any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor until the
Termination Date.  Each Borrower acknowledges and agrees that this waiver is
intended to benefit the Administrative Agent and Lenders and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 13.02 , and that the Administrative Agent, Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 13.02(d) .
 

--------------------------------------------------------------------------------


(e)                Election of Remedies .  If the Administrative Agent or any
Lender may, under applicable law, proceed to realize its benefits under any of
the Loan Documents, the Administrative Agent or any Lender may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 13.02 .  If, in the
exercise of any of its rights and remedies, the Administrative Agent or any
Lender shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any Borrower or any other Person, whether because
of any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by the Administrative Agent or such
Lender and waives any claim based upon such action, even if such action by the
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by the Administrative Agent or such Lender.  Any election of
remedies that results in the denial or impairment of the right of the
Administrative Agent or any Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations.
 
(f)                 Limitation .  Notwithstanding any provision herein contained
to the contrary, each Borrower’s liability under this Section 13.02 (which
liability is in any event in addition to amounts for which such Borrower is
primarily liable under Article 2 ) shall be limited to an amount not to exceed
as of any date of determination the greater of:
 
(i)                  the net amount of all Loans advanced to any other Borrower
under this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and
 
(ii)                the amount that could be claimed by the Administrative Agent
and Lenders from such Borrower under this Section 13.02 without rendering such
claim voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law after taking into account, among
other things, such Borrower’s right of contribution and indemnification from
each other Borrower under Section 13.02(g) .
 
(g)                Contribution with Respect to Guaranty Obligations .
 
(i)                  To the extent that any Borrower shall make a payment under
this Section 13.02 of all or any of the Obligations (other than Loans made to
that Borrower for which it is primarily liable) (a “ Guarantor Payment ”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Borrower, exceeds the amount that such Borrower would
otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such Borrower’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Borrowers as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Obligations
and termination of the Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
 

--------------------------------------------------------------------------------


(ii)                As of any date of determination, the “ Allocable Amount ” of
any Borrower shall be equal to the maximum amount of the claim that could then
be recovered from such Borrower under this Section 13.02 without rendering such
claim voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
 
(iii)               This Section 13.02(g) is intended only to define the
relative rights of Borrowers and nothing set forth in this Section 13.02(g) is
intended to or shall impair the obligations of Borrowers, jointly and severally,
to pay any amounts as and when the same shall become due and payable in
accordance with the terms of this Agreement, including Section 13.02(a) . 
Nothing contained in this Section 13.02(g) shall limit the liability of any
Borrower to pay the Loans made directly or indirectly to that Borrower and
accrued interest, fees and expenses with respect thereto for which such Borrower
shall be primarily liable.
 
(iv)              The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Borrower to which
such contribution and indemnification is owing.
 
(v)                The rights of the indemnifying Borrowers against other
Borrowers under this Section 13.02(g) shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.
 
(h)                Liability Cumulative .  The liability of Borrowers under this
Section 13.02 is in addition to and shall be cumulative with all liabilities of
each Borrower to the Administrative Agent and Lenders under this Agreement and
the other Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.
 
(i)                  Stay of Acceleration .  If acceleration of the time for
payment of any amount payable by the Borrowers under this Agreement is stayed
upon the insolvency, bankruptcy or reorganization of any of the Borrowers, all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Borrower hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
 
(j)                 Benefit to Borrowers .  All of the Borrowers and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person.  Each Borrower and each Subsidiary
will derive substantial direct and indirect benefit from the extension of credit
hereunder.
 

--------------------------------------------------------------------------------


Signature Pages Follow
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 
BORROWERS:
 
ALLION HEALTHCARE, INC.
BIOMED HEALTHCARE, INC.
 
ACCESS THERAPEUTICS, INC.
ATLAS RESPIRATORY SERVICES, INC.
 
BIOMED CALIFORNIA, INC.
 
BIOMED FLORIDA, INC.
 
BIOMED KANSAS, INC.
 
BIOMED PA, INC.
 
BIOMED PHARMACEUTICALS, INC.
 
BIOMED TEXAS, INC.
 
ACCESS HEALTHCARE SERVICES, LLC
 
MOMS PHARMACY OF BROOKLYN, INC.
 
MOMS PHARMACY, INC., a New York corporation
 
MOMS PHARMACY, INC., a California corporation
 
MAIL ORDER MEDS OF FLORIDA, LLC
 
ORIS HEALTH, INC.
 
NORTH AMERICAN HOME HEALTH SUPPLY, INC.
 
MEDICINE MADE EASY
 
SPECIALTY PHARMACIES, INC.
 
 
 

By:    /s/ Michael P. Moran                  
 
Name:  Michael P. Moran
 
Title: President
 
 
 
 
 
ADMINISTRATIVE AGENT:
 
CIT HEALTHCARE LLC, as Administrative Agent

By:   /s/ Steven R. Dowe                               
Name:   Steven R. Dowe                               
Title:   Managing Director                               
 
LENDER(S):
 
CIT HEALTHCARE LLC, as a Lender

By:   /s/ Steven R. Dowe                               
Name:   Steven R. Dowe                               
Title:   Managing Director                               
 

 
 
 

--------------------------------------------------------------------------------


 

Schedule 2.01
 
Name of Lender:
 
Revolving Loan Commitment:
 
Revolving Pro Rata Share:
 
Term Loan Commitment:
 
Term Pro Rata Share:
 
CIT Healthcare LLC
 
$20,000,000
 
100%
 
$35,000,000
 
100%
 

 
 

--------------------------------------------------------------------------------



Schedule 4.01
 
 
 
Subordinated Indebtedness
 
 
 
1.                  Indebtedness owed in favor of AmerisourceBergen Drug
Corporation pursuant to that certain Prime Vendor Agreement, dated September 15,
2003, between AmerisourceBergen Drug Corporation (Distributor) and Allion
Healthcare Inc. (Customer).
 
 
 
2.                  Indebtedness owed in favor of Raymond A. Mirra, Jr. pursuant
to that certain Promissory Note dated October 5, 2007, in the principal sum of
$3,000,000.
 
 
 
3.                  Indebtedness owed in favor of RAM Capital Group, LLC
pursuant to that certain Promissory Note dated September 30, 2006, in the
principal sum of $175,000.00 and that certain Promissory Note dated December 31,
2007, in the principal sum of $218,555.00.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 

 
 
Schedule 5.06
 
 
 
Litigation
 
 
 
1.                  Oris Medical Systems Inc. v. Allion Healthcare, Inc., et
al., Superior Court of California, San Diego County, Action No. GIC 870818, as
set forth in Holdings’ public filings. 
 
 
 
Borrowers do not believe the litigation described above could reasonably be
expected to result in Material Adverse Effect.
 

 

--------------------------------------------------------------------------------


 
Schedule 5.10
 
 
 
Insurance
 
 
 
See attached Insurance Summary.
 

--------------------------------------------------------------------------------



Schedule 5.13
 
 
 
Capitalization
 
 
 
 
 
Name
 
 
 
Jurisdiction of Organization
 
Allion Healthcare, Inc.
 
Delaware
 
MOMS Pharmacy of Brooklyn, Inc.
 
New York
 
MOMS Pharmacy, Inc.
 
California
 
MOMS Pharmacy, Inc.
 
New York
 
Mail Order Meds of Florida, LLC
 
Florida
 
Oris Health, Inc.
 
California
 
North American Home Health Supply, Inc.
 
California
 
Medicine Made Easy
 
California
 
Specialty Pharmacies, Inc.
 
Washington
 
Biomed Healthcare, Inc.
 
Delaware
 
BioMed Pharmaceuticals, Inc.
 
Delaware
 
Biomed California, Inc.
 
California
 
Biomed Florida, Inc.
 
Florida
 
Biomed Kansas, Inc.
 
Kansas
 
Biomed PA, Inc.
 
Pennsylvania
 
Biomed Texas, Inc.
 
Texas
 
Access Healthcare Services, LLC
 
Pennsylvania
 
Access Therapeutics, Inc.
 
Delaware
 
Atlas Respiratory Services, Inc.
 
Delaware
 

 
 
As of November 2, 2007, there were 16,203,666 shares of Holdings’ common stock,
$.001 par value, outstanding.  The chart below outlines beneficial owners of 5%
or greater of the Holdings’ common stock as of October 30, 2007. 
 
 

--------------------------------------------------------------------------------


 
Stockholders
 
Shares
 
Percentage
 
Bonanza Capital, Ltd. et al.
 
1,396,000
 
8.6%
 
HealthInvest Partners AB et al. (11) 
 
1,376,130
 
8.5%
 
Royce & Associates, LLC (12) 
 
1,311,900
 
8.1%
 
Kennedy Capital Management, Inc.(13)  
 
1,207,671
 
7.0%
 
Discovery Group (14)
 
1,074,000
 
6.6%
 
Gruber & McBaine Capital Management LLC (15) 
 
1,058,225
 
6.5%
 
Cortina Asset Management, LLC (16) 
 
856,920
 
5.3%
 
W.S. Capital, L.L.C. (17) 
 
818,200
 
5.0%
 

 
 

--------------------------------------------------------------------------------


Holdings has authorized 20,000,000 shares of preferred stock, $0.001 par value,
which the Board of Directors has authority to issue from time to time in series.
Upon the IPO in June 2005, all of the preferred stock outstanding was converted
to common stock.
 
 
 
In 2005, Holdings recognized a deemed dividend of $1,338,047 for additional
shares of common stock, par value $0.001 per share, issued in connection with
the conversion of preferred stock immediately prior to Holdings’ IPO. These
additional shares were issued in accordance with the terms of Holdings’ Amended
and Restated Certificate of Incorporation and the Certificate of Designation of
Rights and Preferences for the Series D* and Series E Preferred Stock* as
follows:
 
 
 
Series C
 
32 shares of common stock at $5.00 per share
 
Series D
 
113 shares of common stock at $6.00 per share
 
Series E
 
80 shares of common stock at $6.25 per share
 

 
 
* No longer outstanding
 
 
 
The following chart illustrates Holdings’ ownership in its subsidiaries:
 
 
 
Allion Healthcare, Inc.
 
Biomed Healthcare, Inc.
 
100%
 
Allion Healthcare, Inc.
 
MOMS Pharmacy of Brooklyn, Inc.
 
100%
 
Allion Healthcare, Inc.
 
MOMS Pharmacy, Inc. (NY)
 
100%
 
Allion Healthcare, Inc.
 
Mail Order Meds of Florida, LLC
 
100%
 
Allion Healthcare, Inc.
 
Oris Health, Inc.
 
100%
 
Allion Healthcare, Inc.
 
MOMS Pharmacy, Inc. (CA)
 
100%
 
MOMS Pharmacy, Inc. (CA)
 
North American Home Health Supply, Inc.
 
100%
 
MOMS Pharmacy, Inc. (CA)
 
Medicine Made Easy
 
100%
 
MOMS Pharmacy, Inc. (CA)
 
Specialty Pharmacies, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
BioMed Pharmaceuticals, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
Biomed California, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
Biomed Florida, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
Biomed Kansas, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
Biomed PA, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
Biomed Texas, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
Atlas Respiratory Services, Inc.
 
100%
 
Biomed Healthcare, Inc.
 
Access Therapeutics, Inc.
 
100%
 
Access Therapeutics, Inc.
 
Access Healthcare Services, LLC
 
100%
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
Schedule 5.17
 
 
 
IP Rights
 
 
 
 
 
Loan Party
 
Patents / Registration or Application Numbers
 
Trademarks / Registration or Application Numbers
 
Copyrights / Registration or Application Numbers
 
Allion Healthcare, Inc.
 
None
 
MOMSPak automated prescription packaging system
 
 
 
None
 
Access Therapeutics, Inc.
 
None
 
Application No.:
 
78/875,892
 
None
 
 
 
 
 
Application No.:
 
78/875,861
 
 
 

 
 
Allion Domain Names :
 
www.allionhealthcare.com
 
www.momspharmacy.com
 
www.orismed.com
 
www.orislabtracker.com
 
www.meddemo.com
 
www.prioritypharmacy.com
 

--------------------------------------------------------------------------------



 
 
Schedule 5.18
 
 
 
Broker’s Fees
 
 
 
Fee in the amount of $1,000,000 payable to Administrative Agent in connection
with the transactions contemplated by the Agreement.
 

--------------------------------------------------------------------------------



Schedule 5.20(a)
 
 
 
Locations of Real Property
 
 
 
Credit Party
 
Address
 
Size
 
Owned/Leased/Operated by Third Party
 
Name and Address of Owner (if leased) or Third-Party Operator (if operated by a
third party)
 
 
 
Allion Healthcare, Inc.
 
1660 Walt Whitman Road,
 
Melville, NY 11747
 
8,215 rentable square feet
 
Leased
 
RA 1660 Walt Whitman Road LLC
 
c/o RexCorp Realty LLC
 
625 RexCorp Plaza
 
Uniondale, NY 11556
 
 
 
MOMS Pharmacy of Brooklyn, Inc.
 
 
 
821 Franklin Avenue
 
Brooklyn, NY 11225
 
1,500 square feet
 
Leased
 
Eastern Parkway Realty LLC
 
c/o Limor Management LLC
 
2003 Avenue J
 
Suite 1C
 
Brooklyn, NY 11210
 
 
 
Moms Pharmacy, Inc.
 
7590 Fay Avenue, Suite 403
 
La Jolla, CA 92037
 
Approximately 2,687 square feet
 
Leased
 
Modern Castles II
 
c/o Gaines Investment Trust
 
7590 Fay Avenue, Suite 200
 
La Jolla, CA 92037
 
 
 
 
 
19300 S. Hamilton Avenue
 
Suite 170
 
Gardena, CA 90248
 
 
 
 7,280 rentable (6,442 usable) square feet
 
Leased
 
TPRF/Hamilton Corporate Center, LLC
 
c/o The Real Estate Group 1762
 
Westwood Blvd.,
 
Suite 400
 
Los Angeles, CA 90024
 
 
 
Medicine Made Easy
 
Hamilton Corporate Center
 
Suite 170 and 180
 
19300 South Hamilton Avenue
 
Gardena, CA 90248
 
 
 
7,280 rentable (6,442 usable) square feet
 
Leased
 
TPRF/Hamilton Corporate Center, LLC
 
c/o The Real Estate Group 1762
 
Westwood Blvd.,
 
Suite 400
 
Los Angeles, CA 90024
 
 
 
 
 
3940 Fourth Avenue
 
Suite 150
 
San Diego, CA 92103
 
1,900 square feet
 
Leased
 
 
 
Acadia Corporation
 
3954 Fourth Avenue
 
San Diego, CA 92103
 
 
 
5417 Whittier Blvd.
 
Los Angeles, CA 90022
 
 
 
3,000 square feet
 
Leased
 
Dr. Elvia Contreras
 
5373 Whittier Blvd.
 
Los Angeles, CA 90022
 

 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
Credit Party
 
Address
 
Size
 
Owned/Leased/Operated by Third Party
 
Name and Address of Owner (if leased) or Third-Party Operator (if operated by a
third party)
 
 
 
Moms Pharmacy, Inc.
 
 
 
1660 Walt Whitman Road,
 
Suite 105
 
Melville, NY 11747
 
 
 
8,215 rentable square feet
 
Leased
 
RA 1660 Walt Whitman Road LLC
 
c/o RexCorp Realty LLC
 
625 RexCorp Plaza
 
Uniondale, NY 11556
 
 
 
Mail Order Meds of Florida, LLC
 
4500 Biscayne Boulevard, Suite 104
 
Miami, FL
 
Approximately 2,700 square feet
 
Leased
 
4500 Holdings, L.C.
 
4500 Biscayne Boulevard
 
Miami, FL 33137
 
 
 
North American Home Health Supply, Inc.
 
16129 Cohasset Street
 
Van Nuys, CA 91406
 
Approximately 5,000 square feet
 
Leased
 
The Tuffias Family Trust
 
c/o Robert H. and Judith K. Tuffias
 
10132 Hollow Glen Circle
 
Los Angeles, CA 90077
 
 
 
 
 
7590 Fay Avenue, Suite 403
 
La Jolla, CA 92037
 
 
 
Approximately 2,687 square feet
 
Leased
 
Modern Castles II
 
c/o Gaines Investment Trust
 
7590 Fay Avenue, Suite 200
 
La Jolla, CA 92037
 
 
 
Specialty Pharmacies, Inc.
 
45 Castro Street
 
San Francisco, CA 94114
 
560 square feet
 
Leased
 
California Pacific Medical Center
 
Support Services – Property Management Dept.
 
45 Castro Street, North Tower, First Floor
 
San Francisco, CA 94114
 
 
 
 
 
191 Golden Gate Avenue
 
San Francisco, CA 94102
 
Approximately 1,800 square feet
 
Subleased
 
Tenderloin AIDS Resource Center
 
Attn:  Executive Director
 
P.O. Box 423930
 
San Francisco, CA 94142
 
 
 
 
 
1120 Cherry Street
 
Seattle, WA 98104
 
Approximately 607 square feet
 
Leased
 
Swedish Health Services, Inc.
 
1115 Columbia Street
 
Seattle, WA 98104
 
 
 
 
 
465 – 2nd Street
 
Oakland, CA 94607
 
Real Property → 4,580 rentable square feet (ground floor areas only)
 
Premises → 1,030 square feet including 23 square feet of Common Utility Area
 
Leased
 
Pacific Bluesville Group
 
P.O. Box 31113
 
Oakland, CA 94604
 

Credit Party
 
Address
 
Size
 
Owned/Leased/Operated by Third Party
 
Name and Address of Owner (if leased) or Third-Party Operator (if operated by a
third party)
 
 
 
Biomed Healthcare, Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
BioMed
 
Pharmaceuticals,
 
Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
 
 
33 West Main Street, Suite 302
 
Elmsford, NY 10523
 
 
 
 
 
Leased
 
Crossroads Management, LLC
 
33 West Main Street, Suite 302
 
Elmsford, NY 10523
 
 
 
Biomed
 
California, Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
 
 
721 Glasgow Avenue, Unit C
 
Inglewood, CA 90301
 
 
 
 
 
Leased
 
Summa Properties / 721-723 So. Glasgow, LLC
 
420 Hindry Avenue, Unit C
 
Inglewood, CA 90301
 
Biomed Florida,
 
Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
 
 
1995 East Oakland Park Boulevard,
 
Suites 100 & 110
 
Fort Lauderdale, FL 33306
 
 
 
 
 
Leased
 
1995 Building, Inc.
 
1995 East Oakland Park Blvd.,
 
Suite 200
 
Fort Lauderdale, FL 33306
 
Biomed Kansas,
 
Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
 
 
10633-35 Rene
 
Lenexa, Kansas 66215-4052
 
 
 
 
 
Leased
 
Mather Enterprises
 
10633-35 Rene
 
Lenexa, Kansas 66215-4052
 
 
 

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
Credit Party
 
Address
 
Size
 
Owned/Leased/Operated by Third Party
 
Name and Address of Owner (if leased) or Third-Party Operator (if operated by a
third party)
 
 
 
Biomed PA, Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
Biomed Texas,
 
Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
 
 
1512 8th Avenue, Suites 100, 400-500
 
Fort Worth, TX 76104
 
 
 
 
 
Leased
 
Larry Jr. Land and Cattle II
 
1512 8th Avenue, Suites 100, 400-500
 
Fort Worth, TX 76104
 
 
 
 
 
1919 North Loop Street,
 
West, Suite 180
 
Houston, TX 77008
 
 
 
 
 
Leased
 
Attn: Flor D. Moreno
 
Weingarten Realty
 
2600 Citadel Plaza Drive
 
Houston, TX 77008
 
 
 
 
 
215 N. San Saba, Suite 205
 
San Antonio, TX
 
78207
 
 
 
 
 
Leased
 
EMRLH4, LLC
 
12121 Wilshire Boulevard,
 
Suite 1400
 
Los Angeles, CA 90025
 
Attn: Aric Ohana, Pentaco Manager
 
 
 
Access
 
Healthcare
 
Services, LLC
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
Access
 
Therapeutics, Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
 
 
33 West Main Street, Suite 302
 
Elmsford, NY 10523
 
 
 
 
 
Leased
 
Crossroads Management, LLC
 
33 West Main Street, Suite 302
 
Elmsford, NY 10523
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
Credit Party
 
Address
 
Size
 
Owned/Leased/Operated by Third Party
 
Name and Address of Owner (if leased) or Third-Party Operator (if operated by a
third party)
 
 
 
Atlas Respiratory Services, Inc.
 
950 Calcon Hook Rd., Suite 15
 
Sharon Hill, PA 19079
 
 
 
 
 
Leased
 
Calcon Hook Industrial Park, Inc.
 
950 Calcon Hook Road, Bays 15-17,
 
Sharon Hill, PA 19079
 
 
 
 
 
10631 Rene
 
Lenexa, Kansas 66215
 
 
 
 
 
Leased
 
Mather Enterprises, a Kansas partnership
 
10631 Rene
 
Lenexa, Kansas 66215
 
 
 
 
 
10925-A Richmond Highway[1]
 
Lynchburg, VA 24504
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------



 
 
Schedule 5.20(b)
 
 
 
Locations of Tangible Personal Property
 
 
 
See 5.20(a).
 

--------------------------------------------------------------------------------



 
 
Schedule 5.20(c)
 
 
 
Locations of Chief Executive Office
 
 
 
Chief executive office as to each Loan Party:
 
 
 
Allion Healthcare, Inc.
 
1660 Walt Whitman Road, Suite 105
 
Melville, NY 11747
 
 
 
 
 
Loan Party
 
Organizational Identification Number
 
Federal Employer Identification Number
 
 
 
Allion Healthcare, Inc.
 
2186394
 
11-2962027
 
Moms Pharmacy of Brooklyn, Inc.
 
New York State does not issue organizational identification numbers.
 
84-1703740
 
Moms Pharmacy, Inc.
 
C2501426
 
43-2007517
 
Moms Pharmacy, Inc.
 
New York State does not issue organizational identification numbers.
 
11-3079638
 
Mail Order Meds of Florida, LLC
 
L02000017263
 
04-3702637
 
Oris Health, Inc.
 
C2754464
 
25-1922183
 
North American Home Health Supply, Inc.
 
C1890345
 
95-4485703
 
Medicine Made Easy
 
C2132162
 
33-0839468
 
Specialty Pharmacies, Inc.
 
602172609
 
52-7256477
 
Biomed Healthcare, Inc.
 
4518707
 
26-2199784
 
BioMed Pharmaceuticals, Inc.
 
4060083
 
20-3796876
 
Biomed California, Inc.
 
2917606
 
20-8983819
 
Biomed Florida, Inc.
 
P07000070701
 
26-0377054
 
Biomed Kansas, Inc.
 
6176150
 
26-0169634
 
Biomed PA, Inc.
 
3735567
 
26-0377306
 
Biomed Texas, Inc.
 
800860646
 
26-0761129
 
Access Healthcare Services, LLC
 
3310543
 
20-2997706
 
Access Therapeutics, Inc.
 
4111290
 
20-4344138
 
Atlas Respiratory Services, Inc.
 
3881454
 
35-2245466
 

 
 

--------------------------------------------------------------------------------



 
 
Schedule 5.24
 
 
 
Material Contracts
 
 
 
 1. 
 2. Prime Vendor Agreement, dated September 15, 2003, between AmerisourceBergen
    Drug    

Corporation (Distributor) and Allion Healthcare, Inc. (Customer).
 
 
 

--------------------------------------------------------------------------------



 
 
Schedule 6.19
 
(Post Closing Covenants)
 
1.         On or before June 3, 2008, Loan Parties shall deliver to
Administrative Agent audited consolidated and consolidating balance sheets of
the Target and its Subsidiaries as of Fiscal Year ending December 31, 2007, and
the related consolidated and consolidating statements of income or operations,
retained earnings, shareholders’ equity and cash flows for such Fiscal Year, in
reasonable detail and prepared in accordance with GAAP, and in the case of the
consolidated financial statements audited and accompanied by a report and
opinion of BDO Seidman, LLP or other independent certified public accountants of
nationally recognized standing acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
 
2.         On or before June 3, 2008, the Loan Parties shall have to
Administrative Agent a fully executed Deposit Account Control Agreements and/or
Deposit Account Restriction Agreements, as applicable, with respect to each
deposit account of the Loan Parties (other than the Excluded Accounts); and
 
3.  On or before June 3, 2008, the Loan Parties shall use commercially
reasonable efforts to deliver to Administrative Agent a fully executed landlord
waiver, in form and substance reasonably satisfactory to Administrative Agent,
from the landlord of each location of the Loan Parties.
 
4.  Attached here to as Exhibit A is a listing of all pharmacy and healthcare
licenses and permits, (collectively and individually, “Permits”) and the notices
and other documentation required for Loan Parties to execute, deliver and submit
in connection with the merger transaction affecting certain of  the Loan Parties
and the Loan Documents (“Licensing Matrix”).  The Licensing Matrix indicates
that certain notifications and other documentation has not been submitted and
certain approvals have not been received as of the Closing Date.   On or before
May 5, 2008, Loan Parties shall deliver to Administrative Agent evidence that
all notices and other documentation required to have been submitted as set forth
on the Licensing Matrix have been submitted and Loan Parties shall directly or
through their counsel provide a status report showing the current status of all
notices and other documentation submitted and approvals received as of such date
of such request.  The purpose of this provision is to provide the Loan Parties
with time to demonstrate to Administrative Agent that they have timely submitted
all required documentation in accordance with all applicable legal requirements,
but nothing in this provision shall be construed to affect, limit or impair the
obligation of the Loan Parties to fully comply with all applicable laws as
required by Loan Documents, including without limitation to timely receive all
Permits.
 
5.   On or before April 10, 2008, the Loan Parties shall deliver to
Administrative Agent an insurance certificate evidencing the workers
compensation policy of Biomed Healthcare, Inc., including endorsements in favor
of Administrative Agent with respect thereto.
 

--------------------------------------------------------------------------------



EXHIBIT A
 
to Schedule 6.19
 

--------------------------------------------------------------------------------



 
 
 
 
BIOMED:  PROJECT SABRE
(change of ownership – 100% Biomed shares)
 
 
 
BIOMED CALIFORNIA, INC. (Inglewood, CA)
 
 
 
PHARMACY PERMIT NOTICES / NEW APPLICATIONS
 
NON-RESIDENT/CALIFORNIA RESIDENT PHARMACY LICENSES
 
 
 
State
 
License/#
 
Action Required / Research Summary
 
Status
 
California
 
Retail Pharmacy / PHY48578
 
New Application Required 15 days prior to closing and approval required prior to
closing.
 

 
Sent 3/20/08.  Case #62361 assigned. 
 
 
 
Medicaid / Pending (Medi-Cal)
 
New application after closing.
 
Send after closing.
 
Oregon
 
Retail Drug Outlet w/ Controlled Substance / RP-0002460-CS
 
Notification within 10 days of closing.
 
Application Sent 4/1/08.
 
 
 
Medicaid / 218428
 
Complete DMAP 3035 form within 30 days of the merger
 
 
 
Send after closing.
 
 
 
Medicare / 597158001
 
See National License summary below.
 
 
 

 
 
 
 
BIOMED FLORIDA, INC. (Ft. Lauderdale, FL)
 
 
 
PHARMACY PERMIT NOTICES/NEW APPLICATIONS
 
RESIDENT PHARMACY LICENSE
 
 
 
State
 
License/#
 
Action Required / Research Summary
 
Status
 
Florida
 
Community / PH22874
 
No action required
 
 
 
N/A
 
 
 
Medicaid / 0321834
 
New application required.
 
Sent 4/4/08.
 

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
BIOMED KANSAS, INC. (Lenexa, KS)
 
 
 
PHARMACY PERMIT NOTICES/NEW APPLICATIONS
 
NON-RESIDENT/KANSAS RESIDENT PHARMACY LICENSES
 
 
 
 
 
State
 
License/#
 
Action Required / Research Summary
 
Status
 
Kansas
 
 
 
Pharmacy / 2-10120
 
Notification within 5 days after merger.
 
Sent 3/21/08
 
 
 
Medicare / 6065730001
 
See Federal licensure chart below.
 
 
 
 
 
Medicaid / 200437200A
 
Notification within 30 days of the merger.
 
 
 
Send after closing.
 
 
 
HHA / A046157
 
Notification letter required. 
 
 
 
Notification letter sent 3/25/08.
 
Missouri
 
Class A Community / Ambulatory / 20008004242
 
New Application prior to consummation of the merger.
 
 
 
 
 
Application Sent 3/21/08.
 
 
 
Medicaid / 606309409
 
Submit change of ownership form after closing.
 
 
 
Send after closing.
 

 
 
 
 
BIOMED PHARMACEUTICALS, INC. (Elmsford, NY)
 
 
 
PHARMACY PERMIT NOTICES/NEW APPLICATIONS
 
NON-RESIDENT/NEW YORK RESIDENT PHARMACY LICENSES
 
 
 
State
 
License/#
 
Action Required / Research Summary
 
Status
 
New York
 
Pharmacy / 28140
 
Notification to Board within 30 days of the merger.
 
 
 
Sent 4/1/08
 
 
 
Medicare /5892460003
 
See Federal license summary below.
 
 
 
 
 
Connecticut
 
Non-Resident Pharmacy / 866
 
Notification immediately upon merger.
 
 
 
 
 
Sent 4/1/08
 
 
 
Medicaid / 3139608
 
Send update regarding change of ownership after closing.
 
Send after closing.
 

 

--------------------------------------------------------------------------------


 
BIOMED TEXAS, INC. (Ft. Worth, TX)
 
 
 
PHARMACY PERMIT NOTICES/NEW APPLICATIONS
 
RESIDENT PHARMACY LICENSES
 
 
 
State
 
License/#
 
Action Required / Research Summary
 
Status
 
Texas
 
 
 
Class A Pharmacy / 25763
 
No action required.
 
 
 
 
 
N/A
 
 
 
Controlled Substance / PO155560
 
No action required.
 
 
 
 
 
N/A
 
 
 
Vendor Drug Program / 14858
 
Notification at least 10 days prior to the change.
 
Sent 4/1/08
 
Home health license
 
9775
 
Prior notice is required.
 
Sent 4/2/08
 

 
 
NATIONAL LICENSES
 
 
 
DEA
 
Notify DEA only if  license numbers will change. 
 
FL DEA office requires notice of change in control.
 
 
 
Status:
 
CA – Send after new license # obtained.  Power of attorney for buyer to use
seller’s DEA number on file at Biomed CA.
 
FL – Sent 3/20/08.
 
KS – N/A. 
 
NY – N/A. 
 
TX – N/A.
 
NPI
 
Notify NPI regarding changes to the application after closing.
 
 
 
 
 
CA – Changes made online after closing.
 
FL – Changes made online after closing.
 
KS – Changes made online after closing.
 
NY – Changes made online after closing.
 
TX - Changes made online after closing.
 
NCPDP
 
Notify NCPDP of changes to the application (new license/permit numbers) after
closing.
 
 
 
CA – Notify after new license # obtained.
 
FL – Notify if new Medicaid # is issued.
 
KS – N/A
 
NY – N/A
 
TX – N/A
 
Medicare
 
Notify CMS of all changes to the DMEPOS application within 30 days of the
merger.
 
 
 
 
 
CA –  Send after closing.
 
FL – Send after closing.
 
KS – Send after closing.
 
NY – Send after closing.
 
TX - Send after closing.
 

 
 

--------------------------------------------------------------------------------



BIOMED:  PROJECT SABRE
(change of ownership – 100% Biomed shares)
 
 
 
Biomed PA, Inc. (Sharon Hill, PA)
 
 
 
PHARMACY PERMIT NOTICES/NEW APPLICATIONS
 
NON-RESIDENT/PENNSYLVANIA RESIDENT PHARMACY LICENSES
 
 
 
State
 
License/#
 
Action Required / Research Summary
 
Status
 
Alabama
 
 
 
Out of State Mail Order, Non-Resident Pharmacy /
 
201553, 112973
 
Notify board within 10 days of the merger.
 
 
 
 
 
Sent 4/1/08
 
 
 
Alaska
 
Out of Sate Pharmacy /
 
817
 
Submit a new facility application.
 
 
 
Sent 4/1/08.
 
Arizona
 
 
 
Pharmacy / Y004949
 
New application prior to consummation of the merger.
 
 
 
 
 
Sent 4/1/08.
 
Colorado
 
 
 
Prescription Drug Outlet Out-of-State / 5675
 
New application upon consummation of merger.
 
 
 
 
 
Sent 4/2/08
 
Connecticut
 
 
 
Non-Resident Pharmacy / 758
 
Notification immediately upon merger.
 
 
 
Sent 4/2/08
 
Delaware
 
Non-resident Pharmacy / A9-0000765
 
New Application Prior to merger.
 
 
 
Sent 4/1/08
 
Florida*
 
 
 
Special Non-Resident / PH23168 (control No: 38831)
 
No action required
 
 
 
N/A
 
Hawaii
 
Miscellaneous Permit / 524
 
Notice within 10 days of merger.
 
 
 
Send after closing.
 
Idaho
 
Mail Service Pharmacy / 2176MS
 
Report change to the Board within 10 working days of the merger.
 
 
 
Send after closing.
 


Illinois


 
 
 
Licensed Division I Pharmacy / 054.0158
 
New application required upon change.
 
 
 
 
 
Send after closing.
 
Indiana


 
 
 
Non-Resident Pharmacy / 64000829A
 
Notification and submit new application within 20 days of the merger.
 
 
 
Send after closing.
 
 
 
Medicaid / 200801280
 
New Application  and written notice upon consummation of the merger.
 
 
 
Send after closing.
 
Iowa
 
Non-Resident Pharmacy / 3743
 
New Application and CSA Registration
 
Sent 4/2/08.
 
Kansas
 
 
 
Non-Resident Pharmacy / 22-02545
 
Notification to Board within 5 days after merger.
 
 
 
Send after closing.
 
Kentucky
 
 
 
 
 
 
 
Must file for waiver with KY BOP.
 
 
 
 
 
Biomed will apply for waiver after closing.
 
Maine


 
Mail Order Pharmacy / MO40000709
 
Notification sent to board 7 days prior to the merger.
 
 
 
Sent 4/1/08.
 
Michigan*


 
Pharmacy / illegible
 
New application and affidavits from buyer and seller.
 
Sent 4/2/08.
 
 
 
Medicaid / 1124054259
 
Notification at end of March, 2008.
 
 
 
Sent 4/1/08.
 
Minnesota


 
Pharmacy / 263132
 
New application must be submitted upon consummation of the merger.
 
 
 
Send after closing.
 
Mississippi


 
 
 
Non-Resident Pharmacy / 06844/07.1
 
Letter notice 10 days in advance of the merger and inventory taken at time of
change.
 
Sent 4/1/08
 
Missouri
 
 
 
 
 
Class A / 2005030628
 
New Application and confirmation of issuance of temporary license prior to
consummation of the merger.
 
Sent 3/21/08
 
Nevada
 
Pharmacy / PH02287
 
New Application no less than 15 days before consummation of the merger
 
 
 
Sent 4/1/08
 
 
 
Medicaid / 1124054259
 
Submit Provider Information Change Form within 5 business days of the merger.
 
 
 
Send after closing
 
New Hampshire


 
Mail-Order Pharmacy / NR0486
 
New Application upon consummation of merger.
 
 
 
 
 
Sent 4/1/08
 
New Jersey
 
 
 
n/a
 
No action required.
 
 
 
N/A
 
New York
 
 
 
Non-Resident Establishment Registered Pharmacy / 99-1185
 
 
 
Notify within 30 days of merger.
 
 
 
 
 
Send after closing.
 
North Carolina
 
 
 
Pharmacy / 9994
 
New Registration. New application upon change.
 
 
 
 
 
Send after closing.
 
North Dakota
 
Class G – Out of State Pharmacy / 366
 
New Application and immediate notification that majority of stock will not be
owned by registered pharmacists
 
 
 
 
 
Sent 4/2/08.
 
Ohio
 
 
 
 
 
Non-Territorial Pharmacy / 02-1633200, Class 45
 
New application.
 
 
 
Send after closing.
 
Oklahoma
 
Non-Resident Pharmacy / 99-1248
 
New Application prior to consummation of the merger, notification to OK Bureau
of Narcotics and Dangerous Drugs and inventory of all controlled substances
taken on date of transfer of ownership with copy sent to Board of Pharmacy.
 
Sent 4/2/08.
 
 
 
Medicaid / 200123210A
 
Submit disclosure of ownership form upon consummation of the merger.
 
 
 
Send after closing.
 
Oregon
 
 
 
Retail Drug Outlet with Controlled Substance / RP 002423 CS
 
Notification within 10 days of closing.
 
 
 
Sent 4/1/08.
 
 
 
Medicaid / 278836
 
Complete DMAP 3035 form within 30 days of the merger
 
 
 
Sent 4/1/08
 
Pennsylvania
 
 
 
 
 
Pharmacy (resident) / PP481437
 
New Application for Change in Ownership within 30 days of the merger.  License
number will remain.
 
 
 
 
 
Sent 3/21/08
 
Pennsylvania
 
 
 
Medicaid / 1020695070001
 
Notification Required.
 
 
 
Sent 3/25/08
 
Rhode Island


 
Pharmacy – Non-Resident / PHN09885
 
New Application prior to consummation of the merger and notification to the
Department at least 14 days prior to the merger.
 
Sent 4/1/08
 
South Carolina
 
 
 
Non-Resident Pharmacy / 600009813
 
New Application prior to consummation of the merger.  Notify SC BOP upon
consummation of the merger.
 
 
 
Sent 4/3/08
 
 
 
Medicaid / 7P1437
 
No action required.
 
N/A
 
South Dakota
 
Non-Resident Pharmacy / 400-0728
 
New Application submitted at least 30 days before the transfer of ownership. 
Return original SD Pharmacy Permit within 10 days of the transfer of ownership. 
Apply for a SD Controlled Substance Registration after receiving the pharmacy
permit.  Complete inventory on date of transfer.
 
Sent 4/2/08
 
Tennessee
 
 
 
Pharmacy / 4334
 
Notification to Director within 30 days of the merger.
 
 
 
 
 
Send after closing.
 
 
 
Medicaid / license #
 
Notification after merger.
 
Sent 3/21/08
 
Texas
 
 
 
Pharmacy / 25645
 
No action required. 
 
 
 
N/A
 
Utah
 
Pharmacy – Class D / 6672759-1708
 
New application and approval from division prior to merger. 
 
 
 
Sent 4/2/08.
 
Vermont


 
Non-Resident Pharmacy / 036-0000341
 
New application within 5 business days of the merger.
 
 
 
Send after closing.
 
Virginia


 
Non-Resident Pharmacy / 214000970
 
Must surrender registration upon consummation of the merger and, within 14 days
of the surrender, file a new application.
 
 
 
Send after closing.
 
 
 
Medicaid / 1952580078
 
No action required.
 
 
 
N/A
 
Washington
 
 
 
Mail Order Pharmacy / FM00059164
 
New Application must be submitted at least thirty days prior to the next
regularly scheduled board of pharmacy meeting. 
 
Sent 4/2/08
 
West Virginia
 
Mail Order Pharmacy / MO0560004
 
New Permit must be obtained from Board prior to the merger. 
 
Sent 4/2/08
 
Wyoming
 
Non-Resident Retail Pharmacy / NR50203
 
Immediately Notify Board of occurrence of merger.
 
 
 
 
 
Send after closing.
 
Medicare
 
DMEPOS / 6021520001
 
See National License summary below
 
 
 

 

--------------------------------------------------------------------------------


 
NATIONAL LICENSES
 
 
 
DEA
 
No action required.
 
Status: N/A
 
NPI
 
Notify NPI regarding changes to the application for all pharmacies after
closing.
 
 
 
Status:  Login to online site and change parent information after closing.
 
NCPDP
 
No action required.
 
Status:  N/A. 
 
Medicare
 
Notify CMS of all changes to the DMEPOS application within 30 days of the merger
for all pharmacies that have Medicare provider numbers.
 
 
 
Status: Send after closing.
 

 
 

--------------------------------------------------------------------------------



4/1/08
 
 
 
Project Sabre – Allion licensure disclosures
 
 
 
Resident Licenses:
 
 
 
New York
 
MOMS Pharmacy and MOMS Pharmacy of Brooklyn, Inc. must submit a disclosure of
ownership and control form to New York Medicaid within 15 days of the merger.
 
STATUS: Send after merger
 
 
 
MOMS Pharmacy and MOMS Pharmacy of Brooklyn, Inc. must notify the New York EPIC
program after the merger.
 
STATUS: Send after merger
 
 
 
Washington
 
Cherry Street Pharmacy must notify Washington Medicaid prior to the merger.
 
STATUS: Sent 3/28/08.
 
 

--------------------------------------------------------------------------------


 
Cherry  Street Pharmacy must notify Washington ADAP prior to the merger.
 
 STATUS: Send 4/1/08
 
 
 
Medicare
 
 
 
MOMS Pharmacy, MOMS Pharmacy of Brooklyn, Inc., Mail Order Meds of Florida, LLC,
North  American Pharmacy, Medicine Made Easy/MOMS Pharmacy, Priority Pharmacy,
Whittier Goodrich Pharmacy, Castro Street Pharmacy, Castro & Duboce Pharmacy,
2nd Street Pharmacy and Cherry Street Pharmacy must notify Medicare within 30
days of the merger.
 
STATUS: Send after merger.
 
 
 
Non –Resident Licenses:
 
 
 
MOMS Pharmacy (Melville, NY) must notify the Maryland Board of Pharmacy within
30 days of the merger.
 
STATUS: Send after merger.
 
 
 
MOMS Pharmacy (Melville, NY) must notify the Michigan Board of Pharmacy after
the merger.
 
STATUS: Send after merger.
 
 
 
MOMS Pharmacy (Melville, NY) must notify the Mississippi Board of Pharmacy 10
days prior to the merger.
 
STATUS: Sent 3/28/08.
 
 
 
MOMS Pharmacy (Melville, NY) must notify the Ohio Board of Pharmacy 14 days
prior to the merger.
 
STATUS: Sent 3/28/08.
 
 
 
MOMS Pharmacy (Melville, NY) must notify the Rhode Island Board of Pharmacy
within 14 days of the merger.
 
STATUS: Send after merger.
 
 
 
MOMS Pharmacy (Melville, NY) must notify the South Carolina Board of Pharmacy 30
days prior to the merger and confirm the change within 10 days of the merger. 
Note that MOMS Pharmacy does not currently ship pharmaceuticals to South
Carolina.
 
STATUS: Sent 3/28/08.
 
 
 

--------------------------------------------------------------------------------



Schedule 7.01
 
 
 
Liens Existing on the Closing Date
 
 
 
 
 
Debtor
 
 
 
Secured Party
 
Jurisdiction
 
File #
 
File Date
 
Allion Healthcare, Inc.
 
General Electric Capital Corporation
 
 
 
Delaware
 
32320466
 
09/09/2003
 
 
 
AmerisourceBergen Drug Corporation*
 
 
 
Delaware
 
32381732
 
09/15/2003
 
Access Healthcare Services, LLC
 
 
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
Access Therapeutics, Inc.
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
Biomed America, Inc.
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
BioMed Pharmaceuticals, Inc.
 
 
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
Biomed California, Inc.
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
Biomed Florida, Inc.
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
Biomed Kansas, Inc.
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
Biomed PA, Inc.
 
CIT Healthcare LLC
 
 
 
 
 
 
 
 
 
Atlas Respiratory Services, Inc.
 
 
 
FirstLease, Inc.
 
Delaware
 
53532497
 
11/15/05
 

 
 
* Notwithstanding the foregoing, it is understood and agreed that the liens
granted to AmerisourceBergen Drug Corporation shall be “Permitted Liens” only to
the extent that the Administrative Agent has received an executed Subordination
Agreement from AmerisourceBergen Drug Corporation, in form and substance
satisfactory to Administrative Agent in its sole discretion.
 
 
 

--------------------------------------------------------------------------------



 
 
Schedule 7.02
 
 
 
Investments Existing on the Closing Date
 
 
 
None.
 

--------------------------------------------------------------------------------



Schedule 7.03
 
 
 
Indebtedness Existing on the Closing Date
 
 
 
Holdings
 
 
 
 
 
Name/Address of Payee
 
Principal Balance as of
 
 
 
Nature of Debt
 
 
 
Term
 
General Electric Capital Corporation
 
(Allion Healthcare, Inc.)
 
$39,589.54 as of 03/01/08
 
 
 
Equipment lease
 
4 yrs
 

 
 
Biomed Healthcare, Inc.
 
Name/Address of Payee
 
Principal Balance
as of
 
Nature of Debt
 
Term
 
Raymond A. Mirra, Jr. (Biomed America, Inc.)
 
$3,000,000
 
Acquisition of Stock
 
Demand
 
RAM Capital Group, LLC (Biomed America, Inc.)
 
$49,000 as of 07/31/07
 
Start-up capital - unsecured
 
Demand
 
RAM Capital Group, LLC (Biomed Pharmaceuticals, Inc.)
 
$-0- as of 07/31/07
 
Start-up capital – unsecured
 
Demand
 
RAM Capital Group, LLC (Biomed KS, Inc.)
 
$49,703 as of 07/31/07
 
Start-up capital – unsecured
 
Demand
 
RAM Capital Group, LLC (Biomed PA, Inc.)
 
$19,000 as of 07/31/07
 
Start-up capital – unsecured
 
Demand
 
RAM Capital Group, LLC (Biomed CA, Inc.)
 
$183,739 as of 07/31/07
 
Start-up capital – unsecured
 
Demand
 
RAM Capital Group, LLC (Biomed FL, Inc.)                     .
 
$1,000 as of 07/31/07
 
Start-up capital – unsecured
 
Demand
 
Firstrust Bank (Atlas Respiratory Services, Inc.)
 
$23,320 as of 07/31/07
 
Auto loan
 
5 yrs
 
Firstrust Bank (Atlas Respiratory Services, Inc.)
 
$23,826 as of 07/31/07
 
Auto loan
 
4 yrs
 
Firstrust Bank (Atlas Respiratory Services, Inc.)
 
$16,332 as of 07/31/07
 
Auto loan
 
4 yrs
 
Firstrust Bank (Atlas Respiratory Services, Inc.)
 
$6,598 as of 07/31/07
 
Auto loan
 
3 yrs
 
Firstrust Bank (Atlas Respiratory Services, Inc.)
 
$11,223 as of 07/31/07
 
Auto loan
 
4 yrs
 
Beneficial Bank (Atlas Respiratory Services, Inc.)
 
$9,932 as of 07/31/07
 
Auto loan
 
5 ½ yrs
 
Beneficial Bank (Atlas Respiratory Services, Inc.)
 
$11,829 as of 07/31/07
 
Auto loan
 
5 yrs
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name/Address of Payee
 
Principal Balance
as of
 
Nature of Debt
 
Term
 
Mercedes Benz Credit (Access Therapeutics, Inc.)
 
$50,599 as of 07/31/07
 
Auto lease
 
4 yrs
 
Lexus Financial Services (Access Healthcare Services, LLC)
 
$34,217 as of 07/31/07
 
Auto lease
 
3 yrs
 

 
 
 
 
 
 

--------------------------------------------------------------------------------


Other Debt :
 
 
 
CIT Healthcare Financing Agreement
 
           
 
Promissory Note with line of credit in favor of RAM Capital Group, LLC from
Atlas Respiratory Services, Inc. (zero balance)
 
           
 
Promissory Note with line of credit in favor of RAM Capital Group, LLC from
Biomed America, Inc. and its subsidiaries.
 
 
 
Promissory Note with line of credit in favor of RAM Capital Group, LLC from
Apogenics Healthcare, Inc.
 
 
 
Promissory Note in favor of Raymond A. Mirra, Jr. from Biomed America, Inc.
 
 
 
2005 Ford Freestar VIN#2FMZA52255BA25929 owned by Atlas Respiratory Services,
Inc. is financed by a Business Loan From Firstrust Bank dated 2-08-07
 

--------------------------------------------------------------------------------



Schedule 12.02
 
 
 
Certain Addresses for Notices
 
 
 
Allion Healthcare, Inc.
 
1660 Walt Whitman Road, Suite 105
 
Melville, NY 11747
 
 
 
If to Administrative Agent:
 
CIT Healthcare LLC
 
505 Fifth Avenue
 
New York, New York 10017
 
Attention:  Steven Dowe, Managing Director
 
Telephone: 212-771-9356
 
Facsimile: 800-596-3794
 
 
 
With a copy to:
 
 
 
Blank Rome LLP
 
One Logan Square
 
Philadelphia, PA 19103-6998
 
Attention:          Mark I. Rabinowitz, Esq.
 
Telephone:        (215) 569-5629
 
Facsimile:         (215) 832-5629
 
 
 
If to Borrower Representative:
 
Allion Healthcare, Inc.
 
1660 Walt Whitman Road, Ste 105
 
Melville, NY 11747 
 
Attention:          Michael P. Moran
 
Telephone:        (631) 547-6531
 
Facsimile:         (631) 249-5863                      
 
 
 

--------------------------------------------------------------------------------


 
 
 
 

EXHIBIT A-1
 
FORM OF LOAN NOTICE
 
CIT Healthcare LLC,
as Administrative Agent
under the Credit  Agreement
referred to below
 
__________
 
__________                                        [Date]
 
Attention:  __________
 
Ladies and Gentlemen:
 
The undersigned, [INSERT BORROWER REPRESENTATIVE], refers to the Credit and
Guaranty Agreement dated as of _________ __, 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “ Credit
Agreement ”; the terms defined therein being used herein as therein defined),
among the undersigned, CIT Healthcare LLC, as Administrative Agent and the other
financial institutions party thereto, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing as required by Section
2.02(a) of the Credit Agreement:
 
The Borrower is requesting a [Borrowing]/[conversion of Loans from one Type to
another]/[continuation of LIBOR Loans].
 
The Business Day of the proposed [Borrowing]/[conversion]/[continuation] is
__________, ___, 20__.
 
The principal amount of Loans to be [borrowed]/[converted]/[continued] is
$_____________.
 
[The Type of Loans to be borrowed]/[The Type of Loans to which existing [Base
Rate Loans]/[LIBOR Loans] are to be converted] are ______________________.
 
The duration of the Interest Period with respect to the proposed
[Borrowing]/[conversion]/[continuation] is [one]/[two]/[three]/[six] months.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed
[Borrowing]/[conversion]/[continuation]:
 
(k)               The representations and warranties of each Loan Party
contained in Article 5 of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, shall be true and correct in all material respects (provided, that if
any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of even date herewith, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of
Section 4.02 of the Credit Agreement, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement.
 

--------------------------------------------------------------------------------


(l)                  No Default or Event of Default shall exist, or would result
from such proposed Borrowing or from the application of the proceeds thereof.
 
(m)              After giving effect to such proposed Borrowing, the total
Revolving Exposures shall not exceed the total Revolving Commitments.
 
Delivery of an executed counterpart of this Notice of Borrowing by facsimile
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.
 
Very truly yours,
 
 
 
[                                                                        ]
 
 
 
By:       ______________________________
            Name:
            Title:
 

--------------------------------------------------------------------------------



EXHIBIT B-1
 
FORM OF REVOLVING NOTE
 
REVOLVING NOTE
 
$__________                                                                                     
Dated:  __________, 200_
 
FOR VALUE RECEIVED, the undersigned, ALLION HEALTHCARE, INC., a Delaware
corporation and [Merger Sub], a ____________ (collectively, the “ Borrowers ”),
HEREBY, JOINTLY AND SEVERALLY, PROMISE TO PAY ________________ or its registered
assigns (the “ Lender ”) for the account of the Lender on the Termination Date,
the aggregate principal amount of the Revolving Commitments owing to the Lender
by the Borrowers, pursuant to the Credit  Agreement dated as of __________ ___,
2008 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “ Credit Agreement ”; terms defined therein, unless otherwise
defined herein, are being used herein as therein defined) among the Borrowers,
the Lender, the other financial institutions party thereto, and CIT Healthcare
LLC, as administrative agent (in such capacity, together with any successor
administrative agent appointed pursuant to Article 11 of the Credit Agreement,
the “ Administrative Agent ”).
 
The Borrowers promise to pay to the Lender interest on the unpaid principal
amount of each Revolving Commitment from the date of such Revolving Commitment
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent, at the Administrative Agent’s Office in
same day funds.  Each Revolving Commitment owing to the Lender by the Borrowers,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto,
which is part of this Revolving Note; provided , however , that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrowers under this Revolving Note.
 
                        This Revolving Note is one of the Notes referred to in,
and is entitled to the benefits of, the Credit Agreement.  The Credit Agreement,
among other things, (i) provides for the making of advances by the Lender to or
for the benefit of the Borrowers from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrowers resulting from each such advance being evidenced
by this Revolving Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.  The obligations of the Borrowers under
this Revolving Note and the other Loan Documents, and the obligations of the
other Loan Parties under the Loan Documents, are secured by the Collateral as
provided in the Loan Documents.
 
 
 

--------------------------------------------------------------------------------


 
 
                                                            ALLION HEALTHCARE,
INC.
 
By:       ______________________________
            Name:
            Title:
 
[                                                                        ]
            Name:                                                 
            Title:                                                    
 

--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL
 



Date
 
Amount of
Advance
 
Amount of
Principal Paid
or Prepaid
 
Unpaid
Principal
Balance
 
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



EXHIBIT B-2
 
FORM OF TERM NOTE
 
TERM NOTE
 
$_______________                                                                           
Dated:  __________ __, ____
 
FOR VALUE RECEIVED, the undersigned, ALLION HEALTHCARE, INC., a Delaware
corporation and [Merger Sub], a _______________ (collectively the “ Borrowers
”), HEREBY, JOINTLY AND SEVERALLY, PROMISE TO PAY __________________ or its
registered assigns (the “ Lender ”) for the account of the Lender the aggregate
principal amount of the Term Loan Commitment owing to the Lender, by the
Borrowers, pursuant to the Credit  Agreement dated as of _____________, ___,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “ Credit Agreement ”; terms defined therein, unless otherwise defined
herein, are being used herein as therein defined) among the Borrowers, the
Lender, the other financial institutions party thereto, CIT Healthcare LLC, as
administrative agent (in such capacity, together with any successor
administrative agent appointed pursuant to Article 11 of the Credit Agreement,
the “ Administrative Agent ”).
 
The Borrowers promise to pay the Lender interest on the unpaid principal amount
of each Term Loan Commitment from the date of such Term Loan Commitment, as the
case may be, until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the Administrative Agent’s Office in same
day funds.  Each Term Loan Commitment owing to the Lender by the Borrowers and
the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this Term Note; provided , however ,
that the failure of the Lender to make any such recordation or endorsement shall
not affect the Obligations of the Borrowers under this Term Note.
 
This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making or purchasing of Term Loan Commitments by the Lender
to or for the benefit of the Borrowers on the Closing Date in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, the indebtedness of the Borrowers resulting from each such Term Loan
Commitment being evidenced by this Term Note, and (ii) contains provisions for
acceleration of maturity upon the happening of certain stated events and also
for prepayments on account of principal hereof prior to the maturity hereof upon
the terms and conditions therein specified.  The obligations of the Borrowers
under this Term Note and the other Loan Documents, and the obligations of the
other Loan Parties under the Loan Documents, are secured by the Collateral as
provided in the Loan Documents.
 

--------------------------------------------------------------------------------


 
 
 
 
ALLION HEALTHCARE, INC.
 
By:       ______________________________
            Name:
            Title:
 
[MERGER SUB]
 
By:                                                                  
            Name:                                                 
            Title:                                                    
 

--------------------------------------------------------------------------------



 
 
TERM LOANS AND PAYMENTS OF PRINCIPAL
 
Date
 
Amount of
Advance
 
Amount of
Principal Paid
or Prepaid
 
Unpaid
Principal
Balance
 
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 
Compliance Certificate
 
Please refer to the Credit  Agreement dated as of _________, __, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the “
Credit Agreement ”) among the undersigned (collectively, the “ Borrowers ”), the
Guarantors party thereto from time to time, the financial institutions party
thereto and CIT Healthcare LLC, as administrative agent (the “Administrative
Agent”).  This certificate (this “ Certificate ”) is delivered to the
Administrative Agent and the Lenders pursuant to the terms of the Credit
Agreement.  Terms used but not otherwise defined herein are used herein as
defined in the Credit Agreement.
 
The undersigned, being a Responsible Officer of the Borrower Representative,
hereby certifies and warrants as follows:
 
(i)         Enclosed are the following [end of Fiscal Year financial
statements:]//[end of Fiscal Quarter financial statements:]
[Use following paragraph for fiscal year-end financial statements]
 
[The Borrowers have delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Loan
Parties and their Subsidiaries ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.]
 
[Use following paragraph for fiscal quarter-end financial statements]
 
[The Borrowers have delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Loan
Parties and their Subsidiaries ended as of the above date.  Such consolidated
financial statements fairly present in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of the
Loan Parties and their Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
(ii)        The representations and warranties of each Loan Party contained in
Article 5 of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (provided, that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation shall be true and correct in all respects) on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.
 
(iii)       No Default or Event of Default exists.
 
(iv)       No Material Adverse Effect has occurred.
 

--------------------------------------------------------------------------------


(v)        The Consolidated Total Leverage Ratio is not greater than [____] to
1.
 
(vi)       The Consolidated Senior Leverage Ratio is not greater than [
                 ] to 1.
 
(vii)      The Consolidated Fixed Charges Coverage Ratio is not less than [__]
to 1.
 
(viii)      The Consolidated Capital Expenditures are not greater than
$____________.
 
Borrowers have caused this Certificate to be executed and delivered by the
Responsible Officer of the Borrower Representative (solely in such capacity and
not as an individual) thereunto duly authorized on ______ __, 20__.
 
 
 
                                                                        [INSERT
BORROWER REPRESENTATIVE]
 

                                                                                   
By:                                                                  
   
                                                                               
       Name:
                                                                                   
       Title:
 

--------------------------------------------------------------------------------



EXHIBIT D
 
FORM OF ASSIGNMENT AND
ASSUMPTION AGREEMENT
 
Reference is made to the Credit Agreement dated as of ___________  __, 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “ Credit Agreement ”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among ALLION HEALTHCARE,
INC., a Delaware corporation and [Merger Sub], a ______________ (collectively,
the “ Borrowers ”), the Lenders party thereto, and CIT Healthcare LLC, as
administrative agent (in such capacity, together with any successor
administrative agent appointed pursuant to Article 11 of the Credit Agreement,
the “ Administrative Agent ”).
 
Each “ Assignor ” referred to on Schedule 1 hereto (each, an “ Assignor ”) and
each “ Assignee ” referred to on Schedule 1 hereto (each, an “ Assignee ”)
agrees severally with respect to all information relating to it and its
assignment hereunder and on Schedule 1 hereto as follows:
 
(1)        Such Assignor hereby sells and assigns, without recourse except as to
the representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit  Agreement.  After giving
effect to such sale and assignment, such Assignee’s Commitments and the amount
of the Loans owing to such Assignee will be as set forth on Schedule 1 hereto.
 
(2)        Such Assignor (i) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (iv)
attaches the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.
 

--------------------------------------------------------------------------------


                        (3)        Such Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 6.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, any Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) represents and warrants that
its name set forth on Schedule 1 hereto is its legal name; (iv) appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender party thereto; and (vi) attaches any U.S. Internal
Revenue Service forms required under Section 3.01 of the Credit Agreement.
 
(4)        Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date for this Assignment and Assumption
(the “ Effective Date ”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto.
 
(5)        Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date (as defined on the signature page hereto), (i) such Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender
thereunder and (ii) such Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date) and, if this Assignment and Assumption
covers all of the remaining portion of the rights and obligations of such
Assignor under the Credit  Agreement, such Assignor shall cease to be a party
thereto.
 
(6)        Upon such acceptance and recording by the Administrative Agent, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Credit Agreement and the other Loan Documents in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to such Assignee. 
Such Assignor and such Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the other Loan Documents for periods
prior to the Effective Date directly between themselves.
 
(7)        This Assignment and Assumption, and all matters arising out of or
relating to this Assignment and Assumption, shall be governed by, and construed
in accordance with, the laws of the State of New York.
 

--------------------------------------------------------------------------------


(8)        This Assignment and Assumption may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Assumption by facsimile shall
be effective as delivery of an original executed counterpart of this Assignment
and Assumption.
 
IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 

--------------------------------------------------------------------------------



Schedule 1
 
ASSIGNORS:
 
 
 
 
 
 
 
 
 
 
 
Revolving Credit Facility
 
 
 
 
 
 
 
 
 
 
 
Percentage interest assigned
 
%
 
%
 
%
 
%
 
%
 
Revolving Credit Commitment assigned
 
$
 
$
 
$
 
$
 
$
 
Aggregate outstanding principal amount of Revolving Credit Loans assigned
 
$
 
$
 
$
 
$
 
$
 
Principal amount of Revolving Credit Note payable to Assignor
 
$
 
$
 
$
 
$
 
$
 
Term Facility
 
 
 
 
 
 
 
 
 
 
 
Percentage interest assigned
 
%
 
%
 
%
 
%
 
%
 
Term Commitment assigned
 
$
 
$
 
$
 
$
 
$
 
Outstanding principal amount of
Term Loan assigned
 
$
 
$
 
$
 
$
 
$
 
Principal amount of Term Note
payable to Assignor
 
$
 
$
 
$
 
$
 
$
 
ASSIGNEES:
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Credit Facility
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage interest assumed
 
%
 
%
 
%
 
%
 
%
 
 
 
Revolving Credit Commitment assumed
 
$
 
$
 
$
 
$
 
$
 
 
 
Aggregate outstanding principal amount of Revolving Credit Loans assumed
 
$
 
$
 
$
 
$
 
$
 
 
 
Principal amount of Revolving Credit Note payable to Assignee
 
$
 
$
 
$
 
$
 
$
 
 
 
Term Facility
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage interest assumed
 
%
 
%
 
%
 
%
 
%
 
 
 
Term Commitment assumed
 
$
 
$
 
$
 
$
 
$
 
 
 
Outstanding principal amount of
Term Loans assumed
 
$
 
$
 
$
 
$
 
$
 
 
 
Principal amount of Term Note
payable to Assignee
 
$
 
$
 
$
 
$
 
$
 
 
 


Effective Date (if other than date of acceptance by Administrative Agent):

--------------------------------------------------------------------------------


 
__________, 20__ (the “Effective Date”)
 
Assignors
 
 
 
__________, as Assignor
 
[Type or print legal name of Assignor]
 
 
 
By:       ______________________________
Name:
 
            Title:
 
 
 
Dated:  __________, 20__
 
 
 
__________, as Assignor
 
[Type or print legal name of Assignor]
 
 
 
By:       ______________________________
Name:
 
            Title:
 
 
 
Dated:  __________, 20__
 
 
 
__________, as Assignor
 
[Type or print legal name of Assignor]
 
 
 
By:       ______________________________
Name:
 
            Title:
 
 
 
Dated:  __________, 20__
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 

Assignees
 
 
 
___________, as Assignee
 
[Type or print legal name of Assignee]
 
 
 
By:       ______________________________
Name:
 
            Title:
 
 
 
Dated:  __________, 20__
 
 
 
 
 
__________, as Assignee
 
[Type or print legal name of Assignee]
 
 
 
By:       ______________________________
Name:
 
            Title:
 
 
 
Dated:  __________, 20­__
 
 
 

--------------------------------------------------------------------------------


 
 

Accepted [and Approved] this ____
day of __________, 20__
 
CIT Healthcare LLC
as Administrative Agent
 
By:                                                                  
Title:
 
[Consented to this ____ day
of __________, 20__
 
ALLION HEALTHCARE, INC.
 
By:                                                                  
Title:
 
[MERGER SUB]
 
By:                                                                  
Title:                                                          
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



EXHIBIT E
 
FORM OF JOINDER AGREEMENT
 
JOINDER AGREEMENT dated as of [  ] (the “ Joinder Agreement ”) to the Credit 
Agreement, dated as of __________ __, 20__ (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “ Credit Agreement ”;
capitalized terms used herein and not otherwise defined shall have the meaning
given to such term in the Credit Agreement), among ALLION HEALTHCARE, INC., a
Delaware corporation and [Merger Sub], a _____________ (collectively, the “
Borrowers ”), the Guarantors party thereto from time to time, CIT Healthcare
LLC, as Administrative Agent, and each financial institution from time to time
party thereto as a Lender (collectively, the “ Lenders ” and individually, a “
Lender ”).
 
W I T N E S S E T H:
 
WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans to or for the benefit
of the Borrowers;
 
WHEREAS, pursuant to Section 6.12 of the Credit Agreement, each Subsidiary that
was not in existence on the date of the Credit Agreement is required to become a
Guarantor under the Credit Agreement by executing this Joinder Agreement.  The
undersigned (the “ New Guarantor ”) is executing this Joinder Agreement to the
Credit Agreement as consideration for the Loans previously made to or for the
benefit of the Borrower.
 
NOW, THEREFORE, the Administrative Agent and each New Guarantor hereby agree as
follows:
 
1.         Guarantee.  In accordance with Section 6.12 of the Credit Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.  Simultaneously with the execution of this Joinder Agreement, the New
Guarantor hereby delivers to the Administrative Agent all documents and
information required pursuant to section 6.12 of the Credit Agreement.
 
2.         Representations and Warranties.  In accordance with Section 6.12 of
the Credit Agreement the New Guarantor hereby (a) agrees to all the terms and
provisions of the Credit Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof,
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date.   Each reference to a Guarantor in the Credit Agreement shall be
deemed to include the New Guarantor.  The New Guarantor hereby attaches
supplements to each of the schedules to the Credit Agreement applicable to it.
 
3.         Severability.  If any provision of this Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Joinder Agreement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 

--------------------------------------------------------------------------------


4.         Counterparts.  This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.         No Waiver.  No failure by any Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  Except as expressly supplemented hereby, the
Credit Agreement shall remain in full force and effect.
 
6.         Notices.  All notices, requests and demands to or upon any New
Guarantor, the Administrative Agent or any Lender shall be governed by the terms
of Section 12.02 of the Credit  Agreement.
 
7.         Governing Law.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
 
 
[Signature Pages Follow]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned have caused this Joinder Agreement
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.
 
[NEW GUARANTOR]
 
By:                                                                        
         Name: 
         Title:    
 
Address for Notices:






 
CIT HEALTHCARE LLC, as
Administrative Agent
 
By:                                                                        
         Name: 
         Title:    
 

--------------------------------------------------------------------------------



EXHIBIT F
 
Landlord Waiver
 
                                                        LANDLORD’S WAIVER
 
 
 
PREMISES:    
                                                                                   
Date:  ________, 2008
 
                       

TENANT:        ___________________
 
 
 
WHEREAS, the Undersigned is the owner of the above referenced premises
("Premises") which are rented to the above‑named tenant ("Tenant"); and
 
WHEREAS, Tenant has granted or is granting a continuing lien and security
interest to CIT Healthcare LLC, as agent ("Agent"), for the benefit of Lenders,
in all of the personal property of Tenant including all now owned or hereafter
acquired accounts, accounts receivable, general intangibles, chattel paper,
contract rights, equipment, inventory, machinery, furniture, documents,
instruments, investment property and deposit accounts, and all proceeds of the
foregoing property (including insurance proceeds) (collectively, the
"Collateral"):
 
NOW, THEREFORE, the Undersigned, intending to be legally bound hereby, and for
other good, valuable and sufficient consideration, receipt whereof is hereby
acknowledged, hereby agrees as follows:
 
ARTICLE 14Undersigned hereby acknowledges and consents, to the extent necessary,
that the Tenant has granted to Agent liens and security interests in and to the
Collateral.  Any and all liens, claims, demands, or rights, including but not
limited to the right of Undersigned to purchase certain personal property under
the lease of the Premises and the right to levy or distrain for unpaid rent,
which the Undersigned now has or hereafter acquires on or in any of the
Collateral shall be subordinate and inferior to the lien and security interest
of Agent and Lenders, and as to Agent and Lenders, the Undersigned hereby
specifically waives and relinquishes all rights of levy, distrain or execution
with respect to such Collateral.
 
ARTICLE 15Any Collateral of Tenant shall, at all times, be considered to be
personal property and shall not become a part of the Premises, so long as any
monies are owing to the Agent and Lenders by Tenant or any of the commitments of
Lenders remain outstanding to Tenant.  Notwithstanding anything herein to the
contrary, the term “Collateral” shall not include fixtures or other improvements
made to or existing on the Premises.
 
ARTICLE 16Upon simultaneous notice to Landlord, Agent may at any time after
Tenant is in default under any agreement, instrument or document by or between
Tenant and Agent and/or Lenders, (a) enter, in a commercially reasonable manner
and without causing damage to the Premises, upon the Premises and remove and/or
have access to the Collateral, (b) take possession of the Collateral on the
Premises and (c) remain on the Premises for a commercially reasonable period of
time in order to prepare for disposition or removal of the Collateral. 
Notwithstanding anything herein to the contrary, Agent shall not remove any
fixtures or other improvements installed in or on the Premises, nor shall Lender
make or permit anyone to make any alteration or demolition in or to any part of
the Premises without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord's sole and absolute discretion.
 

--------------------------------------------------------------------------------


ARTICLE 17The Undersigned will notify any purchaser or successor owner or
landlord of the Premises of the existence of this Waiver, which shall be binding
upon the executors, administrators, successors, transferees, or assignees of the
Undersigned and shall inure to the benefit of the successors and assigns of
Agent.
 
ARTICLE 18Nothing herein contained shall be deemed to make Agent or any Lender a
tenant at the Premises, or be deemed to delegate any duties or obligations under
the Tenant's lease for the Premises to or  constitute any assumption thereof by
Agent or any Lender.  Nothing herein contained shall compel Agent or any Lender
to remove, retain, hold, continue to hold, sell or otherwise deal with any or
all of the Collateral.
 
ARTICLE 19The Undersigned represents that it has the full power and authority to
execute this Waiver and that the Undersigned has no knowledge of any current
default or event of default under the Tenant's lease for the Premises.
 
ARTICLE 20This document shall be governed in all respects by the substantive
laws of New York.
 
 
           
 
 
 
 
 
 
 
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 

--------------------------------------------------------------------------------


 
DATED the day and year first above written.
 
 
 
LANDLORD:
 
[________________________]
 
 
 
By:       _______________________
 
Name:  _______________________
 
Title:     _______________________
 
                                                                       
 
                                                                       
Address:  _______________________
 
                                                                                   
    _______________________
 
                                                                                   
    ________________________
 
APPROVED:
 
CIT Healthcare LLC, as Agent
 
By:       _______________________
 
Name:  _______________________
 
Title:     _______________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO LANDLORD WAIVER]
 

--------------------------------------------------------------------------------



EXHIBIT G
 
SUBORDINATION AGREEMENT
 
Dated:  ________ ,200__
 
To:       CIT Healthcare LLC
 
505 Fifth Avenue
 
6th Floor
 
New York, NY 10017
 
           
 
To induce CIT HEALTHCARE LLC, as agent for the lenders (“Agent”) and the
financial institutions party to the Credit Agreement (defined below) from time
to time (collectively, the “Lenders”) to make loans and extend credit from time
to time for the benefit of ALLION HEALTHCARE, INC., a Delaware corporation
(“Holdings”), Biomed Healthcare, Inc., a Delaware corporation, Access
Therapeutics, Inc., a Delaware corporation, Atlas Respiratory Services, Inc., a
Delaware corporation, Biomed California, Inc., a California corporation, Biomed
Florida, Inc., a Florida corporation, Biomed Kansas, Inc., a Kansas corporation,
Biomed Pa, Inc., a Pennsylvania corporation, Biomed Pharmaceuticals, Inc., a
Delaware corporation, Biomed Texas, Inc., a Texas corporation, Access Healthcare
Services, LLC, a Pennsylvania limited liability company, Moms Pharmacy of
Brooklyn, Inc., a New York corporation, Moms Pharmacy, Inc., a California
corporation, Moms Pharmacy, Inc., a New York corporation, Mail Order Meds of
Florida, LLC, a Florida limited liability company, Oris Health, Inc., a
California corporation, North American Home Health Supply, Inc., a California
corporation, Medicine Made Easy, Inc., a California corporation, Specialty
PharmacIES, Inc., a Washington corporation and certain other entities that may
from time to time become a Borrower under the Credit Agreement (individually and
collectively (as the context may require) referred to as “Borrower”) pursuant to
the terms of that certain Credit and Guaranty Agreement among Borrower,
Guarantors (together with Borrower, individually and collectively, as the
context may require, referred to as “Loan Party”), Agent and Lenders dated as of
even date herewith (as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”),  [________________] (the
“Undersigned”) hereby agrees as follows:
 
The payment of any and all Subordinated Debt is expressly subordinated to the
Senior Debt to the extent and in the manner set forth in this Subordination
Agreement.  The term “Subordinated Debt” means the principal of and interest on
all indebtedness, and all liabilities and obligations of Loan Party, or any of
them, now existing or hereafter arising, to the Undersigned, including but not
limited to: (i) obligations owing by Loan Party, or any of them, to the
Undersigned pursuant to the terms and conditions of that certain Subordinated
Promissory Note executed by [__________] in favor of the Undersigned in the
original principal amount of $_____ dated as of _______________ (the
“Subordinated Note”) (as amended, restated, supplemented, or otherwise modified,
the “Subordinated Note”) and (ii) any other obligations owing by Loan Party, or
any of them, now or hereafter to the Undersigned.  The Undersigned and Loan
Party shall not amend or modify the Subordinated Note in any manner whatsoever
without the prior written consent of Agent.  The term “Senior Debt” means any
and all Obligations (as defined in the Credit Agreement) of Loan Party, or any
of them,  to Agent and/or Lenders under or in connection with the Credit
Agreement (including, without limitation, interest owing to Agent and Lenders
after the commencement of a bankruptcy or insolvency proceeding at the date
specified in the Credit Agreement, whether or not such interest is an allowable
claim in any such proceeding).
 

--------------------------------------------------------------------------------


Until the Senior Debt is paid in full, Loan Party shall not pay, and the
Undersigned shall not accept, any payments of any kind (including prepayments)
associated with Subordinated Debt (other than payment in kind interest).
 
Any payments on the Subordinated Debt received by the Undersigned in violation
of this Subordination Agreement shall be held in trust for Agent (for the
benefit of Lenders) and the Undersigned will forthwith turn over any such
payments in the form received, properly endorsed, to Agent to be applied to the
Senior Debt as determined by Agent.
 
Loan Party shall not grant to the Undersigned and the Undersigned shall not take
any lien on or security interest in any of Loan Party’s Collateral (as defined
on the Credit Agreement), now owned or hereafter acquired or created, without
Agent’s prior written consent.
 
The Undersigned agrees that it will not make any assertion or claim in any
action, suit or proceeding of any nature whatsoever in any way challenging the
priority, validity or effectiveness of the liens and security interests granted
to Agent, for the benefit of Lenders, under and in connection with the Credit
Agreement, or any amendment, extension, replacement thereof or related
agreement, instrument or document between Agent and/or Lenders and Loan Party.
 
The Undersigned will not commence any action or proceeding against Loan Party to
recover all or any part of the Subordinated Debt not paid when due and shall at
no time join with any creditor in bringing any proceeding against Loan Party
under any liquidation, conservatorship, bankruptcy, reorganization,
rearrangement, or other insolvency law now or hereafter existing, unless and
until the Senior Debt has been indefeasibly paid and satisfied in full and the
Credit Agreement has been terminated. 
 
In the event of any liquidation, conservatorship, bankruptcy, reorganization,
rearrangement, or other insolvency proceeding of Loan Party, the Undersigned
will at Agent’s request file any claims, proofs of claim, or other instruments
of similar character necessary to enforce the obligations of Loan Party in
respect of the Subordinated Debt and will hold in trust for Agent and pay over
to Agent in the same form received, to be applied on the Senior Debt as
determined by Agent, any and all money, dividends or other assets received in
any such proceedings on account of the Subordinated Debt, unless and until the
Senior Debt shall be paid in full, including, without limitation, interest owing
to Agent and Lenders after the commencement of a bankruptcy proceeding at the
rate specified in the Credit Agreement, whether or not such interest is an
allowable claim in any such proceeding.  Agent may, as attorney-in-fact for the
Undersigned, take such action on behalf of the Undersigned and the Undersigned
hereby appoints Agent as attorney-in-fact for the Undersigned to demand, sue
for, collect, and receive any and all such money, dividends or other assets and
give acquittance therefore and to file any claim, proof of claim or other
instrument of similar character and to take such other proceedings in Agent’s
name or in the name of the Undersigned, as Agent may deem necessary or advisable
for the enforcement of this Subordination Agreement.  The Undersigned will
execute and deliver to Agent such other and further powers of attorney or other
instruments as Agent reasonably may request in order to accomplish the
foregoing.
 

--------------------------------------------------------------------------------


Agent may at any time and from time to time, without the consent of or notice to
the Undersigned, without incurring responsibility to the Undersigned and without
impairing or releasing any of Agent’s or Lenders’ rights, or any of the
obligations of the Undersigned, hereunder:
 
Change the amount, manner, place or terms of payment or change or extend the
time of payment of or renew or alter the Senior Debt, or any part thereof, or
amend, supplement or replace the Credit Agreement and/or any notes executed in
connection therewith in any manner or enter into or amend, supplement or replace
in any manner any other agreement relating to the Senior Debt;
 
Sell, exchange, release or otherwise deal with all or any part of any property
at any time pledged or mortgaged by any party to secure or securing the Senior
Debt or any part thereof; 
 
Release anyone liable in any manner for the payment or collection of the Senior
Debt;
 
Exercise or refrain from exercising any rights against any Loan Party or others
(including the Undersigned); and
Apply sums paid by any party to the Senior Debt in any order or manner as
determined by Agent.
The Undersigned will advise each future holder of all or any part of the
Subordinated Debt that the Subordinated Debt is subordinated to the Senior Debt
in the manner and to the extent provided herein.  The Undersigned represents
that no part of the Subordinated Debt or any instrument evidencing the same has
been transferred or assigned and the Undersigned will not transfer or assign,
except to Agent, any part of the Subordinated Debt while any Senior Debt remains
outstanding, unless such transfer or assignment is made expressly subject to
this Subordination Agreement.  Upon Agent’s request, the Undersigned will in the
case of any Subordinated Debt which is not evidenced by any instrument cause the
same to be evidenced by an appropriate instrument or instruments, and place
thereon and on any and all instruments evidencing the Subordinated Debt a legend
in such form as Agent may determine to the effect that the indebtedness
evidenced thereby is subordinated and subject to the prior payment in full of
all Senior Debt pursuant to this Subordination Agreement, as well as deliver all
such instruments to Agent.
 
This Subordination Agreement contains the entire agreement between the parties
regarding the subject matter hereof and may be amended, supplemented or modified
only by written instrument executed by Agent and the Undersigned.
 
The Undersigned represents and warrants that neither the execution or delivery
of this Subordination Agreement nor fulfillment of nor compliance with the terms
and provisions hereof will conflict with, or result in a breach of the terms,
conditions, or provisions of or constitute a default under any agreement or
instrument to which the Undersigned or any of the Undersigned’s assets is now
subject.
 
Any notice of acceptance of this Subordination Agreement is hereby waived.
 
This Subordination Agreement may be assigned by Agent in whole or in part in
connection with any assignment or transfer of any portion of the Senior Debt. 
 
This Subordination Agreement shall be binding upon the Undersigned, and the
Undersigned’s successors, representatives and assigns.
 
Loan Party agrees that it will not make any payment on any of the Subordinated
Debt (other than payment in kind interest), or take any other action in
contravention of the provisions of this Subordination Agreement.
 
This Subordination Agreement, and all matters arising out of or relating to this
Subordination Agreement, shall be governed by and construed in accordance with
the laws of the State of New York.  The Undersigned (i) submits to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and the Supreme Court of the State of New York sitting in
New York County (including its Appellate Division), and any other Appellate
Court in the State of New York for the purposes of resolving any controversy
relating thereto and (ii) waives the right to a jury trial for the purpose of
resolving any controversy hereunder or enforcing or defending any rights or
claim hereunder or in connection herewith, whether sounding in contract, tort or
otherwise.
 
 

--------------------------------------------------------------------------------


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

Dated as of the date first written above.
 
 
 
 
 
[___________________]
 
 
 
By:       _______________________________
 
Name:  _______________________________
 
Title:     _______________________________
 
 
 
Address:          
 
_____________
 
_____________
 
Attention: _____________
 
Facsimile: _____________
 
 
 
           
 
Agreed to and Acknowledged:
 
 
 
CIT HEALTHCARE LLC, as Agent
 
By:       _______________________________
 
Name:  _______________________________
 
Title:     _______________________________
 
 
 
 
 
Intending to be legally bound, Borrower consents and agrees to the terms of the
Subordination Agreement as of the date first above written:
 
 
 
ALLION HEALTHCARE, INC.


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
BIOMED HEALTHCARE, INC.

By:                                                                
Name:                                                           
Title:                                                              
 
 
 
ACCESS THERAPEUTICS, INC.

By:                                                                
Name:                                                           
Title:                                                              
 
 
 
ATLAS RESPIRATORY SERVICES, INC.

By:                                                                
Name:                                                           
Title:                                                              
 
 
 
BIOMED CALIFORNIA, INC.


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
BIOMED FLORIDA, INC.


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
BIOMED KANSAS, INC.


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
BIOMED PA, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
 
 
BIOMED PHARMACEUTICALS, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
 
 
BIOMED TEXAS, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
ACCESS HEALTHCARE SERVICES, LLC
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
MOMS PHARMACY OF BROOKLYN, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
MOMS PHARMACY, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
 
 
MOMS PHARMACY, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
MAIL ORDER MEDS OF FLORIDA, LLC
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
ORIS HEALTH, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
NORTH AMERICAN HOME HEALTH SUPPLY, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
MEDICINE MADE EASY, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
 
 
 
 
 
 
SPECIALTY PHARMACIES, INC.
 


By:                                                                
Name:                                                           
Title:                                                              
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------



AMENDMENT AND WAIVER AGREEMENT
 
This Amendment and Waiver Agreement (“Agreement”) is made as of the 6th day of
March, 2009 by and among Allion Healthcare, Inc. (“Allion”), Biomed Healthcare,
Inc., Access Therapeutics, Inc., Atlas Respiratory Services, Inc., Biomed
California, Inc. (“BioMed CA”), Biomed Florida, Inc., Biomed Kansas, Inc.,
Biomed PA, Inc., Biomed Pharmaceuticals, Inc., Biomed Texas, Inc., Access
Healthcare Services, LLC, Moms Pharmacy of Brooklyn, Inc., Moms Pharmacy, Inc.,
Moms Pharmacy, Inc., Mail Order Meds of Florida, LLC, Oris Health, Inc., North
American Home Health Supply, Inc., Medicine Made Easy and Specialty Pharmacies,
Inc. (together with Allion and Biomed CA, collectively, the “Borrowers” and each
individually referred to as a “Borrower”), the financial institutions listed as
lenders on the signature pages hereto (collectively, the “Lenders”), and CIT
Healthcare LLC, as administrative agent (“Agent”).
 
Background
 
A.                 Borrowers, Agent and Lenders are parties to that certain
Credit and Guaranty Agreement dated as of April 4, 2008 (as amended, modified,
restated and supplemented from time to time, including by that certain letter
agreement executed by Borrowers, Agent and Lenders dated June 25, 2008, the
“Credit Agreement”) pursuant to which Borrowers established certain financing
arrangements with Lenders.  All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Credit Agreement.
 
B.                 Borrowers acknowledge that Borrowers failed to promptly
notify Agent of the Application Denial (as defined below) pursuant to Section
6.03 of the Credit Agreement and (ii) that the Application Denial may have
resulted in certain misrepresentations being made with respect to those
representations contained in Sections 5.07(b), 5.16, 5.26, 5.28 and 5.29(ii) as
they may be impacted by the denial by the Department of Health Care Services of
the State of California (“DHCS”) of the change of ownership application
submitted by BioMed CA with respect to a pharmacy acquired by BioMed in July,
2007 (the “Application Denial”) corresponding to the change of ownership filed
by Allion and BioMed CA as the case may be on July 18, 2007 and April 29, 2008
respectively.
 
C.                 Borrowers have requested and Agent and Lenders have agreed to
waive the consequences of such failures and possible misrepresentations relating
to the Application Denial and amend certain terms and conditions of the Credit
Agreement pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:
 
1.                  Waivers .  Upon the effectiveness of this Agreement, Agent
and Lenders hereby waive (a) Borrowers’ failure to notify Agent of the
Application Denial under Section 6.03 of the Credit Agreement and (b) any
misrepresentations under Sections 5.07(b), 5.16, 5.26, 5.28 and 5.29(ii) of the
Credit Agreement solely with respect to any matters relating to and impacted by
the Application Denial; provided, however, the waiver in this clause (b) shall
not apply to any representation regarding any event, circumstance or condition
which now or in the future could reasonably be expected to have a Material
Adverse Effect.  Such waiver shall in no way constitute a waiver of any other
failure to comply with any provision of the Credit Agreement which may have
occurred but which is not specifically referenced in this Agreement, nor shall
it obligate Agent or any Lender to provide any waiver of, or other accommodation
with respect to, any other such failure (whether similar or dissimilar,
including, without limitation, (i) a failure to comply with Section 6.03 and/or
Section 9.01(d) of the Credit Agreement, (ii) any Events of Default resulting
from a final non-appealable judgment from a court of competent jurisdiction
upholding and/or affirming (or failing to overturn or reverse in full) the
Application Denial and/or (iii) any other actions taken by or on behalf of any
Governmental Authority, including, without limitation, DHCS or any intermediary
against the Borrowers, or any of them, including, without limitation, any action
or request seeking repayment, disgorgement or recoupment of any amounts paid by
or on behalf of DHCS or any intermediary or imposing any fines or penalties as a
result of, or in connection with, the Application Denial).
 

--------------------------------------------------------------------------------


2.                  Default .  Upon the effectiveness of this Agreement, the
following shall constitute an Event of Default under the Credit Agreement:  any
request or demand for repayment, recoupment or disgorgement in an amount in
excess of $2,000,000 relating to, or in connection with, the Application Denial
is paid, made, requested or assessed against any Loan Party; provided, that,
such request, demand or assessment is based on a final non-appealable judgment,
determination or finding from a court or other Governmental Authority
(including, without limitation, DHCS or any intermediary).
 
3.                  Representations and Warranties .  Each Borrower represents
and warrants to Agent and each Lender that:
 
(a)                Assuming the effectiveness of this Agreement, all warranties
and representations made to Lender under the Credit Agreement and the Loan
Documents are true and correct as to the date hereof.
 
(b)               Except for the enrollment in MediCal for BioMed CA and the
related matter regarding a change of ownership in connection with the Target
Merger that has been consolidated with it ("BioMed MediCal Matter"), each
Borrower that seeks reimbursement under Medicare or Medicaid is currently
enrolled and participates in  the Medicare and state Medicaid programs of the
jurisdictions in which such Borrower operates.
 
(c)                No penalty, sanction, fine or restriction has been currently
assessed or imposed upon any Borrower, nor has any claim for repayment,
disgorgement or recoupment of amounts paid to or on behalf of BioMed CA or any
other Borrower been asserted or threatened, in connection with or related to the
BioMed MediCal  Matter or any other matter, in each case which could reasonably
be expected to have a Material Adverse Effect.
 
(d)               Neither the BioMed MediCal Matter, nor any fine, sanction or
penalty that may be hereafter imposed (should BioMed CA be unsuccessful in its
appeal of the Application Denial) if paid or successfully appealed, has
negatively affected or impaired, or would reasonably be likely to negatively
affect or impair: (i) any Permit for any of BioMed CA’s pharmacies or the Permit
of any other pharmacy,  supplier or provider owned, managed or operated by any
of the  Borrowers or its Affiliates or (ii) the right or ability of BioMed CA or
any other pharmacy,  supplier or provider owned, managed or operated by any of
the Borrowers or its Affiliates to participate in  Medicare, any state Medicaid
program or any other payor program in which such Borrower currently participates
in or may, in the future participate in, or otherwise participated in on the
Closing Date, in either case, which could reasonably be expected to have a
Material Adverse Effect.
 

--------------------------------------------------------------------------------


(e)                Except for the BioMed MediCal Matter, there is no pending or,
to Borrowers’ knowledge, threatened, action or proceeding challenging or
contesting any  Permit or right of any of the Borrowers to participate in
Medicare, any state Medicaid program or any other payor program and Borrowers
are not aware of any facts or events that would give any governmental agency the
right or authority to contest or challenge any of the foregoing, in each case,
which could reasonably be expected to have a Material Adverse Effect.
 
(f)                 The execution and delivery by each Borrower of this
Agreement, and all other documents, instruments, and agreements executed in
connection with this Agreement and the performance by it of the transactions
herein contemplated, (i) are and will be within its powers, (ii) have been
authorized by all necessary organizational action, and (iii) are not and will
not be in contravention of any order of any court or other agency of government,
of law or any other indenture, agreement or undertaking to which such Borrower
is a party or by which the property of such Borrower is bound, or be in conflict
with, result in a breach of, or constitute (with due notice and/or lapse of
time) a default under any such indenture, agreement or undertaking or result in
the imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower.
 
(g)                This Agreement, all other documents, instruments and
agreements executed in connection with this Agreement and any assignment,
instrument, document, or agreement executed and delivered in connection
herewith, will be valid, binding, and enforceable in accordance with its
respective terms, except as enforceability may be limited by applicable Debtor
Relief Laws or by equitable principles relating to enforceability.
 
(h)               Assuming the effectiveness of this Agreement, no Default or
Event of Default has occurred and is continuing under the Credit Agreement or
any of the other Loan Documents.
 
4.                  Effectiveness Conditions .  This Agreement shall be
effective upon satisfaction of the following conditions precedent (all documents
to be in form and substance satisfactory to Agent and Agent’s counsel in its
sole and absolute discretion):
 
(a)                Execution and delivery by Borrowers of this Agreement;
 
(b)               No Default or Event of Default after giving effect hereto
shall have occurred and be continuing under the Credit Documents;
 
(c)                All warranties and representations made to Lender under the
Credit Agreement, the Loan Documents and hereunder are true and correct as to
the date hereof; and
 
(d)               Payment by Borrowers of any and all costs, fees and expenses
of Agent (including, without limitation, reasonable attorneys’ fees) in
connection with this Agreement and the transaction contemplated hereby.
 

--------------------------------------------------------------------------------


5.                  Default .  Without limiting the terms of the Credit
Agreement and for avoidance of doubt, it shall be an Event of Default under the
Credit Agreement if (a) any representation or warranty made by Borrowers, or any
of them, in this Agreement shall be incorrect or misleading in any material
respect at any time made or deemed made or (b) Borrowers, or any of them, fail
to perform or observe any covenant or agreement set forth in this Agreement.
 
6.                  Confirmation of Indebtedness .  Borrowers hereby acknowledge
and confirm that as of the close of business on March 5, 2009, Borrowers are
indebted to Agent and Lenders, without defense, setoff, claim or counterclaim
under the Loan Documents, in the aggregate principal amount of $51,946,346.74,
comprised of (a) $17,821,346.74 with respect to the Revolving Loans and (b)
$34,125,000.00 with respect to the Term Loan plus all fees, costs and expenses
(including attorneys’ fees) incurred to date in connection with, and as payable
under the Loan Documents. 
 
7.                  Ratification of Credit Documents .  Except as expressly set
forth herein, all of the terms and conditions of the Credit Agreement and Loan
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.  All references to the Credit Agreement shall mean the Credit
Agreement as modified by this Agreement.
 
8.                  Collateral .  Each Borrower hereby confirms and agrees that
all security interests and liens granted to Agent, for the benefit of Lenders,
continue in full force and effect and shall continue to secure the Obligations.
 
9.                  Release .  As further consideration for Agent’s and Lenders’
agreement to grant the accommodations set forth herein, Borrowers hereby waive
and release and forever discharge Agent and each Lender and each of their
respective officers, directors, attorneys, agents and employees (collectively,
“Released Parties”) from any liability, damage, claim, loss or expense of any
kind that Borrowers, or any of them, may now or hereafter have against the
Released Parties, or any of them, arising out of or relating to the Obligations,
this Agreement, the Credit Agreement or the Loan Documents, but only to the
extent of any circumstance, action, cause or matter arising at any time on or
prior to the date that this Agreement is executed by all parties.
 
10.              Governing Law .  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
 

--------------------------------------------------------------------------------


11.              Waiver of Right to Trial by Jury .  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
 
12.              Signatories :  Each individual signatory hereto represents and
warrants that he or she is duly authorized to execute this Agreement on behalf
of his or her principal and that he or she executes the Agreement in such
capacity and not as a party.
 
13.              Duplicate Originals :  Two or more duplicate originals of this
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.  This
Agreement may be executed in counterparts, all of which counterparts taken
together shall constitute one completed fully executed document.  Signature by
facsimile or PDF shall bind the parties hereto.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
Borrowers:
 
ALLION HEALTHCARE, INC.
BIOMED HEALTHCARE, INC.
 
ACCESS THERAPEUTICS, INC.
ATLAS RESPIRATORY SERVICES, INC.
 
BIOMED CALIFORNIA, INC.
 
BIOMED FLORIDA, INC.
 
BIOMED KANSAS, INC.
 
BIOMED PA, INC.
 
BIOMED PHARMACEUTICALS, INC.
 
BIOMED TEXAS, INC.
 
ACCESS HEALTHCARE SERVICES, LLC
 
MOMS PHARMACY OF BROOKLYN, INC.
 
MOMS PHARMACY, INC., a New York corporation
 
MOMS PHARMACY, INC., a California corporation
 
MAIL ORDER MEDS OF FLORIDA, LLC
 
ORIS HEALTH, INC.
 
NORTH AMERICAN HOME HEALTH SUPPLY, INC.
 
MEDICINE MADE EASY
 
SPECIALTY PHARMACIES, INC.
 

By:    /s/ Michael P. Moran                           
 
Name:  Michael P. Moran
 
Title: President
 
 
 
Agent:
 
CIT HEALTHCARE LLC, as Agent
 
 
 
By:         /s/ John Cappellari                          
 
Name:    John Cappellari                                 
 
Title:      Vice President                                  
 
 
 
Lenders:
 
CIT HEALTHCARE LLC, as Lender
 
 
 
By:         /s/ John Cappellari                          
 
Name:    John Cappellari                                 
 
Title:      Vice President                                  
 
 
 
FIFTH THIRD BANK, as Lender
 
 
 
By:         /s/ Jeffrey A. Thiemann                   
 
Name:    Jeffrey A. Thiemann                         
 
Title:      Vice President                                  
 

 
 



--------------------------------------------------------------------------------

[1] Presently, no Company property is maintained at this location.
 